 



EXHIBIT 10.2
SUPPLEMENTAL AGREEMENT NO. 1 TO THE
LEASE AGREEMENT
BETWEEN
THE UNITED STATES DEPARTMENT OF ENERGY
AND
THE UNITED STATES ENRICHMENT CORPORATION

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL AGREEMENT NO. 1 TO THE
LEASE AGREEMENT BETWEEN
THE UNITED STATES DEPARTMENT OF ENERGY AND
THE UNITED STATES ENRICHMENT CORPORATION
     THIS SUPPLEMENTAL AGREEMENT NO. 1, dated as of 12/7/06, to the LEASE
AGREEMENT (“Lease”) entered into as of July 1, 1993, between THE UNITED STATES
DEPARTMENT OF ENERGY (“Department”), acting by and through the Secretary of
Energy (“Secretary”), or his designee, and THE UNITED STATES ENRICHMENT
CORPORATION, a Delaware corporation and successor to the government-owned United
States Enrichment Corporation (“Corporation”), acting by and through its Board
of Directors or its designee, hereby amends the Lease as follows:
WITNESSETH:
     WHEREAS, the Corporation leases portions of the Portsmouth Gaseous
Diffusion Plant site (“PORTS”) located in Piketon, Ohio and portions of the
Paducah Gaseous Diffusion Plant site (“PAD”) located in Paducah, Kentucky from
the Department pursuant to the Lease; and
     WHEREAS, Section 3.4 of the Lease permits the Corporation to expand the
scope of the Lease, subject to procedures set forth in Section 3.5 of the Lease;
and
     WHEREAS, the Department and USEC Inc. (“USEC”), the parent corporation of
the Corporation, entered into an Agreement dated June 17, 2002 (“June 17th
Agreement”), whereby, inter alia, USEC made long-term commitments to facilitate
the deployment of a new, cost-effective advanced enrichment technology on a
rapid schedule, and pursuant to this June 17th Agreement, USEC announced on
December 3, 2003, that it intends to site its commercial gas centrifuge plant at
the PORTS; and
     WHEREAS, the parties desire to amend the Lease to create a “stand alone”
section of the Lease that is specifically applicable to facilities, areas, and
personal property at PORTS that the Corporation desires to lease for the
construction and operation of USEC’s commercial gas centrifuge plant and its
demonstration facilities for such plant, hereinafter referred to as the “GCEP
Lease;” and
     WHEREAS, the parties have entered into an Agreement Concerning the
Temporary Lease of Certain Facilities in Support of the American Centrifuge
Program, dated February 17, 2004 (“Temporary Lease”), whereby the Department
agreed to
Supp. -1

 



--------------------------------------------------------------------------------



 



lease certain facilities at the PORTS to the Corporation as an amendment to this
Lease and the Parties desire to incorporate the facilities leased under the
Temporary Lease into the “stand alone” section of this Lease and to terminate
the Temporary Lease in accordance with the terms of the Temporary Lease;
     NOW, THEREFORE, under the authority of Section 3107 of the USEC
Privatization Act (Subchapter A of Chapter 1 of Title III of Pub. L. 104-134)
(“Privatization Act”); Sections 161g and 161v of the Atomic Energy Act of 1954,
as amended (42 U.S.C. §§ 2201g and 2201v) (“AEA”); 42 U.S.C. §7259; and
Sections 3.4 and 3.5 of this Lease, and in accordance with Section 13.1, the
Department and the Corporation hereby agree to amend the Lease as follows:
     1. Replace Table of Contents pp. i — iii, with new Table of Contents pp. i
— iii, Revision 1.
     2. Delete 13.1 in its entirety and substitute in its place the following:
     Section 13.1 Lease Amendments. Except for the changes made pursuant to
Section 3.4, Section 3.7, Section 9.3, Section 9.5, Section 11.1, Section 12.1,
Section 13.2, Section 15.2, Exhibit F, Memorandum of Agreement between United
States Department of Energy and United States Enrichment Corporation for
Services, Modification No. 1, and Appendixes A and B of the Regulatory Oversight
Agreement, no change, amendment or modification of this Lease shall be valid or
binding unless such change, amendment or modification is described in a writing
and is duly executed and consented to by the Secretary and by the Board of
Directors of the Corporation, or by any person authorized by them to provide
such consent.
     3. Add to the Lease the following new ARTICLE XVI:
ARTICLE XVI — LEASE OF GAS CENTRIFUGE ENRICHMENT PLANT FACILITIES AND PERSONALTY
— APPENDIX 1
     Section 16.1 — Provisions Applicable to Gas Centrifuge Enrichment Plant.
The Lease Agreement between the United States Department of Energy and the
United States Enrichment Corporation, a Delaware Corporation (successor to the
government-owned United States Enrichment Corporation), covering the
Supp. -2

 



--------------------------------------------------------------------------------



 



Department’s facilities, areas, and personal property to be leased to the
Corporation at PORTS for a gas centrifuge uranium enrichment demonstration
facility (“Lead Cascade”) and the construction and operation of a Gas Centrifuge
Enrichment Plant (“Commercial Plant”) by the Corporation under the authority of
Section 3107 of the Privatization Act’ Sections 161g and 161v of the AEA, and
Sections 3.4, 3.5, and 13.1 of this Lease, which has been executed by the
parties as a part of this Lease, is hereby incorporated into this Lease as
Appendix 1. The provisions of the GCEP Lease (as defined in Appendix 1) shall
only apply to the lease of GCEP Leased Premises and GCEP Leased Personalty (as
those terms are defined in the GCEP Lease) and shall survive the termination,
expiration, revocation, or relinquishment of this Lease.
     Section 16.2 — Termination of the Temporary Lease. On the GCEP Lease
Execution Date (as defined in Appendix 1), the Temporary Lease shall terminate
and be of no further effect except that any approvals, consents or
authorizations by the Parties provided under the Temporary Lease shall be deemed
to have been properly granted under the GCEP Lease.
     Section 16.3 — Transfer of Property. Any real or personal property which is
to be leased to the Corporation under Section 3.1 or 3.2 of the GCEP Lease as
GCEP Leased Premises and GCEP Leased Personalty (as defined in Appendix 1) and
which is currently leased to the Corporation under the Lease (including the
Temporary Lease) shall be deemed to be returned to the Department, pursuant to
Section 3.4 of the Lease and leased to the Corporation under the GCEP Lease as
of the GCEP Lease Effective Date (as defined in Appendix 1) for such GCEP Leased
Premises and GCEP Leased Personalty. It is agreed that the Lease Turnover
Requirements of the Lease shall not apply to such GCEP Leased Premises and GCEP
Leased Personalty and that all GCEP Lease requirements shall apply.
     4. Delete in its entirety Exhibit F of the Lease, Memorandum of Agreement
between United States Department of Energy and United States Enrichment
Corporation for Services, dated July 1, 1993, and substitute in its place the
attached revised Exhibit F, Memorandum of Agreement between United States
Department of Energy and United States Enrichment Corporation for Services,
Modification No. 1.
Supp. -3

 



--------------------------------------------------------------------------------



 



     5. A new Appendix 1 is hereby added to the Lease and is attached hereto in
its entirety.
     6. Except as otherwise expressly provided for in this Supplemental
Agreement No. 1 or subsequent modifications in accordance with Section 13.1, all
other provisions of the Lease shall remain unchanged.
     IN WITNESS WHEREOF, the above terms and conditions are acknowledged and
agreed upon as indicated by the signatures of their duly authorized
representatives affixed below. This Supplemental Agreement No. 1 shall be
effective upon execution by the Department as of the day and year first above
written.

            UNITED STATES DEPARTMENT OF ENERGY
      BY:   /s/ Samuel W. Bodman         TITLE: Secretary of Energy        DATE:
12/7/06        AND

UNITED STATES ENRICHMENT CORPORATION
      BY:   /s/ John K. Welch         TITLE: President & CEO        DATE:
12/1/06     

Supp. -4

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS, Rev. 1

              ARTICLE I DEFINITIONS     2  
Section 1.1
  Terms     2  
Section 1.2
  Headings     5  
Section 1.3
  Rules of Interpretation     5  
 
            ARTICLE II AUTHORITY OF THE PARTIES     5  
Section 2.1
  Corporation     5  
Section 2.2
  Department     5  
Section 2.3
  Corporation Board of Directors     5  
 
            ARTICLE III GRANT OF LEASE     6  
Section 3.1
  Lease of Real Property     6  
Section 3.2
  Lease of Personal Property     6  
Section 3.3
  Department‘s Personal Property on the Leased Premises     6  
Section 3.4
  Option to Expand or Reduce Leasehold     7  
Section 3.5
  Option Procedures     8  
Section 3.6
  Quiet Enjoyment     8  
Section 3.7
  Department Option     8  
 
            ARTICLE IV LEASED PREMISES AND LEASED PERSONALTY     9  
Section 4.1
  Use of Leased Premises and Leased Personalty     9  
Section 4.2
  Physical Condition of Leased Premises and Leased Personalty     9  
Section 4.3
  Return of Leased Premises and Leased Personalty     10  
Section 4.4
  Turnover Requirements     10  
Section 4.5
  Permissible Changes     11  
Section 4.6
  Decontamination and Decommissioning     12  
Section 4.7
  Permits     13  
 
            ARTICLE V ALLOCATION OF LIABILITIES     13  
Section 5.1
        13  
Section 5.2
        15  
Section 5.3
        15  
Section 5.4
        15  
 
            ARTICLE VI SUPPORT     16  
Section 6.1
  Electric Power Agreement     16  
Section 6.2
  Services Agreement     16  

i



--------------------------------------------------------------------------------



 



             
 
            ARTICLE VII TERM     16  
Section 7.1
  Initial Term     16  
Section 7.2
  Lease Renewal     16  
 
            ARTICLE VIII RENT     16  
Section 8.1
  Lease Payment     16  
Section 8.2
  Rent During Renewal Periods     18  
 
            ARTICLE IX INSURANCE AND DAMAGE     18  
Section 9.1
  Corporation Insurance     18  
Section 9.2
  Partial Casualty to the Leased Premises     18  
Section 9.3
  Total Destruction of Leased Premises     18  
Section 9.4
  Partial Casualty to Leased Personalty     19  
Section 9.5
  Total Loss of Leased Personalty     19  
Section 9.6
  Relationship to Indemnification     20  
 
            ARTICLE X PRICE-ANDERSON INDEMNIFICATION     20  
Section 10.1
  Price-Anderson Nuclear Hazards Indemnification by the Department     20  
 
            ARTICLE XI REPRESENTATIVES     24  
Section 11.1
  Site Representatives     24  
 
            ARTICLE XII TERMINATION     25  
Section 12.1
  Termination for Convenience     25  
 
            ARTICLE XIII MODIFICATIONS     25  
Section 13.1
  Lease Amendments     25  
Section 13.2
  Lease Modifications for Privatization     26  
 
            ARTICLE XIV ASSIGNMENTS AND SUBLEASES     26  
Section 14.1
  No Assignment; Substitution of Department     26  
Section 14.2
  No Assignment; Substitution of Corporation     26  
Section 14.3
  Subleases     27  
 
            ARTICLE XV MISCELLANEOUS     27  
Section 15.1
  Entire Lease     27  
Section 15.2
  Notices     27  
Section 15.3
  Severability     28  
Section 15.4
  No Waiver     28  
Section 15.5
  Applicable Law     28  

ii



--------------------------------------------------------------------------------



 



             
Section 15.6
  Binding Nature of Lease       28
Section 15.7
  Lease not Joint Venture       28
Section 15.8
  Further Assistance       28
Section 15.9
  Licenses       29
Section 15.10
  Property Records and other Information       29
Section 15.11
  Survival       30
Section 15.12
  No Rights in Others       30
Section 15.13
  Department‘s Payment Obligations       31
 
           
ARTICLE XVI LEASE OF GAS CENTRIFUGE ENRICHMENT PLANT FACILITIES AND PERSONALTY —
APPENDIX 1
  Supp.-2
Section 16.1
  Provisions Applicable to Gas Centrifuge Enrichment Plant   Supp.-2
Section 16.2
  Termination of the Temporary Lease   Supp.-3
Section 16.3
  Transfer of Property .   Supp.-3
 
            LIST OF EXHIBITS        
 
           
Exhibit A
  Leased Premises        
Exhibit B
  Leased Personalty        
Exhibit C
  Environmental and Waste Management Agreement        
Exhibit D
  Regulatory Oversight Agreement        
Exhibit E
  Electric Power Agreement        
Exhibit F
  Services Agreement Modification No. 1        
 
           
APPENDIX 1, LEASE AGREEMENT BETWEEN THE UNTIES STATES DEPARTMENT OF ENERGY AND
THE UNITED STATES ENRICHMENT CORPORATION FOR THE GAS CENTRIFUGE ENRICHMENT PLANT
    App.1-1
 
            LIST OF EXHIBITS        
 
           
Exhibit A
  GCEP Leased Premises        
Exhibit B
  GCEP Leased Personalty        
Exhibit C
  June 17th Agreement        
Exhibit D
  Nonexclusive Easements and Rights-of-Way        
Exhibit E-1
  Map of Department‘s Personal Property        
Exhibit E-2
  Listing of Department‘s Personal Property        
Exhibit F
  Released Facilities and Equipment List        
Exhibit G
  Notice of Hazardous Substances        
Exhibit H
  GCEP Leased Facilities        

iii



--------------------------------------------------------------------------------



 



              GCEP Lease Exhibits Continued        
 
           
Exhibit I
  Condition Reports        
Exhibit J
  Estimate of Costs to Decontaminate and Decommission Commercial Plant        
Exhibit K
  Capital Improvements        
Exhibit L
  Shared Site Agreement        
Exhibit M
  Regulatory Oversight Agreement        
Exhibit N
  Activities Required by the Corporation for the Department to Achieve Targeted
Turnover Dates in Exhibit A  

iv



--------------------------------------------------------------------------------



 



EXHIBIT F
MEMORANDUM OF AGREEMENT between
UNITED STATES DEPARTMENT OF ENERGY
and
UNITED STATES ENRICHMENT CORPORATION
for the SUPPLY OF SERVICES
Modification No. 1





--------------------------------------------------------------------------------



 



MEMORANDUM OF AGREEMENT
between
UNITED STATES DEPARTMENT OF ENERGY
and
UNITED STATES ENRICHMENT CORPORATION
for the
SUPPLY OF SERVICES
Modification No. 1
     THIS AGREEMENT (“Services Agreement Modification No. 1”), entered into as
of this 7th day of Dec., 2006, (“Execution Date”) by and between the UNITED
STATES OF AMERICA herein after referred to as the “Government”), represented by
the DEPARTMENT OF ENERGY (hereinafter referred to as “DOE” or the “Department”),
and the UNITED STATES ENRICHMENT CORPORATION (hereinafter referred to as “USEC”
or the “Corporation”);
     WITNESSETH THAT:
     WHEREAS, DOE and USEC have entered into a Lease, effective July 1, 1993
(“Lease” or “GDP Lease”), whereby USEC is leasing certain uranium enrichment
facilities at the Portsmouth Gaseous Diffusion Plant and the Paducah Gaseous
Diffusion Plant (“GDPs”); and
     WHEREAS, DOE and USEC have entered into a modification of the GDP Lease for
USEC’s lease of certain Gas Centrifuge Enrichment Plant facilities, areas, and
personal property (“GCEP Lease”), at the Portsmouth Gaseous Diffusion Plant site
(“PORTS”); and
     WHEREAS, the execution of the GCEP Lease necessitated the updating of the
Memorandum of Agreement between DOE and USEC for Services, dated as of July 1,
1993 (“Services Agreement”) attached to the GDP Lease as Exhibit F in order to
provide a vehicle for the Parties to continue to provide services to one another
in support of each other’s activities at the GDP sites;
     WHEREAS, this revised Services Agreement is hereby designated as Services
Agreement Modification No. 1;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I — DEFINITIONS
     Unless defined herein, terms used in this Services Agreement Modification
No. 1 shall have the meaning given to them in the GDP Lease. For purposes of
this Services Agreement Modification No. 1, the term “Captive Services” shall
mean

1



--------------------------------------------------------------------------------



 



those services identified in Attachment B with an asterisk (*) and will be
supplied to DOE (or its contractors or subcontractors in accordance with ARTICLE
II) without fee/profit pursuant to Article IV.A.1
ARTICLE II — PURPOSES OF SERVICES AGREEMENT MODIFICATION NO. 1
     1. The general purposes of this Services Agreement Modification No. 1 are
to enable DOE to provide to USEC certain services at the GDPs and to enable USEC
to provide to DOE certain services at the GDPs. Nothing in this Services
Agreement Modification No. 1 shall be interpreted to require either DOE or USEC
(each, “a Party”) to furnish any service or services to the other Party in the
event service(s) of that type is not necessary for a Party’s own programmatic
needs or to require either Party to purchase any service(s), captive or
otherwise, from the other Party.
     2. For the purposes of obtaining Captive Services as designated on
Appendix B of this Services Agreement Modification No. 1, the definition of the
Parties shall include any prime contractor or subcontractor performing work on
behalf of either DOE or USEC. An agreement for Captive Services approved in
advance by the DOE Lease Administrator between a DOE prime contractor or
subcontractor and USEC for work approved after execution of this Services
Agreement Modification No. 1 shall be treated as an agreement under the
provisions of this Services Agreement Modification No. 1, including, but not
limited to, the provisions related to ARTICLE IV A.1, and shall be on a cost
reimbursable basis.
ARTICLE III — SERVICES TO BE PROVIDED
     1. Consistent with ARTICLE II, and at USEC’s request, DOE agrees to make
available to or on behalf of USEC at the GDP sites the services set forth in
Appendix A.
     2. Consistent with ARTICLE II, and at DOE’s request, USEC agrees to make
available to or on behalf of DOE at the GDP sites the services set forth in
Appendix B.
     3. Services shall be provided to DOE and USEC in accordance with a written
Work Authorization which shall include specific details such as scope of work,
cost estimates, schedule requirements, applicable work rules, and other
appropriate requirements applicable to the service requested. Any reduction in
services which results in a reduction in workforce shall require 90 days prior
notice.
     4. Work Authorizations or other implementing agreements previously issued
pursuant to the Services Agreement, dated as of July 1, 1993, shall continue to
be in effect under the terms of each respective Work Authorization or other
implementing agreement, unless and until superseded by a subsequent agreement,
contract, or Work Authorization.

2



--------------------------------------------------------------------------------



 



     5. The provisions of this Services Agreement Modification No. 1 shall apply
only to services provided pursuant to a Work Authorization or similar type
agreement agreed to and issued under this Services Agreement Modification No. 1
and shall not be construed to modify, alter or affect any other existing or
future agreement or contract between the Parties to provide goods or services.
ARTICLE IV — CHARGES
A. Charges for Services
The following charges shall apply for the services provided under this Services
Agreement Modification No. 1 in Appendix A and Appendix B except for electric
power delivered under ARTICLE IV, Section B. below.
     1. The charges to be paid for each service provided under this Services
Agreement Modification No. 1 shall be agreed to and specified in a separate Work
Authorization or similar type agreement. The charges to be paid for each service
provided under Appendix A shall be in accordance with applicable DOE pricing
regulations, directives, and policies in effect at the time the service is
performed. The charges for Captive Services (as listed in Appendix B) shall not
include fee/profit. Charges for non-Captive services may include fee/profit as
agreed to by the Parties. Unless otherwise prohibited by law, the charges to
each user (e.g., DOE, USEC, or USEC’s Sublessee) will be pro-rated for each
service and/or utility by the percentage of service and/or utility used.
     2. In the event a Party’s request for services results in a need to
increase or decrease the capacity of any infrastructure necessary to supply the
requested services, each Party agrees to pay its respective pro rata share of
all charges, rates, and liabilities associated with all necessary improvements
or modifications, except that costs associated with improvements or
modifications performed solely for the benefit of one Party shall be paid solely
by that Party and shall not be imposed on the other Party.
B. Charges for Electric Power
     1. The following charges shall apply to the delivery of electric power from
USEC to DOE identified in Appendix B:
DOE shall pay its pro rata share of all charges, rates, and liabilities
associated with DOE’s right under this Services Agreement Modification No. 1 to
receive electric power for its own use on or after July 1, 1993.

3



--------------------------------------------------------------------------------



 



     2. The following charges shall apply to the delivery of electric power from
DOE to USEC identified in Appendix A:
In the event DOE provides electric power to USEC, USEC agrees to pay, based upon
previously agreed to procedures contained in Exhibit E, Attachment A, entitled
“Advance Payments by the United States Enrichment Corporation,” its pro rata
share of all charges, rates, and liabilities associated with electric power
furnished under this Services Agreement Modification No. 1 for USEC’s own use.
ARTICLE V — BILLINGS AND PAYMENT
The following shall apply for the services provided in Appendix A and Appendix B
except for electric power delivered under ARTICLE IV, Section B. 2 above.
     1. On July 1, 1993, USEC made a payment to DOE for the services it
estimated it would require in the first 45 days. Upon receipt of invoices for
services rendered, USEC shall promptly remit payments to assure a sufficient
budgetary resource continues to be available. This process will continue on a
monthly basis to ensure that a forty-five day advance is available to DOE.
     2. USEC shall invoice DOE not more than monthly for services/work provided,
with full payment due net 30 days from receipt by DOE of a proper invoice.
     3. Amounts due DOE shall be payable to DOE and shall be sent to the address
specified on the bill. Amounts due USEC shall be payable to USEC and shall be
sent to the address specified on the bill. Either party may, by written notice
given the other, change the payee designation herein.
     4. Notwithstanding any agreement to the contrary, any advance payments made
by DOE to USEC pursuant to ARTICLE V.2 of the Services Agreement, dated July 1,
1993 and which previously have not been returned to DOE or previously used to
offset amounts due from DOE, shall be returned to DOE within thirty (30) days of
the Execution Date of this Services Agreement Modification No. 1.
ARTICLE VI — PRIORITY OF SERVICES
USEC and DOE agree to perform for each other on priority basis any and all
service required for emergencies or compliance with applicable federal, state
and local regulations.

4



--------------------------------------------------------------------------------



 



    ARTICLE VII — MODIFICATIONS TO THE SERVICES AGREEMENT NO. 1
Consistent with Section 13.1, DOE and USEC agree that within five (5) years of
the Execution Date of this Services Agreement Modification No. 1, and
thereafter, every five years, the Parties will review and revise, as
appropriate, the provisions of this Services Agreement Modification No. 1. In
addition, in the event facilities and/or infrastructure currently leased by USEC
are returned to DOE that are associated with providing certain Captive Services
(such as Fire Protection, Plant Protection and Security Program Administration,
Emergency Management, and Utilities), and DOE’s mission dictates that it retain
operational responsibility for such facilities and/or infrastructure, APPENDIX A
will be modified to include such Captive Services.
IN WITNESS WHEREOF, the above terms and conditions are acknowledged and agreed
upon as indicated by the signatures of the duly authorized representatives
affixed below. This Services Agreement Modification No. 1 shall be effective
upon execution by the Department as of the day and year first above written.

                      UNITED STATES DEPARTMENT OF ENERGY    
 
                    BY:   /s/ Larry W. Clark                  
 
      TITLE:   Assistant Manager for Nuclear Fuel Supply             DATE:
12/7/06
 
                    AND        
 
                    UNITED STATES ENRICHMENT CORPORATION    
 
                    BY:   /s/ Philip G. Sewell                  
 
      TITLE:   Senior Vice President             DATE: December 1, 2006

5



--------------------------------------------------------------------------------



 



APPENDIX A
Services to be Provided by DOE
     At USEC’s request, DOE agrees to perform the services set forth below at
the costs to be negotiated in accordance with Article IV for each respective
group of services.
     1. Storage of USEC — generated Hazardous Wastes at PAD and PORTS as
required by Exhibit C of the GDP Lease. This provision does not apply to
hazardous waste generated by USEC within the GCEP Leased Premises after the GCEP
Lease Execution Date, unless otherwise agreed to by DOE.
     2. Safeguards and Security — Technical Surveillance
Countermeasures/Operation Security Support and TEMPEST.
     3. Other services and utilities, such as the provision of electric power
and the disposal of classified material, if and as agreed to by the Parties.

6



--------------------------------------------------------------------------------



 



APPENDIX B
Services to be provided by USEC
     At DOE’s request, USEC agrees to perform the services set forth below at
the costs to be negotiated in accordance with Article IV for each respective
service.

1.   Maintenance — At DOE’s request, perform maintenance on DOE facilities and
calibration on DOE systems and equipment.   2.   Janitorial — Provide janitorial
services for DOE facilities.   3.   Analytical Laboratories — Manage the
analytical laboratories and provide analytical services to DOE.   *4.   Fire
Protection — Manage the Fire Protection Program, including emergency medical
services, and provide fire protection to DOE facilities.   *5.   Plant
Protection and Security Program Administration — Manage the Protective Forces
and Security Program and provide services as requested to protect DOE’s security
interests.   *6.   Emergency Management — Manage and provide the emergency
management support systems, including emergency facilities and equipment,
emergency response organization, emergency operations center,
radiation/criticality accident alarm system, meteorological monitoring system,
emergency communication systems, emergency notification system, and emergency
notification and reporting.   *7.   Utilities — Provide utility services,
including water, steam, air, nitrogen, sewer, natural gas, and electricity/
power operations.   *8.   Nuclear Materials Control and Accountability — Provide
nuclear materials control and accountability functions required for the nuclear
materials belonging to DOE that are stored, processed or handled at PAD and
PORTS. All program elements shall be administered according to the appropriate
DOE Orders.   *9.   Computer Services — Manage and provide computing services  
*10.   Telecommunications — Provide telecommunications systems support and
services.   11.   Cylinder Handling — Provide inspection, testing, restacking
and maintenance of DOE cylinders.   12.   Medical — Provide medical services for
employees.

7



--------------------------------------------------------------------------------



 



13.   Stores — Maintenance and management of inventories.   14.   Environmental
Base — Air, water, and soil monitoring; studies, tests, and analyses.   15.  
Safety and Health — Health Physics Monitoring, Industrial Hygiene, Radiation
Protection, and Safety and Health System.   *16.   Records Management —
Maintenance, processing, transferring, retrieval, and storage.

17.  a.   Garage — Provide repair and maintenance services on DOE vehicles.

  *b.   Garage — Repair and maintenance service on radiologically contaminated
vehicles/equipment or vehicles/equipment operating in classified or restricted
areas/emergency is considered a Captive Service.

18.   Quality Assurance   *19.   Respirator Services — Respirator cleaning and
fit testing. Service includes cleaning of contaminated and potentially
contaminated respirators, including fit testing services in the on-site
respirator facility.   *20.   Laundry Services   *21.   Radio Repair and
Calibration — Frequency synchronization, operation, and maintenance of radio
repeaters and operation of radio relay network.   *22.   HEU Surveillance and
Maintenance — Performance of checks and record pressure on HEU cells,
maintenance support of HEU cells; and Uranium Analytical Services for Buffered
HEU Cells (Buffer gas sampling and analyses on shutdown HEU cells).   23.  
Other services if and as agreed to by the Parties.

 
*   Captive Services

8



--------------------------------------------------------------------------------



 



APPENDIX 1
LEASE AGREEMENT
BETWEEN
THE UNITED STATES DEPARTMENT OF ENERGY
AND
THE UNITED STATES ENRICHMENT CORPORATION
FOR THE GAS CENTRIFUGE ENRICHMENT PLANT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (GCEP LEASE)

         
ARTICLE I
  DEFINITIONS   App.1-2
Section 1.1
  Terms   App.1-2
Section 1.2
  Headings   App.1-8
Section 1.3
  Rules of Interpretation   App.1-8
Section 1.4
  Relationships to Other Agreements   App.1-9
 
       
ARTICLE II
  AUTHORITY OF THE PARTIES   App.1-9
Section 2.1
  Corporation   App.1-9
Section 2.2
  Department   App.1-9
 
       
ARTICLE III
  GRANT OF LEASE   App.1-10
Section 3.1
  Lease of Real Property   App.1-10
Section 3.2
  Lease of Personal Property   App.1-11
Section 3.3
  Department’s Personal Property on the GCEP Leased Premises   App.1-12
Section 3.4
  Department’s Storage of Materials of Environmental Concern in the GCEP Storage
Areas   App.1-14
Section 3.5
  Planning for Site Reuse   App.1-16
Section 3.6
  Option to Expand Leasehold and No Option to Reduce Leasehold   App.1-17
Section 3.7
  Option Procedure   App.1-18
Section 3.8
  Termination of Option to Expand   App.1-18
Section 3.9
  Quiet Enjoyment   App.1-19
 
       
ARTICLE IV
  GCEP LEASED PREMISES AND GCEP LEASED PERSONALTY   App.1-19
Section 4.1
  Use of GCEP Leased Premises and GCEP Leased Personalty   App.1-19
Section 4.2
  Physical Condition of GCEP Leased Premises and GCEP Leased    
 
  Personalty   App.1-19
Section 4.3
  Return of GCEP Leased Premises and GCEP Leased Personalty   App.1-21
Section 4.4
  Turnover Requirements   App.1-26
Section 4.5
  Permissible Changes   App.1-29
Section 4.6
  Decontamination and Decommissioning and Turnover Costs   App.1-32
Section 4.7
  Permits   App.1-32
 
       
ARTICLE V
  ALLOCATION OF LIABILITIES (THIRD-PARTY CLAIMS)   App.1-33
Section 5.1
  Department Disclaimer   App.1-33
Section 5.2
  Indemnfication by the Corporation   App.1-33
Section 5.3
  Responsibilities of the Department   App.1-34
Section 5.4
  Notice and Disputes   App.1-34
 
       
ARTICLE VI
  SUPPORT   App.1-35
Section 6.1
  Services Agreement   App.1-35
Section 6.2
  Utilities   App.1-35
Section 6.3
  Regulatory Oversight Agreement   App.1-35

-i-



--------------------------------------------------------------------------------



 



         
ARTICLE VII
  TERM   App.1-36
Section 7.1
  Initial Term   App.1-36
Section 7.2
  GCEP Lease Renewal   App.1-36
 
       
ARTICLE VIII
  RENT   App.1-38
Section 8.1
  GCEP Lease Payment   App.1-38
Section 8.2
  Rent During Renewal Periods   App.1-40
 
       
ARTICLE IX
  INSURANCE AND DAMAGE   App.1-40
Section 9.1
  Corporation Insurance   App.1-40
Section 9.2
  Partial Casualty to the GCEP Leased Premises   App.1-41
Section 9.3
  Total Destruction of GCEP Leased Premises   App.1-41
Section 9.4
  Repairable Casualty to GCEP Leased Personalty   App.1-42
Section 9.5
  Lost or Destroyed GCEP Leased Personalty   App.1-42
Section 9.6
  No Duty to Repair or Rebuild by the Department   App.1-43
 
       
ARTICLE X
  PRICE-ANDERSON INDEMNIFICATION   App.1-43
Section 10.1
  Price-Anderson Nuclear Hazards Indemnification by the Department   App.1-43
 
       
ARTICLE XI
  REPRESENTATIVES   App.1-48
Section 11.1
  Authorized Representatives   App.1-48
 
       
ARTICLE XII
  TERMINATION   App.1-48
Section 12.1
  Termination for Convenience   App.1-48
Section 12.2
  Termination by the Department   App.1-48
Section 12.3
  Action Upon Termination   App.1-50
Section 12.4
  Force Majeure   App.1-50
 
       
ARTICLE XIII
  MODIFICATIONS   App.1-52
Section 13.1
  GCEP Lease Amendments   App.1-52
 
       
ARTICLE XIV
  ASSIGNMENTS AND SUBLEASES   App.1-52
Section 14.1
  No Assignment; Substitution of Department   App.1-52
Section 14.2
  No Assignment; Substitution of Corporation   App.1-52
Section 14.3
  Subleases   App.1-55
 
       
ARTICLE XV
  MISCELLANEOUS   App.1-56
Section 15.1
  Entire GCEP Lease   App.1-56
Section 15.2
  Notices   App.1-56
Section 15.3
  Severability   App.1-57
Section 15.4
  No Waiver   App.1-57
Section 15.5
  Applicable Law   App.1-58
Section 15.6
  Binding Nature of GCEP Lease   App.1-58
Section 15.7
  GCEP Lease Not Joint Venture   App.1-58

-ii-



--------------------------------------------------------------------------------



 



         
Section 15.8
  Further Assistance   App.1-58
Section 15.9
  Property Records and Other Information   App.1-58
Section 15.10
  Survival   App.1-59
Section 15.11
  No Rights in Others   App.1-59
Section 15.12
  Department’s Payment Obligations   App.1-60
Section 15.13
  Corporation’s Payment Obligation   App.1-60
Section15. 14
  Environment   App.1-60
Section 15.15
  Disputes   App.1-61
Section 15.16
  Transfer of Title to the Corporation   App.1-61
Section 15.17
  Conditions of Privileges Granted by the Department   App.1-61
Section 15.18
  Hazardous and/or Radiological Material of Environmental Concern   App.1-61
Section 15.19
  Cultural Items   App.1-62
Section 15.20
  Laws, Ordinances, Regulations   App.1-63
Section 15.21
  Security   App.1-63
Section 15.22
  Classification   App.1-65
Section 15.23
  Unclassified Controlled Nuclear Information/Export Controlled
Information   App.1-66
Section 15.24
  Regulatory Oversight of Sections 15.23 — 15.25   App.1-66
Section 15.25
  Environmental Impact Statement   App.1-66
Section 15.26
  Notice of Hazardous Substances   App.1-67
Section 15.27
  Continuation After Termination of the GDP Lease   App.1-67
 
          LIST OF EXHIBITS    
Exhibit A
  GCEP Leased Premises    
Exhibit B
  GCEP Leased Personalty    
Exhibit C
  June 17th Agreement    
Exhibit D
  Nonexclusive Easements and Rights-of-Way    
Exhibit E-1
  Map of Department’s Personal Property    
Exhibit E-2
  Listing of Department’s Personal Property    
Exhibit F
  Released Facilities and Equipment List    
Exhibit G
  Notice of Hazardous Substances    
Exhibit H
  GCEP Leased Facilities    
Exhibit I
  Condition Reports    
Exhibit J
  Estimate of Costs to Decontaminate and Decommission Commercial Plant    
Exhibit K
  Capital Improvements    
Exhibit L
  Shared Site Agreement    
Exhibit M
  Regulatory Oversight Agreement    
Exhibit N
  Activities Required by the Corporation for the Department to Achieve    
 
  Targeted Turnover Dates in Exhibit A    

-iii-



--------------------------------------------------------------------------------



 



APPENDIX 1
LEASE AGREEMENT BETWEEN
THE UNITED STATES DEPARTMENT OF ENERGY AND
THE UNITED STATES ENRICHMENT CORPORATION
FOR THE GAS CENTRIFUGE ENRICHMENT PLANT
     THIS APPENDIX 1 LEASE AGREEMENT FOR THE GCEP LEASED PREMISES and GCEP
LEASED PERSONALTY (as defined below) (“GCEP Lease”) is entered into as of
December 7, 2006 (“GCEP Lease Execution Date”), between THE UNITED STATES
DEPARTMENT OF ENERGY (“Department”), acting by and through the Secretary of
Energy (“Secretary”), or his designee, and THE UNITED STATES ENRICHMENT
CORPORATION, a Delaware corporation (“Corporation”), acting by and through its
Board of Directors or its designee. Each of the Department and the Corporation
is a “Party” and are collectively referred to as the “Parties.”
WITNESSETH:
     WHEREAS, the Corporation as the successor to the government-owned United
States Enrichment Corporation leases portions of the Portsmouth Gaseous
Diffusion Plant site located in Piketon, Ohio (“PORTS Site”) and portions of the
Paducah Gaseous Diffusion Plant site located in Paducah, Kentucky (“PAD Site”)
from the Department pursuant to a Lease Agreement dated July 1, 1993, as amended
(the “Lease” or “GDP Lease”); and
     WHEREAS, Section 3.4 of the GDP Lease permits the Corporation to expand the
scope of the GDP Lease, subject to procedures set forth in Section 3.5 of the
GDP Lease; and
     WHEREAS, the Department and USEC Inc., the parent corporation of the
Corporation, entered into an Agreement dated June 17, 2002 (“June 17th
Agreement”), whereby, inter alia, USEC Inc. made long-term commitments to
facilitate the deployment of a new, cost-effective advanced enrichment
technology on a rapid schedule, and pursuant to this June 17th Agreement, USEC
Inc. announced on December 3, 2003, that it intends to site its commercial gas
centrifuge plant at the PORTS Site; and
     WHEREAS, the parties desire to amend the GDP Lease to create a “stand
alone” section of the GDP Lease that is specifically applicable to the PORTS
Site facilities, areas and personal property that the Corporation desires to
lease for the construction and operation of the Lead Cascade Facilities and the
Commercial Plant (as such terms are defined herein);

App. 1-1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, under the authority of Section 3107 of the USEC
Privatization Act (42 U.S.C. §§ 2297h) (“Privatization Act”); Sections 161g and
161v of the Atomic Energy Act of 1954, as amended (42 U.S.C. §§ 2201g and 2201v)
(“AEA”); Section 649 of the Department of Energy Organization Act (42 U.S.C.
§7259); 42 U.S.C. §7259; and in accordance with Sections 3.4, 3.5, and 13.1 of
the GDP Lease, the Department and the Corporation hereby agree to the following
terms and conditions:
ARTICLE I
DEFINITIONS
     Section 1.1 — Terms. The following additional terms when capitalized and
used in this GCEP Lease (including the Exhibits hereto) shall have the meanings
indicated below. The meanings specified are applicable to both the singular and
the plural.
     “Capital Improvement” shall mean any change, alteration, addition, or other
improvement made by the Corporation to the GCEP Leased Premises (as such term is
hereinafter defined) which does not constitute routine maintenance or repair of
such GCEP Leased Premises.
     “Capital Improvement Notice” shall have the meaning ascribed to it in
Section 4.5(b).
     “Commercial Plant” shall mean the commercial uranium enrichment plant using
advanced enrichment technology that the Corporation will construct and operate
in accordance with the June 17th Agreement and a license issued by the Nuclear
Regulatory Commission (“NRC”).
     “Common Areas” shall mean those areas within the GCEP Leased Premises,
designated in accordance with Section 3.1(c) herein, in which the Department,
its contractors, subcontractors, agents, and representatives conduct activities
in accordance with applicable Department requirements.
     “Condition Report” shall mean the assessment performed by the Department
that generally describes the current condition of the facility, its components,
and infrastructure, being proposed to be leased under Section 3.1, including
descriptive and analytical text, and to the extent practicable, photographs, of
the building structure, roof, mechanical, plumbing, fire protection and electric
systems.
     “Corporation” shall mean the United States Enrichment Corporation, its
agents, representatives, and, if approved under the provisions of Article XIV,
its sublessees, successors, and assigns.

App. 1-2



--------------------------------------------------------------------------------



 



     “Corporation Lease Representative” shall have the meaning ascribed to it in
Section 11.1(b) hereof.
     “Corrective Actions” shall have the meaning given to such term in the Solid
Waste Disposal Act, as amended.
     “Decontamination and Decommissioning” shall mean those activities,
including Response Actions or Corrective Actions, undertaken to decontaminate
and decommission facilities and related property.
     “Demolition” shall mean the total dismantlement of the GCEP Leased
Facilities, any fixtures, and systems down to slab on grade, and removal of all
resulting debris and Material of Environmental Concern (including any
contamination contained in such debris and Material of Environmental Concern,
regardless of origin or whether such debris, contamination, or Material of
Environmental Concern exists as the result of the actions of the Department or
its authorized representatives) from the GCEP Leased Premises and PORTS in
accordance with applicable Laws and Regulations. “Demolition” shall also include
removal, remediation, decontamination, and cleanup of any contamination and
Material of Environmental Concern from the slab in accordance with applicable
Laws and Regulations, including NRC unrestricted free release requirements.
“Demolition” shall not include any removal, remediation, decontamination, or
cleanup of any contamination or other Material of Environmental Concern below
the slab.
     “Department” shall mean the United States Department of Energy, its agents,
representatives, and those persons acting upon its behalf.
     “Department Lease Administrator” shall have the meaning ascribed to it in
Section 11.1(a) hereof.
     “Department’s Personal Property” shall mean the Department’s personal
property but shall not include GCEP Leased Personalty or Material of
Environmental Concern.
     “Disposition Plan” shall have the meaning ascribed to it in Sections 3.2
and 4.3(f) hereof.
     “Environmental Claim” shall mean any claim, action, cause of action,
investigation or notice by any person or entity alleging potential liability
(including potential liability for investigatory costs, cleanup costs,
governmental Response Actions, Corrective Actions, natural resource damages,
property damages, personal injuries, penalties, or fines) arising out of, based
on or resulting from (a) the presence, or release

App. 1-3



--------------------------------------------------------------------------------



 



into the environment, of any Material of Environmental Concern at any location
or (b) circumstances forming the basis of any violation, or alleged violation,
of any Environmental Laws.
     “Environmental Laws” shall mean all laws, regulations and other
requirements established by any Government Authority relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata) or regulating the
handling of or exposure to radioactive materials, including the Laws and
Regulations relating to emissions, discharges, releases or threatened releases
of Material of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Material of Environmental Concern.
     “Environmentally Non-Sensitive” shall mean any action which does not
materially increase the risk of a violation of Environmental Laws and does not
materially increase the cost of Decontamination and Decommissioning.
     “Environmentally Sensitive” shall mean any action which materially
increases the risk of a violation of Environmental Laws or materially increases
the cost of Decontamination and Decommissioning.
     “GCEP Clean-up Activities” shall mean those Department funded activities
performed by the Corporation under the Work Authorization entitled “Surplus
Centrifuge Equipment Removal,” No. Portsmouth -01, as amended.
     “GCEP Lease” shall mean the provisions set out in this APPENDIX 1 LEASE
AGREEMENT BETWEEN THE UNITED STATES DEPARTMENT OF ENERGY AND THE UNITED STATES
ENRICHMENT CORPORATION FOR THE GAS CENTRIFUGE ENRICHMENT PLANT, including all
Exhibits hereto. It is understood that the GCEP Lease, unless otherwise
expressly stated herein, does not incorporate either directly or indirectly any
other terms of the GDP Lease.
     “GCEP Lease Administration” shall have the meaning ascribed to it in
Section 8.1 hereof.
     “GCEP Lease Effective Date” shall have the meaning ascribed to it in
Section 3.1(a) hereof.
     “GCEP Lease Execution Date” shall mean the date as contained in the first
sentence of the first paragraph of this GCEP Lease.

App. 1-4



--------------------------------------------------------------------------------



 



     “GCEP Lease Term” shall mean the period from the GCEP Lease Execution Date
to the date the GCEP Lease expires or terminates, including any subsequent
Renewal Periods.
     “GCEP Leased Facilities” shall mean those structures and related fixtures
located inside such structures listed in Exhibit H and which are included within
the GCEP Leased Premises, but does not include the land under or surrounding
such buildings.
     “GCEP Leased Personalty” shall have the meaning ascribed to it in
Section 3.2 hereof.
     “GCEP Leased Premises” shall have the meaning ascribed to it in
Section 3.1(a) hereof and includes GCEP Leased Facilities and Common Areas.
     “GDPs” shall mean the gaseous diffusion uranium enrichment plant owned by
the United States of America located at Paducah, Kentucky, and the gaseous
diffusion uranium enrichment plant owned by the United States of America at
Piketon, Ohio, including all the real property within the boundary of both such
plants, or any portion thereof, regardless of whether any such real property is
leased to the Corporation.
     “GDP Lease” shall mean the Lease and all Exhibits entered into between the
Department and the Corporation, dated July 1, 1993, and any modifications
thereafter, except for the GCEP Lease contained in this Appendix 1.
     “Government Authority” shall mean any department, agency or instrumentality
of the federal government, of any state, or of any municipality or of any
political subdivision of any state or municipality.
     “HEU Agreement” shall have the meaning ascribed to it in Section 12.4
hereof.
     “Incremental Turnover Costs” shall have the meaning ascribed to it in
Section 4.3(g) hereof.
     “Initial Term” shall have the meaning ascribed to it in Section 7.1 hereof.
     “Laws and Regulations” shall mean all laws and regulations (including all
Environmental Laws), and other requirements of any Government Authority
(including any standards established by the NRC to protect public health and
safety from radiological hazard and to provide for the common defense and
security) which apply to the Department or the Corporation, as the case may be.

App. 1-5



--------------------------------------------------------------------------------



 



     “Lead Cascade” or “Lead Cascade Facilities” shall mean the Corporation’s
demonstration facilities located in Buildings X-3001, X-3012, X-7725 (partial),
X-7726 (partial) and X-7727H which were leased to the Corporation pursuant to
the Temporary Lease (as such term is defined herein).
     “Material of Environmental Concern” shall mean any material subject to
classification as a hazardous waste under the Solid Waste Disposal Act, as
amended, and any material such as pollutants, contaminants, wastes, toxic
substances, petroleum and refined petroleum products, hazardous substances,
radioactive materials, and other like subject matter.
     “Nonexclusive Easements and Rights-of-Way” shall have the meaning ascribed
to it in Section 3.1(b) hereof.
     “NRC” shall mean the United States Nuclear Regulatory Commission, and any
successor agency thereto.
     “PAD Site” shall mean the gaseous diffusion uranium enrichment plant owned
by the United States of America located at Paducah, Kentucky, including all the
real property within the boundary of such plant, or any portion thereof,
regardless of whether any such real property is leased to the Corporation.
     “PORTS” shall mean the gaseous diffusion uranium enrichment plant owned by
the United States of America located in Piketon, Ohio, including all the real
property within the boundary of such plant, or any portion thereof, regardless
of whether any such real property is leased to the Corporation, exclusive of the
GCEP Leased Premises.
     “PORTS Site” shall mean the gaseous diffusion uranium enrichment plant
owned by the United States of America located in Piketon, Ohio, including all
the real property within the boundary of such plant, or any portion thereof,
regardless of whether any such real property is leased to the Corporation,
inclusive of the GCEP Leased Premises.
     “Production Shortfall Cure Period” shall have the meaning ascribed to it in
Section 12.2(d) hereof.
     “Regulatory Agency” shall mean any Government Authority which is empowered
to administer or enforce Laws and Regulations.
     “Regulatory Oversight Agreement” shall have the meaning ascribed to it in
Section 6.3 hereof.

App. 1-6



--------------------------------------------------------------------------------



 



     “Regulatory Permits” shall mean all licenses, permits, certificates,
approvals, authorizations and other requirements mandated by Laws and
Regulations for the occupation, use or operation of the GCEP Leased Premises.
     “Released Facilities and Equipment List” shall have the meaning ascribed to
it in Section 3.5 hereof.
     “Renewal Period” shall have the meaning ascribed to it in Section 7.2
hereof.
     “Rent” shall have the meaning ascribed to it in Section 8.1 hereof.
     “Rent Period” shall have the meaning ascribed to it in Section 8.1 hereof.
     “Response Actions” shall have the meaning given such term in the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended.
     “Safety Basis” shall mean a systematic analysis that identifies facility
and external hazards and their potential for initiating accident sequences, the
potential accident sequences, their likelihood and consequences, and any
accident preventing or consequence mitigating feature.
     “Services Agreement” shall have the meaning ascribed to it in Section 6.1
hereof.
     “Successor in Interest” shall mean one who succeeds to the Corporation’s
control of the GCEP Leased Premises and GCEP Leased Personalty as the result of
a transfer of all the Corporation’s assets or of the entire portion of assets
performing this GCEP Lease, and meets all the requirements as set forth in
ARTICLE XIV.
     “Targeted Turnover Date” shall have the meaning ascribed to it in Exhibit A
hereof.
     “Temporary Lease” shall mean the Agreement between the U.S. Department of
Energy and the United States Enrichment Corporation Concerning the Temporary
Lease of Certain Facilities in Support of the American Centrifuge Program, dated
February 17, 2004.
     “Turnover Requirements” shall have the meaning ascribed to it in
Section 4.4 hereof.

App. 1-7



--------------------------------------------------------------------------------



 



     Section 1.2 — Headings. Article and Section headings in this GCEP Lease are
provided only for ease of reference and not interpretation.
     Section 1.3 — Rules of Interpretation
     (a) The words “without limitation,” whether stated or not, are implied to
follow the use of any words such as “including” or “excluding” that are employed
in this GCEP Lease. The words “hereof” or “herein” or “hereunder” when used in
this GCEP Lease shall mean pertaining to this GCEP Lease.
     (b) All Exhibits to this GCEP Lease shall be incorporated into this GCEP
Lease by reference as appropriate and will be deemed to be an integral part of
this GCEP Lease. In the event of any inconsistency between Exhibits A through N
and the Articles of this GCEP Lease, the Articles of this GCEP Lease shall
control.
     Section 1.4 — Relationship to Other Agreements
     (a) Upon the GCEP Lease Effective Date as to each facility, area (or
portions thereof) or property in accordance with Section 3.1, the rights or
benefits, substantial or procedural, of the Parties with respect to the GCEP
Leased Premises and GCEP Leased Personalty identified in Exhibits A and B
hereto, or by any future amendment to those Exhibits, shall be governed solely
by this GCEP Lease. The Parties agree that after the date any facility, area (or
portions thereof) or property are leased under this GCEP Lease or listed on the
Released Facilities and Equipment List (as referenced in Section 3.5), the
rights and benefits under the GDP Lease with respect to such GCEP Leased
Premises and GCEP Leased Personalty or property listed on the Released
Facilities and Equipment Listing may not be exercised, revived or reconstituted
under the GDP Lease, except as may be expressly agreed to in writing by the
Parties.
     (b) Nothing in the GDP Lease or the Temporary Lease shall apply to the GCEP
Lease, unless expressly incorporated herein. The facilities leased to the
Corporation under the Temporary Lease as of the GCEP Lease Execution Date shall
be leased to the Corporation under this GCEP Lease and the Temporary Lease shall
terminate as of the GCEP Lease Execution Date. This GCEP Lease does not revise
or modify any provision of the June 17th Agreement, attached hereto as
Exhibit C.

App. 1-8



--------------------------------------------------------------------------------



 



ARTICLE II
AUTHORITY OF THE PARTIES
     Section 2.1 — Corporation. The Corporation is authorized to enter into this
GCEP Lease and it has taken all the necessary actions required of the
Corporation to execute and deliver this GCEP Lease.
     Section 2.2 — Department. The Department is authorized under the AEA and
the Privatization Act to enter into this GCEP Lease and the Secretary, or his
designee, has taken all the necessary actions required of the Department to
execute and deliver this GCEP Lease.
ARTICLE III
GRANT OF LEASE
     Section 3.1 — Lease of Real Property
     (a) The Department hereby leases to the Corporation on an “as is” basis,
subject to any Department obligation with respect to preexisting contamination
as specified in Sections 4.2, 4.6 and 5.3 of this GCEP Lease and the
Corporation’s obligations in Sections 4.3 and 4.4 of this GCEP Lease, that
certain real property and improvements and fixtures located thereon, and
easements, rights of way and appurtenances, utility lines, corridors, common
walls, pipes, parking areas, service roads, railway lines, loading facilities,
sidewalks, avenues of ingress, egress and access and all other similar items on
the PORTS Site which appertain to such property and easements as identified and
described in the maps and attachments which form Exhibit A to this GCEP Lease
(“GCEP Leased Premises”). This GCEP Lease shall only become effective as to each
facility or area (or portions thereof) identified in Exhibit A on the dates
specified in Exhibit A, unless an alternate date is otherwise agreed to in
writing by the Parties (“GCEP Lease Effective Date”). This GCEP Lease is subject
to all existing easements, rights of way and appurtenances over, across, in, and
upon the GCEP Leased Premises as of the GCEP Lease Execution Date. The
Department will not grant any additional easements, rights of way or
appurtenances over, across, in, and upon, the GCEP Leased Premises without the
approval of the Corporation, which approval shall not be unreasonably withheld.
     (b) It is recognized that the Corporation may need the right of access or
the non-exclusive use of other areas, facilities, easements, rights of way,
appurtenances, utility lines, corridors, common walls, pipes, parking areas,
service roads, railway lines, loading facilities, sidewalks, avenues of ingress,
egress and access and all other similar items on the PORTS Site which appertain
to the GCEP Leased Premises but are not

App. 1-9



--------------------------------------------------------------------------------



 



leased to the Corporation (“Nonexclusive Easements and Rights-of-Way”). Prior to
the Corporation’s commencement of construction of the Commercial Plant, the
Corporation shall identify the Nonexclusive Easements and Rights-of-Way needed
for access or non-exclusive use, and upon agreement of the Parties, and subject
to notice and procedures to be agreed upon by the Department and the
Corporation, a list of these Easements and Rights-of-Way shall be appended to
this GCEP Lease as Exhibit D. The list of Easements and Rights-of-Way shall be
amended by the Parties from time to time to reflect changes to PORTS and any
future expansion of the Commercial Plant. In the event the Corporation needs
access to those parts of PORTS which have not been identified as GCEP Leased
Premises or Nonexclusive Easements and Rights-of-Way, such access, subject to
and upon agreement of the Parties, and notice and procedures to be agreed upon
by the Department and the Corporation, shall be granted on a temporary basis
only as necessary for the operation of the Corporation’s facilities included in
the GCEP Leased Premises or to fulfill its obligations under this GCEP Lease.
The Corporation agrees to pay its pro rata share of costs to the Department of
maintaining the Nonexclusive Easements and Rights-of-Way based upon the
Corporation’s relative usage of the particular easement or right-of-way.
     (c) The Department reserves the right for itself and its contractors to
have access to, and non-exclusive use of those areas within the GCEP Leased
Premises designated as “Common Areas” in Exhibit A, subject to notice and
procedures to be agreed to by the Parties. The Department further reserves the
right for itself and its contractors to have access to those parts of the GCEP
Leased Premises which are not designated as “Common Areas,” subject to notice
and procedures to be agreed to by the Parties.
     (d) Notwithstanding anything contained in this Section 3.1, the Department
and the Corporation will each have such access as it requires to all parts of
the GCEP Leased Premises and PORTS reasonably necessary to respond to
emergencies.
     Section 3.2 — Lease of Personal Property. The Department hereby leases to
the Corporation on an “as is” basis those certain items of personal property
which are related to activities conducted by the Corporation under this GCEP
Lease and are described in Exhibit B (“GCEP Leased Personalty”). When added to
Exhibit B, the Corporation will become responsible for complying with applicable
Regulatory Agency and GCEP Lease requirements, including the removal and/or
disposal of all radiological contamination, and for the disposal of all
personalty described in Exhibit B at the end of the personalty’s useful life, or
at the termination, revocation, or expiration of this GCEP Lease, whichever
occurs first. The Department will have the right, at its sole option, to
transfer to the Corporation the title to individual items of the GCEP Leased
Personalty and remove them from Exhibit B during the GCEP Lease Term. Prior to
the Corporation’s disposal of GCEP Leased Personalty

App. 1-10



--------------------------------------------------------------------------------



 



described in Exhibit B, the Corporation will obtain the Department’s written
approval of a Disposition Plan appropriate to the sensitivity of the material
proposed for disposal. The Corporation shall be responsible for all costs
associated with GCEP Leased Personalty disposition and any necessary radiation
surveys performed prior to public release of the property. Upon disposition, all
Trigger List and Classified Property as defined in 41 C.F.R. § 109 shall be
destroyed in accordance with 41 C.F.R. § 109 and Department direction. All other
GCEP Leased Personalty shall be disposed of in accordance with 41 C.F.R. §109,
except as otherwise authorized by the Department. The Department retains the
option to require the return of individual items of GCEP Leased Personalty to
Department control after the Corporation complies with the Turnover Requirements
as set forth in Section 4.4.
     Section 3.3 — Department’s Personal Property on the GCEP Leased Premises.
     (a) The Department’s personal property (other than GCEP Leased Personalty
or Material of Environmental Concern) (“Department’s Personal Property”) located
on the GCEP Leased Premises on the GCEP Lease Effective Date may remain on the
GCEP Leased Premises through September 30, 2006, or the GCEP Lease Effective
Date specified in Exhibit A for the particular facility or areas in which the
property is located, whichever is later. Prior to September 30, 2006, or the
GCEP Lease Effective Date, the Department may temporarily bring on to the GCEP
Leased Premises additional Department’s Personal Property for storage of like
kind and constituents as are existing on the GCEP Lease Execution Date, provided
such storage (1) is in compliance with applicable Laws and Regulations,
compliance agreements and licenses (including approved integrated safety
analysis and other licensing bases); (2) does not unreasonably interfere with
the Corporation’s construction, operation, or maintenance of the Lead Cascade or
Commercial Plant in accordance with the milestones in the June 17th Agreement;
and (3) there is no reasonable alternate location available for the storage of
the personal property on the PORTS. The Department shall provide reasonable
advance notice to the Corporation prior to bringing additional personal property
under this subsection (a).
     (b) Effective on the GCEP Lease Effective Date and thereafter, the
Department’s Personal Property may remain on the GCEP Leased Premises, provided
that the Department’s storage of any of its personal property (1) is in
compliance with applicable Laws and Regulations or applicable compliance
agreements; and (2) is placed in the storage areas described in Exhibit E-1.
     (c) Except as provided herein, the Department shall be solely responsible
for the storage of the Department’s Personal Property located on the GCEP Leased
Premises, whether located thereon on the GCEP Lease Effective Date, or brought
onto the GCEP Leased Premises after the GCEP Lease Execution Date. In the event
that

App. 1-11



--------------------------------------------------------------------------------



 



the Corporation, within its business judgment, determines that consolidation or
relocation of the Department’s Personal Property, within the GCEP Leased
Premises is necessary, the Corporation may, at its risk and expense, perform
such activities associated with the consolidation or relocation of such personal
property of the Department within the GCEP Leased Premises. The Corporation
shall notify the Department of any change in the location of the Department’s
Personal Property within sixty (60) days of such relocation. By written notice
to the Department, the Corporation may request to dispose of any of the
Department’s Personal Property remaining on GCEP Leased Premises after the date
specified in Section 3.3(a). Within sixty (60) days of receiving such request,
the Department shall either approve the request or permit the Corporation to
remove the property from the GCEP Leased Premises onto a non-leased portion of
the PORTS. In the event the Department approves the request to dispose of the
property, the Corporation may, at its own expense, dispose of the property in a
manner that is in accordance with applicable Laws and Regulations. In the event
the Department determines that disposition of the property is not allowable, the
Corporation may, at its expense, remove the property from the GCEP Leased
Premises onto a non-leased portion of the PORTS, which is agreed to by the
Parties. A listing of the Department’s Personal Property located on the GCEP
Leased Premises as of the GCEP Lease Execution Date is agreed to and attached as
Exhibit E-2 to this GCEP Lease. Updates to Exhibit E-2 shall be made by the
Department on a periodic basis as necessary to reflect changes in the
Department’s Personal Property located in the GCEP Leased Premises. Within sixty
(60) days prior to the GCEP Lease Effective Date for an area or facility, the
Corporation and the Department shall perform a final walk down of the area or
facility to be leased and identify any Department’s Personal Property which is
not listed in either Exhibit B or Exhibit E-2 remaining in such area or
facility. With the agreement of the Parties, any such newly identified
Department’s Personal Property shall be included in Exhibit B; otherwise such
property shall be included in Exhibit E-2.
     (d) Except as otherwise provided in Section 3.3(c), if the Department
decides to remove its personal property listed on Exhibit E-2, the Department
will be solely responsible for and shall pay the cost of removing from the GCEP
Leased Premises and disposing of the Department’s Personal Property identified
on Exhibit E-2 located on the GCEP Leased Premises and for the Decontamination
and Decommissioning of such personal property.
     (e) At the end of the GCEP Lease Term, any personal property located in or
on the GCEP Leased Premises that is not listed in Exhibit B as leased to the
Corporation or listed in Exhibit E-2 as the Department’s Personal Property shall
become the responsibility of the Corporation for dispositioning in accordance
with Section 3.2 of the GCEP Lease.

App. 1-12



--------------------------------------------------------------------------------



 



     Section 3.4 — Department’s Storage of Material of Environmental Concern in
the GCEP Storage Areas
     (a) The Parties recognize that certain unleased portions of Building X-7725
contain Material of Environmental Concern owned by either the Department or the
Corporation located in both RCRA permitted storage areas and other storage areas
(GCEP Storage Areas) in Building X-7725, and that these GCEP Storage Areas are
not currently available to the Corporation to be included as part of the GCEP
Leased Premises. It is the Department’s current plan, however, to remove the
Department’s Material of Environmental Concern for which a known disposition
path exists from the GCEP Storage Areas, and, pursuant to applicable Laws and
Regulations, including state hazardous waste requirements, close the associated
RCRA permitted storage areas located within Building X-7725. The Department
shall make a good faith effort to remove all Material of Environmental Concern
from the GCEP Storage Areas, close the RCRA permitted storage areas and turn
over the GCEP Storage Areas to the Corporation in accordance with Exhibit A. In
the event that sufficient appropriated funds are not made available for such
purpose, a reasonable disposition path does not exist, or the off-site vendor’s
current waste movement schedule does not allow for movement for certain of the
Department’s Material of Environmental Concern located in the GCEP Storage
Areas, the Department shall make a good faith effort to remove the Department’s
Material of Environmental Concern from the GCEP Storage Areas and make the
area(s) available to the Corporation as soon thereafter as such funding,
disposition paths and waste movement schedules limitations are removed to allow
for such movement. In the event that sufficient appropriated funds are not made
available for such purpose (based upon the Department’s normal practices in
fiscal administration and execution of appropriated budgets), a disposition path
is not available, or the off-site vendor’s current waste movement schedule does
not allow the Department to remove some or all of the Material of Environmental
Concern located in the GCEP Storage Areas, the Corporation, at its sole option,
may move or may pay for the movement of the Department’s Material of
Environmental Concern from the GCEP Storage Area to another Department storage
area at PORTS, provided such storage (1) is in compliance with applicable Laws
and Regulations, compliance agreements, and approved Safety Basis documentation;
and (2) does not unreasonably interfere with the Department’s need for such
storage space. If the Department determines it is necessary to support
Department site programmatic needs, and in the event sufficient appropriated
funds are made available for such purpose (based upon the Department’s normal
practices in fiscal administration and execution of appropriated budgets), and
the requisite regulatory approvals are obtained, the Department shall seek to
expand (and/or modify the RCRA permit for) existing Storage Areas or permit new
RCRA storage areas outside of the GCEP Leased Premises at PORTS to enable the
removal of some or all Material of Environmental Concern from the GCEP Storage
Areas. The Corporation shall remain responsible for the costs of relocating and
disposing of

App. 1-13



--------------------------------------------------------------------------------



 



Material of Environmental Concern owned by the Corporation and stored in the
GCEP Storage Areas. If requested by the Corporation, the Department shall add
additional, or expand the existing RCRA storage areas at PORTS outside of the
GCEP Leased Premises, including modifying the permit for the existing RCRA
permitted area or permit new RCRA storage areas to store Material of
Environmental Concern located in the GCEP Storage Areas, provided the
Corporation furnishes the funding to the Department for all costs associated
with such relocation, including permit or permit modification, modifications to
the storage areas, and any associated safety documentation; all regulatory
approvals can be obtained; and the requested permit modification and associated
activities do not unreasonably interfere with the Department’s activities. The
Department agrees that upon the completion of its waste removal and approved
RCRA closure activities, it will expand the GCEP Lease to include those
previously-designated GCEP Storage Areas as part of the GCEP Leased Premises.
Nothing in this Section 3.4 shall be construed to impose an obligation on or
require the Department to move any Material of Environmental Concern from the
GCEP Storage Areas to an interim storage location while awaiting a disposition
path to become available for final storage or disposition.
     (b) Prior to October 1, 2006, the Department may temporarily bring in to
the GCEP Storage Areas additional characterized Material of Environmental
Concern, provided (1) such storage is in compliance with applicable Laws and
Regulations, compliance agreements and licenses (including approved integrated
safety analysis and other licensing bases); (2) such additional material, or
equivalent volume of material is removed by the Department prior to October 1,
2006; and (3) it does not unreasonably interfere with the Corporation’s
construction, operation, or maintenance of the Lead Cascade or Commercial Plant
in accordance with the milestones in the June 17th Agreement. After October 1,
2006, the Department will only bring in to the GCEP RCRA-permitted storage areas
such additional characterized RCRA waste of like kind and constituents as exists
on the GCEP Lease Execution Date, upon a showing to the Corporation that no
other existing RCRA permitted storage area is reasonably available at PORTS.
     (c) Except as otherwise provided in Section 3.4(a), and in the event that
sufficient appropriated funds are made available for such purpose (based upon
the Department’s normal practices in fiscal administration and execution of
appropriated budgets), the Department shall be solely responsible for and shall
pay the cost of removing from the GCEP Storage Areas and disposing of the
Department’s Material of Environmental Concern located in the GCEP Storage Areas
and for the storage, treatment, disposal, and the Decontamination and
Decommissioning of such material, and for the final closure of the Department’s
RCRA-permitted storage areas within Building X-7725.

App. 1-14



--------------------------------------------------------------------------------



 



     Section 3.5 — Planning for Site Reuse. Within two (2) years [eighteen
(18) months, if feasible] of the GCEP Lease Execution Date, the Corporation
shall provide to the Department a list of the facilities, personal property,
including equipment, and areas at PORTS that the Corporation will not need for
the construction, operation, and maintenance of the Commercial Plant, including
any anticipated expansion of the Commercial Plant and which the Corporation is
willing to release from any contractual or statutory rights it may have to
expand this GCEP Lease or the GDP Lease (the “Released Facilities and Equipment
List”), which shall be added to this GCEP Lease as Exhibit F. The Corporation
shall also identify any security issues and environmental concerns of which it
is aware with respect to any facilities, personal property, including equipment,
and areas included on this Released Facilities and Equipment List. After
submission of the Released Facilities and Equipment List, as it prepares for and
implements plans for the termination of the Department’s operations at the
PORTS, the Department may propose to add, in accordance with Section 15.2 of
this GCEP Lease, additional facilities, personal property, including equipment,
and areas at the PORTS Site, to the Released Facilities and Equipment List. Such
facilities, equipment, and areas shall be added to the Released Facilities and
Equipment List unless the Corporation within sixty (60) days of receipt of the
Department’s proposal provides the Department with notice in accordance with
Section 15.2 and demonstrates that it has a reasonably foreseeable business need
for the facilities, personal property, including equipment, and areas for use in
connection with its operations and maintenance of the Commercial Plant. Subject
to the termination of the option to expand described in Section 3.8, the
Corporation, may, in its discretion, amend the Released Facilities and Equipment
List to include on the list additional facilities, personal property, including
equipment, and areas at any time. Section 3.4 (a) and Section 3.5(a) of the GDP
Lease shall not apply to any facilities, personal property, including equipment,
and areas included on the Corporation’s Released Facilities List, and any
contractual or statutory rights the Corporation may have to expand this GCEP
Lease or the GDP Lease are hereby waived and relinquished with respect to
facilities, personal property, including equipment, and areas identified on the
Released Facilities and Equipment List.
     Section 3.6 — Option to Expand and No Option to Reduce Leasehold. Unless
the Corporation is in a “Production Shortfall Cure Period” as defined in
Section 12.2, and except as provided in Section 3.5, the Corporation shall have
the option to expand the scope of this GCEP Lease, subject to the option
procedure described in Section 3.7 and limited to the period prior to the
termination of its option to expand as described in Section 3.8 of this GCEP
Lease, in the following manner:
     (a) The Corporation may request to amend Exhibit A to include within this
GCEP Lease additional real property, improvements and fixtures of the Department
located at PORTS along with its related easements and appurtenances, provided
such

App. 1-15



--------------------------------------------------------------------------------



 



request is made to the Department Lease Administrator in accordance with
Section 15.2 of this GCEP Lease. The Department will not dispose of any real
property at PORTS which is not on the Released Facilities and Equipment List
without first offering the Corporation the opportunity to include such real
property within this GCEP Lease.
     (b) Upon the Department’s consent, the Corporation may amend Exhibit B to
include within this GCEP Lease additional categories or items of personal
property for use in centrifuge development whether located within the GCEP
Leased Premises, the PORTS, the PAD Site, or the centrifuge-related facilities
at the Department’s East Tennessee Technology Park in Oak Ridge, Tennessee. The
Corporation shall be responsible for paying the costs of removing and
transporting the desired item to the GCEP Leased Premises, including any
oversight or other costs incurred by the Department and its contractor(s) for
the removal, packaging and transportation of the personal property, as well as
all ultimate disposition costs of such GCEP Leased Personalty, consistent with
Sections 4.3 and 4.4 of this GCEP Lease. Once such GCEP Leased Personalty has
been added to Exhibit B of this GCEP Lease, it shall be removed from the
non-leased premises on a schedule consistent with, and that does not interfere
with, the Department’s activities.
     (c) Unless otherwise approved by the Department, the Corporation shall not
be entitled to delete either categories or items from Exhibits A and B to this
GCEP Lease and return to the Department any part of the GCEP Leased Premises and
the GCEP Leased Personalty prior to the expiration or termination of this GCEP
Lease.
     (d) The Corporation shall be responsible in accordance with Sections 4.3
and 4.4 of this GCEP Lease for the Decontamination and Decommissioning and the
disposal and removal of GCEP Leased Personalty, or for the return of such GCEP
Leased Personalty to the Department as described in Section 3.2.
     Section 3.7 — Option Procedure
     (a) If the Corporation seeks to exercise any option to expand its leasehold
in accordance with the options described in Section 3.6 of this GCEP Lease, the
Corporation shall provide sixty (60) days’ notice thereof to the Department. The
Department will review the Corporation’s request and upon the Department’s
consent, which shall not be unreasonably withheld, Exhibits A and B, as the case
may be, will be amended to reflect the change. Examples of when the Department
may reasonably withhold its consent to expand the leasehold include, but are not
limited to:
     (1) the Department or its contractors have an ongoing or future
programmatic need for the property;

App. 1-16



--------------------------------------------------------------------------------



 



     (2) the proposed expansion conflicts with the Department’s plans for
Decontamination and Decommissioning or the Demolition of the other facilities,
buildings, or areas at PORTS;
     (3) the proposed expansion would require the expenditure of Department
funding or increase the Department’s Decontamination and Decommissioning or its
Demolition costs; or
     (4) the proposed expansion would adversely affect the Department’s on-going
or future plans, programs, or operations and such adverse effect cannot be
mitigated at the Corporation’s expense.
     (b) In the event the Department intends to dispose of real property at
PORTS, then, in accordance with Section 3.6, the Corporation shall have ninety
(90) days after receipt of notice from the Department to exercise its option to
expand the scope of the GCEP Lease to include such property. In the event the
Corporation fails to exercise its option within such ninety (90) day period then
such property will be added to the Released Facilities and Equipment List.
     Section 3.8 — Termination of Option to Expand. The Corporation’s option to
expand the GCEP Leased Premises pursuant to Sections 3.5 or Section 3.6 of this
GCEP Lease shall terminate on September 30, 2013, or upon expiration or
termination of the GDP Lease, whichever event occurs earlier. Following
termination of this option to expand this GCEP lease, Section 3.5(a) and
Section 3.6(a) of the GDP Lease shall not apply to any facilities, personal
property, including equipment, or areas that have not been added to Exhibits A
or B of the GCEP Lease, and any contractual or statutory rights the Corporation
has to expand this GCEP Lease or the GDP Lease are hereby waived and
relinquished with respect to facilities, personal property, including equipment,
and areas that have not been previously included under the GCEP Lease or GDP
Lease. Nothing in this Section shall: (1) modify or amend the Corporation’s
right under the GDP Lease to expand or reduce its leasehold for use in
connection with operation of the PAD Site or (2) prevent the Parties from
agreeing in writing to an extension or modification of this provision
     Section 3.9 — Quiet Enjoyment. The Department agrees that the Corporation
will have full possession, use and quiet enjoyment of the GCEP Leased Premises
and GCEP Leased Personalty, subject to the terms and conditions of this GCEP
Lease, and applicable Laws and Regulations.

App. 1-17



--------------------------------------------------------------------------------



 



ARTICLE IV
GCEP LEASED PREMISES
AND GCEP LEASED PERSONALTY
     Section 4.1 — Use of GCEP Leased Premises and GCEP Leased Personalty. The
Corporation will use the GCEP Leased Premises and the GCEP Leased Personalty for
the purpose of (a) constructing and operating the Lead Cascade Facilities and a
Commercial Plant for the production and sale of enriched uranium, using advanced
enrichment technology and (b) for conducting other activities related to or in
support of the Lead Cascade and the Commercial Plant. The Corporation may engage
in a use of the GCEP Leased Premises or GCEP Leased Personalty at the GCEP which
is not for the purpose of producing or selling enriched uranium using advanced
enrichment technology only if the Department consents in writing to such use.
     Section 4.2 — Physical Condition of GCEP Leased Premises and Leased
Personalty
     (a) Consistent with Section 15.26 and Exhibit G, Notice of Hazardous
Substances, the Parties acknowledge that there may be Material of Environmental
Concern and contamination attributable to the Department’s former occupation and
use of the GCEP Leased Premises. The Parties also acknowledge that the
Department has funded certain cleanup activities in the GCEP Leased Facilities
in order to remove certain Department-owned personalty and Material of
Environmental Concern (GCEP Clean-up Activities). Prior to the Corporation
occupying the GCEP Leased Facilities (as listed in Exhibit H), both the
Department and the Corporation must review and acknowledge acceptance of the
Condition Report(s). Condition Reports for buildings leased as of the GCEP
Execution Date are attached hereto as Exhibit I. Prior to the GCEP Lease
Effective Date for any GCEP Leased Facilities, a Condition Report(s) shall be
prepared by the Department to reflect the condition of the GCEP Leased
Facilities at the time of transfer under this GCEP Lease. In the event that the
Corporation modifies or improves the condition of the GCEP Leased Facilities,
such modifications shall be reflected through a supplement to the original
Condition Report prepared by the Corporation and submitted to the Department
Lease Administrator. Any disputes shall be resolved in accordance with
Section 15.15.
     (b) The Corporation acknowledges that at the time it accepts for lease any
building, facility, area or equipment as part of the GCEP Leased Premises or
GCEP Leased Personalty in accordance with Section 3.1 that it has inspected and
knows the condition of the GCEP Leased Premises and the GCEP Leased Personalty,
and it is understood that the GCEP Leased Premises and GCEP Leased Personalty
are leased in an “as is” condition without any representation or warranty by the
Department whatsoever, and without obligation on the part of the Department to
remove fixtures or

App. 1-18



--------------------------------------------------------------------------------



 



to make any alterations, repairs, or additions. Except for GCEP Clean-up
Activities, all costs associated with preparing any GCEP Leased Premises for
leasing, including the costs of removing and relocating the Department’s
contractors from the proposed GCEP Leased Premises, shall be borne by the
Corporation. The Department makes no representation, express or implied,
relating to the quality, merchantability, fitness for a particular purpose or
condition of the GCEP Leased Premises or GCEP Leased Personalty. Nothing in this
Section shall affect the Parties’ responsibilities under ARTICLE V of this GCEP
Lease.
     (c) The Corporation will, at its expense, throughout the GCEP Lease Term,
maintain the GCEP Leased Premises in good and serviceable condition, except for
normal wear and tear. The Corporation shall repair any of the GCEP Leased
Premises when in the Corporation’s business judgment it is necessary to do so in
order to maintain them in accordance with the requirements of applicable Laws
and Regulations and the requirements of the GCEP Lease, including the duty to
maintain the GCEP Leased Premises in good and serviceable condition, except for
normal wear and tear. In addition, the Corporation agrees to engage in good
housekeeping practices, including grounds keeping, performing janitorial
services sufficient to generally maintain the GCEP Leased Premises, and ensuring
that all rubbish is stored properly and disposing of all rubbish on a basis
sufficient to minimize the unsightly presence of rubbish, garbage, or unwanted
personal property outside of the GCEP Leased Facilities or designated storage
areas for such material. Personalty having no further economic use and that is
not affixed to the GCEP Leased Premises and not stored within GCEP Leased
Facilities or designated storage areas shall be removed from the GCEP Leased
Premises within a reasonable period of time, but in no case shall such
personalty remain on the GCEP Leased Premises for more than six months without
the Department’s consent, unless the Corporation can demonstrate that such
continued storage is in accordance with industry standards. The Corporation is
expressly prohibited from relocating any rubbish, garbage, or unwanted personal
property removed under this Section to PORTS, the PAD Site, and/or any other
Department-owned facility, unless the Department’s prior consent is obtained.
Nothing in this Section 4.2(c) shall be construed to require the removal of the
Corporation’s depleted uranium hexafluoride from the GCEP Leased Premises, so
long as storage of such depleted uranium hexafluoride is performed in accordance
with applicable Laws and Regulations.
     Section 4.3 — Return of GCEP Leased Premises, GCEP Leased Facilities, and
GCEP Leased Personalty
     (a) Upon termination, expiration, revocation or relinquishment of this GCEP
Lease for any reason, the Corporation shall vacate the GCEP Leased Premises and
shall, prior to returning to the Department the GCEP Leased Premises, unless

App. 1-19



--------------------------------------------------------------------------------



 



otherwise authorized by the Department, and at no cost to the Department, remove
the Capital Improvements, equipment, fixtures, appurtenances, and other
improvements furnished and installed on the GCEP Leased Premises by the
Corporation or others in concert with the Corporation, or on the Corporation’s
behalf, in connection with the Corporation’s activities. Unless the Corporation
assumes Demolition responsibilities as provided for in Section 7.2, the
Corporation also shall, excepting normal wear and tear, restore the GCEP Leased
Facilities to the “same or as good a condition” as initially leased and
reflected in the Condition Report(s), except that with respect to GCEP Leased
Facilities which the Department has leased to the Corporation and funded cleanup
activities, the obligation shall be to return such facilities in the “same or as
good a condition” as existed at the completion of Department-funded GCEP cleanup
activities as set out in Exhibit I. It is agreed that the GCEP Leased Facilities
are in “the same or as good a condition” so long as the total costs of
Decontamination and Decommissioning and Demolition of the GCEP Leased Facilities
are not increased beyond such costs for Decontaminating and Decommissioning and
Demolition of the GCEP Leased Facilities in the same condition as they are in at
the time of the initial lease of such GCEP Leased Facilities.
          To assist the Parties in determining what responsibilities are owed by
the Corporation in returning the GCEP Leased Facilities in the “same or as good
a condition,” at the expiration, revocation, or termination of this GCEP Lease,
an inspection shall be accomplished and a final Condition Report(s) of the GCEP
Leased Facilities shall be prepared and submitted to the Department of the same
scope as the Condition Report(s) prepared under Section 4.2(a). The Department
approved Condition Report(s) shall constitute a baseline for determining whether
such GCEP Leased Facilities meet the “same or as good a condition” test at such
time as the Corporation seeks to return the GCEP Leased Facilities to the
Department. Upon the Department’s consent, the Corporation shall provide the
Department with an alternative to a final Condition Report(s) which represents
its basis for establishing that the returned GCEP Leased Facilities have met the
“same or as good a condition” test.
          In the event of a dispute, the Department and the Corporation agree to
jointly engage (on a mutually agreed to and equally shared cost basis) an
independent engineering firm mutually agreed to by the Department and the
Corporation to assist in determining whether the GCEP Leased Facilities meet the
“same or as good a condition” test and, if not, how much the total cost of
Decontamination and Decommissioning and Demolition of the GCEP Leased Facilities
has been increased as a result of not meeting such test. In the event no
agreement is reached using an independent engineering firm, the provisions of
Section 15.15 — Disputes shall apply. Notwithstanding this Section 4.3, the
Corporation shall be responsible for and will pay any costs associated with the
removal of any Material of Environmental Concern that is attributable to or
arises out of the Corporation’s occupation or operation of the GCEP

App. 1-20



--------------------------------------------------------------------------------



 



Leased Premises. Prior to returning the GCEP Leased Premises and GCEP Leased
Personalty to the Department, the Corporation will comply with the Turnover
Requirements as set forth in Section 4.4 hereof.
     (b) At the end of the GCEP Lease Term, the Corporation shall, unless
otherwise authorized by the Department, and at no cost to the Department, remove
from the GCEP Leased Premises all personal property owned by the Corporation in
addition to the property identified in paragraph (a) (including any Material of
Environmental Concern) and all GCEP Leased Personalty except GCEP Leased
Personalty to be returned to the Department. The Corporation shall not be
entitled or permitted to leave any of its personal property (including personal
property contaminated by radioactive or hazardous materials) on the GCEP Leased
Premises, or remove such property to PORTS, the PAD Site, and/or any other
Department-owned facility at the end of the GCEP Lease Term, unless otherwise
authorized in writing by the Department. If at the end of the GCEP Lease Term,
the Department exercises the option to accept the return of any individual item
of GCEP Leased Personalty, the Corporation shall, at no cost to the Department,
remove all radiological, hazardous and toxic contamination from the personalty
that was not identified in writing to the Department before the Corporation took
possession of the personalty.
     (c) Prior to returning the GCEP Leased Facilities, the Corporation will
comply with the following criteria:
     (1) For radiological contamination, the GCEP Leased Facilities shall be
returned in a condition that meets NRC’s radiological criteria for unrestricted
use in 10 CFR § 20.1402, as amended.
     (2) For non-radiological contamination, the Corporation shall remove
non-radiological contamination attributable to its operations in the GCEP Leased
Facilities as necessary to restore the GCEP Leased Facilities to the “same or as
good a condition” as initially leased under Exhibit I and reflected in the
Condition Report(s). If records or process knowledge exists that there was
contamination attributable to both the Department’s and the Corporation’s use or
occupation of the GCEP Leased Facilities, then the Corporation shall, without
cost to the Department, also cleanup the portion of the contamination
attributable to the Department, provided the cleanup of the portion attributable
to the Department’s use or occupation does not increase the total cost of the
cleanup which the Corporation would otherwise have been required to perform,
absent such contamination. In determining responsibility for non-radioactive
contamination found in the GCEP Leased Facilities, the Parties agree that if a
source of contamination entered the GCEP Leased Facilities during the GCEP Lease
Term, then the presumption will be that the contamination is the result of the

App. 1-21



--------------------------------------------------------------------------------



 



Corporation’s operations. In the event the Corporation establishes that the
contamination was not the result of the Corporation’s operations, then the
burden of proof shifts to the Department to demonstrate that such contamination
was not the result of the Department’s activities.
     (d) With respect to the portion of the GCEP Leased Premises that are not
GCEP Leased Facilities, as that term is defined above, the Corporation shall, to
the extent caused by the Corporation’s operations, be responsible for cleaning
up any spills or releases of Material of Environmental Concern on a timely basis
and taking such other actions as are necessary to ensure that the GCEP Leased
Premises are in a condition that does not pose a threat to human health and the
environment, including those actions necessary to comply with all applicable
Laws and Regulations.
     (e) The Corporation shall provide annually to the Department copies of the
Material Safety Data Sheets (MSDS) that the Corporation is required under
applicable OSHA regulations to have available at the GCEP Leased Premises during
the previous year together with identifying the areas within the GCEP Leased
Premises that the Corporation used or stored such materials. The Corporation
shall also annually report to the Department any spills or releases required to
be reported to any federal, state, and local Regulatory Agency, together with
available information on the Corporation’s response and cleanup of the spill or
release.
     (f) Prior to the Corporation’s disposal of GCEP Leased Personalty described
in Exhibit B, the Corporation will obtain the Department’s written approval of a
Disposition Plan appropriate to the sensitivity of the material proposed for
disposal and consistent with the Department’s property management and
nonproliferation requirements. At the Department’s option, individual items of
GCEP Leased Personalty may be returned to the Department, provided all
applicable Section 4.4 - Turnover Requirements have been met.
     (g) As security for assuring that the Corporation will comply with all GCEP
Lease requirements regarding the removal of its Capital Improvements, equipment,
fixtures, appurtenances, and other improvements furnished and installed on the
GCEP Leased Premises in connection with the Corporation’s activities, and any
other GCEP Lease provisions, including, but not limited to Sections 4.3 and 4.4,
the Corporation shall:
     (1) Maintain the financial assurance in the form and amount as required by
the NRC under license issued to the Corporation for the Lead Cascade and/or the
Commercial Plant;
     (2) Furnish to the Department, prior to the beginning of

App. 1-22



--------------------------------------------------------------------------------



 



construction/refurbishment of the Commercial Plant, and maintain throughout the
GCEP Lease Term, financial assurance in a form and amount approved by the
Department for Decontamination and Decommissioning of the Commercial Plant. The
amount shall be equal to the current estimate of actual additional costs to
return the GCEP Leased Premises in accordance with the requirements of the GCEP
Lease for work that is not included in any current NRC-approved Decommissioning
Funding Plan for the GCEP Leased Premises (hereinafter the “Incremental Turnover
Costs”). The financial assurance may be provided incrementally as site
construction for the Commercial Plant facilities occurs. The initial estimate of
Incremental Turnover Costs shall be submitted to the Department within thirty
(30) days of the GCEP Lease Execution Date, and shall be attached as Exhibit J.
Updates to Exhibit J shall be provided to the Department in accordance with
Section 4.3(g)(3) and incorporated into this GCEP Lease.
          The financial assurance proposed for the Department’s approval shall
be provided in one or more of the forms of financial assurance described in 10
C.F.R. §70.25(f), including a prepayment into an account segregated from the
Corporation’s assets and outside the Corporation’s administrative control, a
surety bond, letter of credit, line of credit or external sinking fund, which
the Department has the right to use without approval of the Corporation in the
event the Corporation fails to comply with Sections 4.3 and 4.4.
     (3) Throughout the GCEP Lease Term, within ten (10) business days of
submittal to the NRC, the Corporation shall provide to the Department any
revisions to the Corporation’s Decommissioning Funding Plan, and any revisions
to any associated financial instruments. The estimate of the Incremental
Turnover Costs shall be periodically revised by the Corporation and provided to
the Department within twenty-four (24) months of the most recent update of the
estimate provided to the Department, or within sixty (60) days after the NRC
approves any update of the Decommissioning Funding Plan, whichever occurs first.
     (4) In the event that the Department makes a determination that any
proposed or existing financial assurance provided by the Corporation does not
provide financial assurance in an amount as required by Section 4.3(g)(2), it
shall provide notice to the Corporation specifying how the proposed or existing
financial instruments fails to comply with Section 4.3(g)(2). If the Corporation
does not dispute the Department’s determination, the Corporation, within sixty
(60) days of receipt of such notice, shall increase the financial assurance to
the amount specified by the Department in its notice. In the event of a dispute,
the Department and the Corporation agree to jointly engage (on a mutually agreed

App. 1-23



--------------------------------------------------------------------------------



 



to, equally shared cost basis) an independent engineering firm mutually agreed
to by the Department and the Corporation to assist in determining the current
estimate of the Incremental Turnover Costs. In the event no agreement is reached
using an independent engineering firm, the provisions of Section 15.15 Disputes
shall apply.
     (h) Within thirty (30) days of NRC’s approval of its Decommissioning Plan,
the Corporation shall submit to the Department a copy of said Decommissioning
Plan and a schedule for the return of the GCEP Leased Premises. The Corporation
shall provide to the Department a Final Condition Report as required by
Section 4.3(a), a Turnover Report documenting its compliance with Sections 4.3
and 4.4, and a Disposition Plan as required by Section 3.2 and Section 4.3(f),
at least one hundred and eighty (180) days prior to the date the particular
facility or area is scheduled to be returned to the Department. Upon the
Department’s approval that all applicable GCEP Lease requirements have been met,
the Corporation shall return the GCEP Leased Premises to the Department, upon a
mutually agreed to date. Within sixty days following turnover of the GCEP Leased
Premises, the Department will perform a final inspection of the returned former
GCEP Leased Premises and provide to the Corporation a Department Deficiency
Notice(s) on any deficiency conditions that were previously reported and have
not been corrected, or have occurred in the interval following the pre-turnover
inspection and the date the facility or area was returned to the Department.
Following GCEP Leased Premises turnover, the Corporation agrees to remain
responsible for the correction of pre-turnover deficiencies, subject to the
disputes procedure detailed in this Section. The Department’s failure to provide
a Department Deficiency Notice(s) by the sixtieth day following GCEP Leased
Premises turnover shall be deemed to be acceptance of the GCEP Leased Premises.
Within thirty (30) days of receipt of any Department Deficiency Notice, the
Corporation shall inform the Department if it agrees with the Department and how
it intends to cure any deficiencies identified (Corporation’s Notice of Intent).
The Department and the Corporation shall attempt to resolve any disputes through
negotiation within thirty (30) days of the Corporation’s Notice of Intent. If
the Corporation provides notice to the Department that it intends to cure the
deficiencies identified by the Department in its notice, the Department will
permit the Corporation, at its expense, to perform such work as is necessary to
cure the deficiencies. The Corporation shall cure the deficiencies within sixty
(60) days of or, if greater than sixty (60) days are required to cure, commence
actions necessary to cure the deficiencies within sixty (60) days of the agreed
date the Department permits the Corporation to commence work to cure the
deficiencies. If the Corporation fails to address the deficiencies within sixty
(60) days or other mutually agreed to time period, then the Department may
undertake to cure the deficiencies and the Corporation shall reimburse the
Department for the Department’s costs incurred to cure any failure by the

App. 1-24



--------------------------------------------------------------------------------



 



Corporation to comply with the requirements of Sections 4.3 and 4.4 identified
in the Department Deficiency Notice.
     Section 4.4 — Turnover Requirements. At the end of the GCEP Lease Term or
at any time the Corporation or the Department terminates this GCEP Lease
pursuant to Sections 12.1 or 12.2, respectively hereof, or the Corporation
terminates this GCEP Lease pursuant to Section 9.3 hereof (except that in the
case of termination under such Section 9.3, only with respect to facilities
which are not destroyed) or the Corporation, with the approval of the
Department, returns any portion of the Leased Premises pursuant to Section 3.6,
the Corporation shall, at its cost, prior to returning to the Department any
GCEP Leased Facility, take the following actions with respect to such facility
(collectively such actions being referred to as the “Turnover Requirements”):
     (a) Provide the Department with documentation of its plans, including
updates provided to the NRC during the GCEP Lease Term, to place such facility
into an acceptable condition for return to the Department consistent with the
requirements described in Section 4.3 and subsections (b) through (g) of this
Section.
     (b) Complete and document the final deactivation/shutdown of the facility
and document that no future use of the facility is planned. Remove all Capital
Improvements, equipment, fixtures, appurtenances, and other improvements
furnished and installed on the GCEP Leased Premises in connection with the
Corporation’s activities in accordance with Section 4.3. Compliance with this
section requires physical removal of all such property from the GCEP Leased
Premises and the PORTS. The Corporation is expressly prohibited from relocating
such property to PORTS, the PAD Site, and/or any other Department-owned
facility, unless the Department’s prior consent is obtained.
     (c) Remove all waste generated by the Corporation at the GCEP Leased
Premises or at PORTS as a result of its activities under this GCEP Lease
(including any Material of Environmental Concern) and which is subject to and
authorized by Laws and Regulations for offsite disposal. The Corporation will
remain responsible for the ultimate treatment and disposal of all waste
generated by the Corporation as a result of its activities under this GCEP
Lease. The Corporation is expressly prohibited from relocating such waste to
PORTS, the PAD Site, and/or any other Department-owned facility, unless the
Department’s prior consent is obtained.
     (d) For structures at the facility, provide the Department with the

App. 1-25



--------------------------------------------------------------------------------



 



Corporation’s radiological/hazardous materials records, documentation of the
configuration of the facility and related systems, drawings, specifications,
procedures, manuals, and available unplanned occurrences records applicable to
the facility in a mutually agreed upon electronic format. For soil, surface
water, and groundwater conditions at the facility, provide the Department with
the Corporation’s data and reports that describe those conditions and the nature
and extent of contamination therein.
     (e) Place structures at such facility in the “same or as good a condition”
as initially leased, as that term is defined in Section 4.3(a), and in a safe
secure condition, removing any threats to human health and safety. To the extent
applicable, existing radiation monitoring systems shall be in a physical
condition adequate to monitor the potential release of any radioactive
contamination. In addition, the final Condition Report(s) prepared under
Section 4.3(a) and the Corporation’s most current radiation
contamination/hazardous and toxic material survey done by the Corporation for
the facility and surrounding areas that demonstrates compliance with the
Turnover Requirements of this GCEP Lease shall be provided to the Department.
     (f) Provide to the Department a status report of the facility’s compliance
with environmental, health, and safety regulatory requirements. If any facility
is in noncompliance with NRC or environmental, health and safety regulatory
requirements applicable to the Corporation, the Corporation shall implement a
strategy approved by the NRC or other appropriate Regulatory Agency for meeting
such regulatory requirements and, at its cost, prior to returning to the
Department any of the GCEP Leased Premises, restore the facility to regulatory
compliance.
     (g) In accordance with Section 4.3, remove all Material of Environmental
Concern that is attributable to or arises out of the Corporation’s occupation or
operation as a result of its activities under this GCEP Lease. The Corporation
is expressly prohibited from relocating such Material of Environmental Concern
to PORTS, the PAD Site, and/or any other Department-owned facility, unless the
Department’s prior consent is obtained. Nothing in this GCEP Lease shall be
construed as prohibiting the Corporation from transferring depleted uranium or
other materials to the Department or its contractor(s) pursuant to Section 3113
of the USEC Privatization Act (42 U.S.C. § 2297h-11) or otherwise affecting the
rights and obligations of the Department or the Corporation under Section 3113.

App. 1-26



--------------------------------------------------------------------------------



 



     Section 4.5 — Permissible Changes
     (a) The Corporation will not demolish or destroy any of the real or
personal property which constitutes GCEP Leased Premises or GCEP Leased
Personalty without first proposing such course of action to the Department and
obtaining the Department’s consent. Such written proposal shall contain all the
necessary information which the Department may require. The Department shall
make a good faith effort to respond within thirty (30) days of receipt of the
Corporation’s proposal. The Department will not withhold its consent to such a
proposal if the Demolition or destruction does not significantly interfere with
the Department’s activities or plans at PORTS. The Corporation will be solely
responsible for and will pay all the costs related to the Demolition or
destruction, including the cost of transporting, storing and disposing of all
the material resulting from such Demolition or destruction or removal. Any
action taken pursuant to this Section by the Department and the Corporation
shall be done in accordance with all applicable Laws and Regulations.
     (b) The Corporation may, at any time, at its expense, make a Capital
Improvement which the Corporation, in its business judgment deems appropriate,
so long as the Corporation provided notice to the Department in accordance with
this subsection. If the total project cost of the Capital Improvement proposed
to be made on the GCEP Leased Premises requires the expenditure of less than
$500,000, the Corporation will not be required to secure the Department’s
approval to undertake such Capital Improvement, but instead, will provide notice
of all such Capital Improvements in a listing which shall be provided to the
Department within thirty days of the end of each calendar year. If the total
projected cost of any proposed Capital Improvement requires the expenditure of
$500,000.00 or more, a description of the proposed Capital Improvement and the
Corporation’s analysis that the proposed Capital Improvement is Environmentally
Non-Sensitive and will not interfere with the Department’s operations (“Capital
Improvement Notice”) shall be submitted to the Department. Each Capital
Improvement Notice shall contain an analysis that any proposed Capital
Improvement is Environmentally Non-Sensitive and does not interfere with the
Department’s operations by describing whether the proposed Capital Improvement
complies with all of the following criteria:
     (1) The proposed Capital Improvement is not in an area that is the subject
of a Department federal or state-permitted area, or identified as a solid waste
management unit of the Department under state hazardous waste laws;
     (2) The proposed Capital Improvement is not in an area that the Department
has plans to perform a response, remedial, or corrective action under CERCLA or
RCRA or other federal, state, or local law;

App. 1-27



--------------------------------------------------------------------------------



 



     (3) The proposed Capital Improvement would not result in a change in the
flow rate, chemical, radiological, or physical content of any regulated outfall
or emission source of the Department that could result in an exceedance of
permitted levels or other violation of permitted conditions;
     (4) The proposed Capital Improvement would not impact the Department’s air
or other monitoring program or cause a violation of any of the Department’s
Federal, State, or local permits;
     (5) The proposed Capital Improvement would not generate waste that was
contaminated as a result of the Department’s past or present operations and that
is regulated under Federal or State environmental, health, safety or nuclear
regulations, or subject to any other restriction with respect to its management,
storage, handling, transportation, treatment and/or disposal by any regulatory
authority;
     (6) The proposed Capital Improvement would not negatively affect any
services and utilities that are provided by the Corporation to the Department;
     (7) The proposed Capital Improvement would not affect the design,
construction, operation, maintenance, Decontamination and Decommissioning, or
Demolition of non-leased facilities and systems;
     (8) The proposed Capital Improvement would not result in an impact to the
Department’s authorization basis or Safety Analysis;
     (9) The proposed Capital Improvement would not pose a hazard to the
Department’s operations or act as an initiating event for an accident;
     (10) The proposed Capital Improvement would not result in increased costs
to the Department; and
     (11) The proposed Capital Improvement would not affect current financial
assurance requirements or the Corporation agrees to amend its financial
instrument to cover any requirement for additional financial assurance.
     (12) The proposed Capital Improvement is a type of activity that the
Department has determined, through consultation with the Corporation that would
not have an adverse effect on historic properties either eligible for listing or
listed in the National Registry for Historic Places.

App. 1-28



--------------------------------------------------------------------------------



 



The Corporation shall be entitled to commence making such Capital Improvement,
and consent by the Department will be deemed provided, unless the Department
notifies the Corporation within sixty (60) days of receipt of the Capital
Improvement Notice that, in the Department’s judgment, the making of such
proposed Capital Improvement fails to meet one or more of the above criteria.
Disagreements between the parties regarding the applicability of the above
criteria shall be resolved pursuant to Section 15.15 of this GCEP Lease. In the
event the Corporation determines that a proposed Capital Improvement fails to
meet one or more of the aforementioned criteria, the Department Lease
Administrator shall be notified of such proposed Capital Improvement to the GCEP
Leased Premises, regardless of dollar amount, and the Department’s consent to
the proposed Capital Improvement shall be obtained prior to the making of the
proposed Capital Improvement. In no event shall the Corporation be allowed to
make any Capital Improvement while the parties are in either formal or informal
dispute resolution or prior to the Department issuing its consent to the making
of the proposed Capital Improvement. Nothing in this Section 4.5 shall be
construed as requiring approval by the Department Lease Administrator for
performance of minor repairs, routine maintenance, or for the installation or
minor modification of equipment, fixtures, utilities or other work performed by
the Corporation to the interior of the GCEP Leased Facilities. If it is
determined that the making of the proposed Capital Improvement meets all of the
above criteria, or the Parties agree that an appropriate “work around” can be
made, the Corporation will be permitted to undertake the work. The Corporation
shall be solely responsible for and will pay the cost of the Capital
Improvement, including, but not limited to, transporting, storing and disposing
of any material resulting from such Capital Improvement. Any action taken by the
Department and the Corporation pursuant to this Section shall be done in
accordance with all applicable Laws and Regulations. In accordance with this
Section 4.5, and subject to any consultation requirements mandated by
Section 106 of the National Historic Preservation Act, the Department hereby
consents to the proposed Capital Improvements contained in Exhibit K.
     (c) The Corporation shall become the owner of and shall take title to each
and every Capital Improvement. Prior to the expiration, revocation,
relinquishment, or termination of the GCEP Lease, the Corporation shall, unless
otherwise authorized by the Department, and at no cost to the Department, remove
all Capital Improvements, equipment, fixtures, appurtenances, and other
improvements furnished and installed on the GCEP Leased Premises in connection
with the Corporation’s activities and in the event that such removal increases
the costs of the Department for the Decontamination and Decommissioning and
Demolition of the GCEP Leased Premises to which any such Capital Improvement was
attached, then as provided in Section 4.3, the Corporation will pay any such
increase in Decontamination and Decommissioning and Demolition costs. Any
Disputes will be resolved pursuant to Section 15.15 of this GCEP Lease.

App. 1-29



--------------------------------------------------------------------------------



 



     (d) The Corporation shall not conduct any subsurface excavation, digging,
drilling or other disturbance of the surface except in accordance with
applicable Laws and Regulations and in accordance with Exhibit L, the Shared
Site Agreement.
     Section 4.6 — Decontamination and Decommissioning and Turnover Costs. The
Corporation shall be responsible for returning the GCEP Leased Premises to the
Department in accordance with Section 4.3 and 4.4. In the event the Corporation
fails to return the GCEP Leased Premises to the Department in the condition
required by Section 4.3 and 4.4, the Corporation will pay the costs incurred by
the Department to return the GCEP Leased Premises as required by Sections 4.3
and 4.4, or the Department shall be entitled, without approval of the
Corporation, to utilize funds required to be segregated for the Department’s
financial assurance as set forth in Section 4.3(g) of this GCEP Lease. Except as
expressly provided otherwise in this GCEP Lease, the Department shall remain
responsible for all other costs of Decontamination and Decommissioning the GCEP
Leased Premises associated with the Department’s ownership and operation of the
GCEP Leased Premises prior to the GCEP Lease Effective Date.
     Section 4.7 — Permits. The Corporation, at its expense, shall obtain and
maintain all necessary permits, licenses, certifications and/or authorizations
required for its construction, occupancy, and operations of the GCEP Leased
Premises during the GCEP Lease Term, and shall strictly comply with all such
permit requirements. The Department shall not be required to furnish such
permits, licenses, certifications, and/or authorizations on behalf of the
Corporation. However, in accordance with Section 15.8, the Department shall
assist the Corporation in its efforts to obtain such licenses, permits,
certifications, or authorizations provided such assistance does not impose any
additional obligations or liabilities on the Department or its contractors. At
the request of the Department, the Corporation shall produce any required
licenses, permits, certifications, or authorizations. The Corporation shall
provide, either on the GCEP Leased Premises or elsewhere, at its expense such
storage facilities it may need for the storage of any radioactive, hazardous,
classified, solid, and other waste generated by the Corporation, in accordance
with applicable law, permit, or regulations, unless otherwise agreed to in
writing by the Department.
ARTICLE V.
ALLOCATION OF LIABILITIES
     Section 5.1 — Disclaimer. Except as provided in ARTICLE X with respect to
nuclear incidents as defined in Section 11 of the Atomic Energy Act, the
Department and its contractors shall not be responsible for damages to property
or injuries to or death of persons which may arise from or be incident to the
use and occupation of the GCEP Leased Premises by the Corporation. In addition,
except as otherwise expressly

App. 1-30



--------------------------------------------------------------------------------



 



provided in this GCEP Lease, neither the Department and its contractors nor the
Corporation and its contractors shall be responsible for consequential,
punitive, or incidental damages, including lost profits, loss of sales or
revenue, costs associated with idled plant, labor, or equipment, additional
production costs, costs of delays, or costs of money, interest, or penalties.
The Department and its contractors shall not be liable to the Corporation for
damages to the property or injuries to or death of the persons of the
Corporation, its contractors, agents, employees, or representatives or others
who may be on the GCEP Leased Premises at their invitation, or losses of any
kind from the Department’s or its contractors’ activities, unless, as authorized
by applicable Laws and Regulations, the damage or loss results from willful
misconduct, lack of good faith, or material failure to exercise due diligence
(including failure to comply with applicable Laws and Regulations or compliance
agreements) on the part of the Department or its contractors. The Corporation
shall not be reimbursed by the Department for damages or losses (and expenses
incidental to such liabilities) for which the Corporation has failed to insure
or to maintain insurance as required under Section 9.1. The provisions of this
Article V shall not prevent the Corporation from seeking damages of any kind
from a third party, except as limited herein for contractors performing work for
the Department. The provisions of this ARTICLE V shall not affect any matters
under the jurisdiction of another agency of the U.S. Government.
     Section 5.2 — Indemnification by the Corporation. Except as provided in
ARTICLE X with respect to nuclear incidents as defined in Section 11 of the
Atomic Energy Act, the Corporation agrees to indemnify, reimburse, defend and
hold the Department and its contractors harmless for, and against all costs and
expenses related to claims, damages, injunctions, orders, judgments, penalties,
and reasonable attorneys’ fees asserted against or incurred by the Department
and its contractors which are attributable to or arising out of the Corporation
or its contractors’ operation, occupation, or use of the GCEP Leased Premises.
The Corporation agrees to further indemnify the Department with respect to any
“release” as defined in Section 101(22) of CERCLA or any hazardous substance as
defined in Section 101(14) of CERCLA or petroleum (including crude oil) onto or
from the GCEP Leased Premises at any time which is generated by or results from
actions of the Corporation or its contractors; for failure of the Corporation or
its contractors to comply with applicable environmental Laws and Regulations;
and for transportation, deposit, storage, or disposal by the Corporation or its
contractors of hazardous substances or petroleum off the GCEP Leased Premises.
     Section 5.3 — Responsibilities of the Department. Except as expressly
provided elsewhere in this GCEP Lease, including Section 4.3, the Department
acknowledges its liability and responsibilities under applicable Laws and
Regulations for hazardous substances, including radioactive contaminants,
existing on the GCEP Leased Premises as of the commencement of this GCEP Lease,
or thereafter on the GCEP

App. 1-31



--------------------------------------------------------------------------------



 



Leased Premises which are the result of the actions of the Department or its
authorized representatives. To the extent the acts or omissions of the
Corporation or its contractors cause or add to any liability, expense or
remediation cost resulting from conditions in existence prior to the GCEP Lease
Effective Date, or thereafter on the GCEP Leased Premises, the Corporation shall
be responsible for that portion of the liability, expense, or remediation costs
reasonably attributable to the Corporation’s act or failure to act. The
Corporation shall not be responsible for pollution caused by others except for
its contractors. Except as expressly provided elsewhere in this GCEP Lease,
including Section 4.3, nothing in this GCEP Lease shall be construed as
modifying, waiving or otherwise altering the liability of the Department, the
United States Government or the Corporation as specified in the Privatization
Act.
     Section 5.4 — Notice and Disputes. Promptly after receipt by a Party
entitled to reimbursement or protection pursuant to this ARTICLE V of notice of
the commencement of any action, such Party will, if a claim in respect thereof
is to be made against the other Party under this ARTICLE V, notify the other
Party in writing of the commencement thereof. Section 15.15 shall govern any
disputes between the Department and the Corporation regarding the requirements
of this ARTICLE V.
ARTICLE VI
SUPPORT
     Section 6.1 — Services Agreement. The Department and the Corporation will
provide services to each other in connection with their use of the GCEP Leased
Premises in the manner described in the Memorandum of Agreement between the
Department and the Corporation for Services, Modification No. 1, Exhibit F to
the GDP Lease and any subsequent modifications (“Services Agreement”). The
Parties shall, during the time frame that the Services Agreement is under review
as required by Section VII of the Services Agreement, determine whether the
Services Agreement is the appropriate vehicle under which services can be
provided to the GCEP Leased Premises and make any necessary changes to this
Section 6.1 as a result of such review.
     Section 6.2 — Utilities. Unless otherwise provided in Section 6.1, the
Corporation shall be responsible for obtaining its utility services for the GCEP
Leased Premises such as electric power, telephone services, natural gas,
sanitary water and sewer from non-Departmental sources. The Corporation
acknowledges that the Department plans to initiate and ultimately conduct
Decontamination and Decommissioning and Demolition activities at the PORTS and
that ownership of all or some utilities may be transferred from the Department
to a successor owner(s). In the event such a transfer is contemplated, the
Department agrees to either (a) provide the Corporation with two

App. 1-32



--------------------------------------------------------------------------------



 



(2) years’ advance notice prior to the transfer of the utility or utilities so
that the Corporation shall be able to obtain such services from alternate
sources, or (b) in the event the Department is unable to provide two years’
notice, the Department shall provide as much advance notice as practicable and
shall make a good faith effort to require as a condition of the transfer of any
utility that the utility or utilities be continued to be provided to the
Corporation on the same terms and conditions for a period that when added to the
amount of notice provided the Corporation will provide the Corporation with two
(2) years from the receipt of notice from the Department to obtain services from
alternative sources.
     Section 6.3 — Regulatory Oversight Agreement
     (a) Activities at the GCEP Leased Premises that are not licensed by the NRC
are subject to the nuclear safety and safeguards and security oversight
authority of the Department. Once an activity is licensed by the NRC, the
regulatory oversight of such activity will transition to the NRC in accordance
with a Memorandum of Understanding or other agreement between the Department of
Energy and the Nuclear Regulatory Commission applicable to such activities on
the GCEPLeased Premises. The Department has determined that the requirements set
forth in the Regulatory Oversight Agreement (“ROA”) attached hereto as
Exhibit M, are reasonable and appropriate, and shall constitute the Nuclear
Safety and Safeguards and Security Requirements applicable to the Corporation
until the NRC assumes regulatory responsibility for such activity, and that
compliance with these requirements will enable the Corporation to conduct
activities safely and protect the public health and safety and provide for the
common defense and security. Inspection and enforcement activities will also be
a requisite part of the ROA.
     (b) With respect to both the Lead Cascade Facilities and the Commercial
Plant, facilities or areas within facilities may be transitioned in phases to
the NRC due to the nature of the activities occurring in a particular facility.
The transition date(s) will be mutually agreed upon by NRC and the Department,
following notice to and discussion with the Corporation.

App. 1-33



--------------------------------------------------------------------------------



 



ARTICLE VII
TERM
     Section 7.1 — Initial Term.
     (a) This GCEP Lease will commence on the GCEP Lease Execution Date, and
expire on June 30, 2009, unless renewed pursuant to this Section 7.1 or
Section 7.2 of this GCEP Lease by the Corporation.
     (b) The Corporation has the exclusive right to renew this GCEP Lease on the
same terms and conditions, for up to seven successive periods of five (5) years
each, plus one additional year, PROVIDED, the Corporation certifies and, at the
request of the Department shall provide appropriate documentation to the
Department, that the following condition precedents are met for each successive
period in the time frames as set forth in Section 7.1(c):
          (1) the Corporation has an NRC License that is effective at the time
it exercises its option to renew the GCEP Lease;
          (2) The Corporation is meeting its obligations under Article III of
the June 17th Agreement (taking into account any applicable materiality, cure,
force majeure and other provisions of the June 17th Agreement);
          (3) The Corporation does not intend to abandon, and remains committed
to, the advanced enrichment technology deployment project and commercial
operations at the Commercial Plant; and
          (4) No determination has been made by the Department that the
Corporation has constructively or formally abandoned the advanced enrichment
technology deployment project in accordance with Article 3 of the June 17th
Agreement.
     (c) If the Corporation chooses to exercise its right to renew this GCEP
Lease under this Section 7.1 for the first five-year renewal period, the
Corporation will provide the Department with written notice thereof, including
its certification and appropriate documentation of its completion of the
condition precedents as set forth in Section 7.1(b) at least ninety (90) days
prior to July 1, 2009. If the Corporation chooses to exercise its right to renew
this GCEP Lease under this Section 7.1 for one or more of the remaining six
successive periods of five (5) years each, plus one additional year, the
Corporation will provide the Department with written notice thereof, including
its certification and appropriate documentation of its completion of the
condition precedents as set forth in Section 7.1(b), at least two (2) years
prior to the expiration of the GCEP Lease Term, but in no event shall notice be
provided to the Department sooner than

App. 1-34



--------------------------------------------------------------------------------



 



three (3) years prior to the end of the GCEP Lease Term. No other action by the
Parties is required to effectuate a renewal under this Section 7.1.
     (d) This GCEP Lease shall expire no later than thirty-six years from the
date the NRC license for the Commercial Plant is issued, unless renewed pursuant
to Section 7.2.
     Section 7.2 — GCEP Lease Renewal
     (a) The Corporation has the exclusive option to renew this GCEP Lease on
the same terms and conditions (except for any changes required by applicable
Laws and Regulations existing at the end of the GCEP Lease Term) as are
contained herein and shall have the right to do so, at the Corporation’s option,
for four (4) additional term(s) of up to five (5) years each, for a total not to
exceed twenty (20) additional years (each additional term a “Renewal Period”),
provided the following conditions for each Renewal Period are met:
          (1) the Corporation is not in a “Production Shortfall Cure Period” as
set forth in Section 12.2;
          (2) the Corporation has an NRC License that is effective at the time
it exercises its option to renew the GCEP Lease and, in the event that at the
time of the exercise of an option to renew this GCEP Lease its NRC license
expires prior to the expiration of the requested Renewal Period, a request for
renewal of its existing license, the term of the renewal requested coincides
with or exceeds the term of the Renewal Period, has been docketed by the NRC;
          (3) The Corporation is meeting its obligations under Article III of
the June 17th Agreement and the Corporation is operating at or above 3.0 million
SWU annually; and
          (4) In addition to performing the requirements contained in
Sections 4.3 and 4.4, the Corporation agrees, at its expense, unless otherwise
directed by the Department, to perform Demolition of the GCEP Leased Facilities
at the end of the GCEP Lease Term, consistent with the Department’s long-term
stewardship plans for the PORTS Site. In the event the Corporation exercises
this exclusive option(s) to renew the GCEP Lease Term under this Section 7.2,
the Corporation shall revise its estimate of Incremental Turnover Costs
contained in Exhibit J to include the costs associated with the Decontamination
and Decommissioning and Demolition of the

App. 1-35



--------------------------------------------------------------------------------



 



GCEP Leased Facilities and provide such revised estimate to the Department for
its approval in accordance with Section 4.3(g).
     (b) The criteria established in (1) through (4) above for the Corporation’s
exercise of the exclusive option shall not prevent the Parties from negotiating
the terms of an extension to the GCEP Lease in the event those criteria cannot
be met or are no longer relevant.
     (c) If the Corporation chooses to exercise its right to renew this GCEP
Lease, for each Renewal Period, the Corporation will provide the Department
Lease Administrator with notice thereof, along with its documentation of
compliance with the foregoing conditions, at least two (2) years prior to the
expiration of the GCEP Lease Term, but in no event shall notice be provided to
the Department sooner than three (3) years prior to the end of the GCEP Lease
Term.
ARTICLE VIII
RENT
Section 8.1 — GCEP Lease Payment
     (a) For the cost of administering this GCEP Lease and providing regulatory
oversight of the GCEP Leased Premises pursuant to Exhibit M, the Regulatory
Oversight Agreement for the Gas Centrifuge Enrichment Plant Leased Premises (all
such administration referred to as “GCEP Lease Administration”), the Corporation
will pay the Department, commencing on the Execution Date of this GCEP Lease,
for each twelve (12) month period of October 1 to September 30, thereafter,
until the end of the GCEP Lease Term (each such twelve (12) month period of
October 1 to September 30 being a “Rent Period,” the sum of $1,886,540.00, which
sum shall be composed of the Department’s costs in administering this GCEP Lease
and the Department’s costs in providing regulatory oversight of the GCEP Leased
Premises pursuant to the Regulatory Oversight Agreement (“Rent”). The Rent shall
be increased or decreased during Rent Period, as the case may be, by the
Department to reflect its actual costs incurred in GCEP Lease Administration;
provided however that the Corporation shall not be required for any Rent Period
to pay the Department more than the Department’s actual costs for such Rent
Period. The Corporation shall also pay to the Department within thirty (30) days
of receiving a request for payment from the Department for costs incurred by the
Department after the expiration, termination, revocation, or relinquishment of
this GCEP Lease in restoring the GCEP Leased Premises in accordance with
Sections 4.3 and 4.4 of this GCEP Lease.

App. 1-36



--------------------------------------------------------------------------------



 



     (b) Rent will be payable monthly in advance on the first day of the month.
By November 1 of each year the Department will submit an invoice to the
Corporation for its estimated costs of GCEP Lease Administration during the
upcoming Rent Period. The Department shall determine the actual cost of GCEP
Lease Administration following the end of such Rent Period and issue an invoice
by December 1 of each year which shall reconcile any difference between the
estimated and actual costs of GCEP Lease Administration in such Rent Period.
Such invoice shall provide enough detail for the Corporation to calculate the
difference between its monthly payments to the Department and the Department’s
actual costs in GCEP Lease Administration. The Department will grant the
Corporation and its accountants such access to the Department’s books and
records respecting GCEP Lease Administration and any other costs for which the
Department seeks reimbursement as the Corporation may reasonably require to
verify the Department’s actual costs associated thereto.
     (c) By December 31 of each year, the Corporation shall pay the Department
or the Department shall credit the Corporation an appropriate amount which shall
reconcile any difference between the amount of Rent paid by the Corporation in
the previous Rent Period and the actual costs incurred during the previous Rent
Period by the Department for GCEP Lease Administration.
     (d) Rent payments by the Corporation shall be made to the Department by
wire transfer to the Department’s headquarters account No. 89-00-0001 at the
United States Department of Treasury. In the event any Rent payments are more
than ten (10) days late, the Corporation will, in addition to such Rent, pay
interest on the amount of Rent which is due and owing on that date at the rate
per annum equal to the prevailing prime rate of interest set by the Federal
Reserve for such day divided by the number of days in the year and for each day
thereafter at such rate until the Rent is paid.
     (e) The costs incurred by the Department in GCEP Lease Administration will
be reimbursed fully by the Corporation pursuant to this Section 8.1. For all
facilities leased by the Corporation under this GCEP Lease Agreement, the
Corporation agrees to assume full responsibility to maintain and provide upkeep
of the GCEP Leased Premises. Total costs (including such costs as those related
to Capital Improvements, alterations, maintenance, utilities, lease
administration, plant overhead, plant management overhead, general and
administrative [G&A], home office allocation, etc.) associated with the
alteration, maintenance and upkeep of facilities for commercial production
activities (as opposed to dedicated to Independent Research and Development
[IR&D] activities) will be excluded from costs that are directly or indirectly
charged to government contracts (including work authorizations). Upon agreement
of the Parties, total reasonable costs associated with the maintenance and
upkeep of shared facilities and Common Areas will be allocated to the benefiting
programs in a causal beneficial manner that is consistent with the Corporation’s
current Cost

App. 1-37



--------------------------------------------------------------------------------



 



Accounting Standards Board Disclosure Statement in effect at the time the costs
are incurred.
For purposes of this subparagraph, the term “commercial production activities”
means all activities associated with the construction, alteration and operation
of enrichment-associated facilities for the purpose of making a product for
eventual commercial sale. For purposes of this subparagraph the term “shared
facilities” means facilities that contain, are used for or support both (i)
government activities and government funded work and (ii) commercial production
activities.
     Section 8.2 — Rent During Renewal Periods. The Rent payable by the
Corporation pursuant to Section 8.1 of this GCEP Lease shall be determined in
accordance with Section 8.1 hereof during any Renewal Period.
ARTICLE IX
INSURANCE AND DAMAGE
     Section 9.1 — Corporation Insurance All insurance required of the
Corporation on the GCEP Leased Premises shall be for the protection of the
Department and the Corporation against their respective risks and liabilities in
connection with the GCEP Leased Premises. A certificate of insurance shall be
furnished to the Department Lease Administrator no later than thirty (30) days
after the Execution Date of the GCEP Lease. The Corporation agrees that not less
than thirty (30) days prior to the expiration of any insurance required by this
Lease, it will furnish the Department Lease Administrator a certificate of
insurance to cover the same risks.
     The Corporation shall maintain throughout the GCEP Lease Term and provide
evidence of an amount of automobile and commercial general liability insurance
coverage for bodily injury and property damage that is reasonably expected, and
ordinarily carried by a like-sized corporation engaged in similar, but not
necessarily identical, industrial activities to satisfy its legal requirements
and discharge its obligations. Initially the amount of such insurance coverage
for each incident shall not be less than one million dollars ($1,000,000) of
automobile insurance and two million dollars ($2,000,000) for bodily injury and
property damage, which minimum shall be revised by the Department, in
consultation with the Corporation, every two (2) years to reflect a reasonable
minimum amount. The Corporation shall also maintain workers’ compensation and
other legally required insurance with respect to the Corporation’s employees and
agents.
     Each policy of insurance against loss or damage to the Department’s
property shall name the Corporation and the United States of America (Department
of Energy)

App. 1-38



--------------------------------------------------------------------------------



 



as loss payees as their interest may appear and shall contain a loss payable
clause reading substantially as follows:
“Payments for losses under the Corporation’s property insurance related to
losses to the GCEP Leased Premises, if any, shall be adjusted with Corporation,
and the proceeds shall be payable to Corporation and to the Treasurer of the
United States of America, as their interests may appear.”
     Additionally, each property policy of insurance shall contain an
endorsement reading substantially as follows:
     “The insurer waives any right of subrogation against the United States of
America which might arise by reason of any payment made under this policy.”
     Section 9.2 — Partial Casualty to the GCEP Leased Premises In the event a
part of the GCEP Leased Premises is significantly damaged as a result of any
foreseen or unforeseen cause or event, whether such cause or event results from
action by the Department or by the Corporation or by any other person or entity,
regardless of fault and whether insured against or not, then notwithstanding any
requirement in Section 4.2(c) in this Lease to maintain such property in good
and serviceable condition, the Corporation will have the option, but will not be
required, to repair such casualty if, in the Corporation’s business judgment,
the economic value of repairing such casualty outweighs the cost of the
necessary repairs. If the Corporation chooses not to repair such casualty, the
Department may, at its expense, repair the casualty; provided, however, that if
insurance proceeds are available to the Corporation to pay any cost of repairing
such casualty, the Department shall be entitled to use such insurance proceeds
for such repair. If neither the Corporation nor the Department chooses to repair
such casualty, the Corporation agrees to conduct, at its cost, such
Decontamination and Decommissioning, and Demolition of the damaged facility and
remediate any environmental damage to the GCEP Leased Premises that resulted
from the casualty as is required to protect public health and safety by the
Regulatory Authority having jurisdiction. Under no circumstances shall the
Department become liable for the Corporation’s failure to initiate or implement
such actions. Any insurance proceeds collected in excess of repairs made shall
be shared by the Department and the Corporation as their interests may appear.
     Section 9.3 — Total Destruction of GCEP Leased Premises. In the event the
GCEP Leased Premises are damaged as a result of any foreseen or unforeseen cause
or event, whether such cause or event results from action by the Department or
by the Corporation or by any other person or entity, regardless of fault and
whether insured against or not, to such an extent that, in the business judgment
of the Corporation, the damage makes such GCEP Leased Premises completely
unusable by the

App. 1-39



--------------------------------------------------------------------------------



 



Corporation, then notwithstanding the requirement in Section 4.2(c) of this GCEP
Lease to maintain such property in good and serviceable condition, the
Corporation will have the option to terminate this GCEP Lease with respect to
the entire GCEP Lease pursuant to Section 12.1, provided the Corporation agrees
to conduct, at its cost, such Decontamination and Decommissioning and Demolition
of the damaged facility and remediate any environmental damage to the GCEP
Leased Premises that resulted from the casualty as is required to protect public
health and safety by the Regulatory Authority having jurisdiction. Under no
circumstances shall the Department become liable for the Corporation’s failure
to initiate or implement such actions. Any insurance proceeds collected in
excess of repairs made shall be shared by the Department and the Corporation as
their interests may appear.
     Section 9.4 — Repairable Casualty to GCEP Leased Personalty. In the event
GCEP Leased Personalty is damaged as a result of any foreseen or unforeseen
cause or event, whether such cause or event results from action by the
Department or the Corporation or by any other person or entity, regardless of
fault and whether insured against or not, the Corporation shall have the option,
but will not be required, to repair the casualty if in the Corporation’s
business judgment the economic value of repairing such damage outweighs the cost
of the necessary repairs. If the Corporation chooses not to repair such
casualty, the Department may, at its expense, repair the casualty; provided,
however, that if insurance proceeds are available to the Corporation to pay the
cost of repairing such casualty, the Department shall be entitled to use such
insurance proceeds for such repair. If neither the Corporation nor the
Department chooses to repair such casualty, the Corporation agrees, subject to
the approval of the Department, to remove the damaged Leased Personalty from the
GCEP Leased Premises, pursuant to Sections 3.2 and 4.3(c) as required to protect
public health and safety, provided however, that the Department under no
circumstances shall become liable for the Corporation’s failure to initiate or
implement such actions. Any net insurance proceeds collected in excess of
repairs made shall be shared by the Department and the Corporation as their
interests may appear. In the event damaged GCEP Leased Personalty is not
repaired, Exhibit B to this GCEP Lease will be amended, if necessary, to reflect
the change.
     Section 9.5 - Lost or Destroyed GCEP Leased Personalty. In the event an
item of GCEP Leased Personalty is lost or destroyed as a result of any foreseen
or unforeseen cause or event, whether such cause or event results from action by
the Department or the Corporation or by any other person or entity, regardless
of fault and whether insured against or not, the Corporation shall have the
option, but will not be required, to replace the item of GCEP Leased Personalty
which has been lost or destroyed unless such item of GCEP Leased Personalty is
necessary for the Department to conduct any Decontamination and Decommissioning
and Demolition activities at the GCEP Lease Premises. If the Corporation chooses
not to replace an

App. 1-40



--------------------------------------------------------------------------------



 



item of GCEP Leased Personalty which has become lost or destroyed, the
Department may, at its expense, replace such GCEP Leased Personalty; provided,
however, that if insurance proceeds are available to the Corporation to pay the
cost of replacing such GCEP Leased Personalty, the Department shall be entitled
to use such insurance proceeds for such replacement. If neither the Corporation
nor the Department chooses to repair such casualty, the Corporation agrees,
subject to the approval of the Department, to remove the damaged Leased
Personalty from the GCEP Leased Premises, pursuant to Sections 3.2 and 4.3(c) as
required to protect public health and safety. Under no circumstances shall the
Department become liable for the Corporation’s failure to initiate or implement
such actions. Any net insurance proceeds collected in excess of replacement
costs shall be shared by the Department and the Corporation as their interests
may appear. In the event GCEP Leased Personalty is lost or completely destroyed
and not replaced, Exhibit B to this GCEP Lease will be amended, if necessary, to
reflect the change.
     Section 9.6 — No Duty to Repair or Rebuild by the Department. Nothing
contained in this GCEP Lease shall impose on the Department any duty to repair
or rebuild, in the event part or all of the GCEP Leased Premises or GCEP Leased
Personalty are damaged as a result of any foreseen or unforeseen cause or event,
whether such cause or event results from action by the Department or by the
Corporation, or by any other person or entity, regardless of fault and whether
insured against or not.
ARTICLE X
PRICE-ANDERSON INDEMNIFICATION
Section 10.1 — Price-Anderson Nuclear Hazards Indemnification by the Department
     (a) Authority. This clause is incorporated into this GCEP Lease pursuant to
the authority contained in subsection 170d. of the Act.
     (b) Definitions. The definitions set out in the Act shall apply to this
clause.
     (c) Financial protection. The Corporation shall obtain and maintain, at its
expense, financial protection to cover public liability, as described in
paragraph (d)(2) below in such amount and of such type as is commercially
available at commercially reasonable rates, terms and conditions, provided that
in the event NRC grants a license for a uranium enrichment facility not located
on federally-owned property, the amount is no more than the amount required by
the NRC for the other facility.

App. 1-41



--------------------------------------------------------------------------------



 



     (d) Indemnification.
     (1) To the extent that the Corporation and other persons indemnified are
not compensated by any financial protection required by paragraph (c), the
Department will indemnify the Corporation and other persons indemnified up to
the full amount authorized by Section 170 against (i) claims for public
liability as described in subparagraph (d)(2) of this clause; and (ii) such
legal costs of the Corporation and other persons indemnified as are approved by
the Department.
     (2) The public liability referred to in subparagraph (d)(1) of this clause
is public liability as defined in the Act which (i) arises out of or in
connection with the activities under this GCEP Lease, including transportation;
and (ii) arises out of or results from a nuclear incident or precautionary
evacuation, as those terms are defined in the Act.
     (e) Waiver of Defenses.
     (1) In the event of a nuclear incident, as defined in the Act, arising out
of nuclear waste activities, as defined in the Act, the Corporation, on behalf
of itself and other persons indemnified, agrees to waive any issue or defense as
to charitable or governmental immunity.
     (2) In the event of an extraordinary nuclear occurrence which:
     (i) arises out of, results from or occurs in the course of the
construction, possession or operation of a production or utilization facility;
or
     (ii) arises out of, results from, or occurs in the course of transportation
of source material, by-product material, or special nuclear material to or from
a production or utilization facility; or
     (iii) arises out of or results from the possession, operation, or use by
the Corporation or a subcontractor of a device utilizing special nuclear
material or by-product material, during the course of the GCEP Lease activity;
or
     (iv) arises out of, results from, or occurs in the course of nuclear waste
activities, the Corporation, on behalf of itself and other persons indemnified,
agrees to waive:

App. 1-42



--------------------------------------------------------------------------------



 



          (A) Any issue or defense as to the conduct of the claimant (including
the conduct of persons through whom the claimant derives its cause of action) or
the fault of persons indemnified, including, but not limited to:

  1.   Negligence;     2.   Contributory negligence;     3.   Assumption of
risk; or     4.   Unforeseen intervening causes, whether involving the conduct
of a third person or an act of God;

          (B) Any issue or defense as to charitable or governmental immunity;
and
          (C) Any issue or defense based on any statute of limitations, if suit
is instituted within 3 years from the date on which the claimant first knew, or
reasonably could have known, of his injury or damage and the cause thereof. The
waiver of any such issue or defense shall be effective regardless of whether
such issue or defense may otherwise be deemed jurisdictional or relating to an
element in the cause of action. The waiver shall be judicially enforceable in
accordance with its terms by the claimant against the person indemnified.
     (v) The term extraordinary nuclear occurrence means an event which the
Department has determined to be an extraordinary nuclear occurrence as defined
in the Act. A determination of whether or not there has been an extraordinary
nuclear occurrence will be made in accordance with the procedures in 10 CFR
Part 840.
     (vi) For the purposes of that determination, “offsite” as that term is used
in 10 CFR Part 840 means away from “the contract location” which phrase means
any Department facility, installation, or site at which activity under this GCEP
Lease is being carried on, and any Corporation-owned or -controlled facility,
installation, or site at which the Corporation is engaged in the performance of
activity under this GCEP Lease.
     (3) The waivers set forth above:

App. 1-43



--------------------------------------------------------------------------------



 



     (i) Shall be effective regardless of whether such issue or defense may
otherwise be deemed jurisdictional or relating to an element in the cause of
action;
     (ii) Shall be judicially enforceable in accordance with their terms by the
claimant against the person indemnified;
     (iii) Shall not preclude a defense based upon a failure to take reasonable
steps to mitigate damages;
     (iv) Shall not apply to injury or damage to a claimant or to a claimant’s
property which is intentionally sustained by the claimant or which results from
a nuclear incident intentionally and wrongfully caused by the claimant;
     (v) Shall not apply to injury to a claimant who is employed at the site of
and in connection with the activity where the nuclear incident or extraordinary
nuclear occurrence takes place, if benefits therefore are either payable or
required to be provided under any workmen’s compensation or occupation disease
law;
     (vi) Shall not apply to any claim resulting from a nuclear incident
occurring outside the United States;
     (vii) Shall be effective only with respect to those obligations set forth
in this Section and in insurance policies, contracts or other proof of financial
protection; and
     (viii) Shall not apply to, or prejudice the prosecution or defense of, any
claim or portion of claim which is not within the protection afforded under
(A) the limit of liability provisions under subsection 170e. of the Act, or
(B) the terms of this agreement and the terms of insurance policies, contracts,
or other proof of financial protection.
     (f) Notification and Litigation of Claims. The Corporation shall give
immediate written notice to the Department of any known action or claim filed or
made against the Corporation or other person indemnified for public liability as
defined in paragraph (d)(2). Except as otherwise directed by the Department, the
Corporation shall furnish promptly to the Department, copies of all pertinent
papers received by the Corporation or filed with respect to such actions or
claims. The Department shall have the right to, and may collaborate with, the
Corporation and any other person indemnified

App. 1-44



--------------------------------------------------------------------------------



 



in the settlement or defense of any action or claim and shall have the right to
(1) require the prior approval of the Department for the payment of any claim
that the Department may be required to indemnify hereunder; and (2) appear
through the Attorney General on behalf of the Corporation or other person
indemnified in any action brought upon any claim that the Department may be
required to indemnify hereunder, take charge of such action, and settle or
defend any such action. If the settlement or defense of any such action or claim
is undertaken by the Department, the Corporation or other person indemnified
shall furnish all reasonable assistance in effecting a settlement or asserting a
defense.
     (g) Continuity of the Department’s Obligations. The obligations of the
Department under this clause shall not be affected by any failure on the part of
the Corporation to fulfill its obligation under this GCEP Lease and shall be
unaffected by the death, disability, or termination of the existence of the
Corporation, or by the completion, termination or expiration of this GCEP Lease.
     (h) Effect of other Clauses. The provisions of this clause shall not be
limited in any way by, and shall be interpreted without reference to, any other
clause of this GCEP Lease provided, however, that this clause shall be subject
to any provisions that are later added to this GCEP Lease as required by
applicable Federal law, including statutes, executive orders and regulations, to
be included in Nuclear Hazards Indemnity Agreements.
     (i) Inclusion in Contracts. The Corporation shall insert this clause in any
contract for the management, operation, design, repair, maintenance, or
modification of the GCEP Leased Premises which may involve the risk of public
liability, as that term is defined in the Act and further described in paragraph
(d)(2) above. However, this clause shall not be included in contracts in which
the person or entity under contract with the Corporation is subject to NRC
financial protection requirements under Section 170b. of the Act or NRC
agreements of indemnification under Sections 170c. or k. of the Act for the
activities under the contract.
     (j) Relationship to General Indemnity. To the extent that the Corporation
is compensated by any financial protection, or is indemnified pursuant to this
clause, or is effectively relieved of public liability by an order or orders
limiting same, pursuant to 170e of the Act, the provisions of Article V of this
GCEP Lease with respect to indemnification of the Corporation shall not apply,
but only to such extent.

App. 1-45



--------------------------------------------------------------------------------



 



ARTICLE XI
REPRESENTATIVES
     Section 11.1 — Authorized Representatives
     (a) The Department appoints the Manager, Oak Ridge Office to be its
representative (“Department Lease Administrator”) with authority to act on
behalf of the Department in connection with matters related to this GCEP Lease
other than modifications of this GCEP Lease pursuant to Article XIII hereof. The
Department may designate a different Department Lease Administrator at any time
upon written notice thereof to the Corporation.
     (b) The Corporation shall appoint a person as its representative
(“Corporation Lease Representative”) with authority to act on behalf of the
Corporation in connection with matters related to this GCEP Lease other than
modifications of this GCEP Lease pursuant to Article XIII hereof. The
Corporation may designate a different Corporation Lease Representative at any
time upon written notice thereof to the Department.
ARTICLE XII
TERMINATION
     Section 12.1 — Termination for Convenience. The Corporation shall have the
right to terminate this GCEP Lease in whole, but not in part, at its
convenience, at any time during the GCEP Lease Term (including during any
Renewal Period), upon at least three years’ notice to the Department, if in the
Corporation’s business judgment, such termination is economically necessary.
     Section 12.2 — Termination by the Department. The Department may terminate
this GCEP Lease at any time in accordance with the notice and procedures set
forth in the following subsections:
          (a) Subject to Section 12.4, if the Corporation fails to substantially
perform or comply with any of the terms and conditions of this GCEP Lease, and
such failure continues and persists therein for ninety (90) days after notice
thereof in writing by the Department (“Cure Notice”), provided if more than
ninety (90) days is reasonably required to cure such failure, the Department may
only terminate if the Corporation does not commence to cure such failure within
such ninety (90) day period and thereafter, takes appropriate actions to
complete such cure with due diligence.
          (b) In the event the Corporation is required under Article 3 of the
June 17th Agreement to “return any property leased by USEC upon which the
advanced

App. 1-46



--------------------------------------------------------------------------------



 



technology project was being or was intended to be constructed” due to the
Corporation’s failure to meet any of the advanced technology demonstration and
deployment milestones set forth in the June17th Agreement, provided the
Department has complied with the process relating to such determinations
contained in Article 3 of the June 17th Agreement.
          (c) In the event the Corporation is determined to have constructively
or formally abandoned the advanced enrichment technology deployment project in
accordance with Article 3 of the June 17th Agreement.
          (d) Subject to Section 12.4, in the event the Corporation fails to
operate the Commercial Plant at a level at or above an annual average of one
million (1,000,000) SWU per year as measured over a rolling two-year performance
period. The first two-year performance period shall commence on either the date
the Corporation has installed and commenced operation of at least 3.5 million
SWU annual capacity in the Commercial Plant, or the date four (4) years after
the NRC issues a license for the Commercial Plant, whichever is earlier. In the
event the Corporation fails during any two-year performance period to operate
the Commercial Plant at a level at or above an annual average of one million
(1,000,000) SWU per year, then upon receipt of notice of such failure from the
Department (the “Production Shortfall Notice”) the Corporation shall have
one-hundred and eighty (180) days from the receipt of the Department’s notice to
cure such failure and return the operation of the Commercial Plant to a level at
or above an annual average of one million (1,000,000) SWU per year(“Production
Shortfall Cure Period”). If more than one-hundred and eighty (180) days is
reasonably required to cure such failure, the Department may only terminate if
the Corporation does not commence to cure such failure within such one-hundred
and eighty day period and thereafter, take appropriate actions to complete such
cure with due diligence. If in the one-year period immediately following the
Production Shortfall Cure Period the Corporation fails to produce at a level at
or above one million (1,000,000) SWU, then the Department may terminate this
GCEP Lease upon ninety (90) days written notice. Commencing in the month
following the date the Corporation has installed and commenced operation of at
least 3.5 million SWU annual capacity in the Commercial Plant or the date four
(4) years after the NRC issues a license for the Commercial Plant, whichever is
earlier, the Corporation shall provide monthly to the Department a statement of
the previous month’s production. The Corporation will have no more than two
opportunities to cure a production shortfall in the first eight year lease
period of the GCEP Lease Term commencing on the date four (4) years after the
NRC issues a license for the Commercial Plant and no more than one opportunity
to cure a production shortfall in any subsequent eight year lease period.

App. 1-47



--------------------------------------------------------------------------------



 



     Section 12.3 — Actions upon Termination
     (a) Upon termination of this GCEP Lease by either the Corporation or the
Department for any reason, the Corporation will commence to return the GCEP
Leased Premises and GCEP Leased Personalty, if any, to the Department in
accordance with ARTICLE IV of this GCEP Lease. Prior to returning the GCEP
Leased Premises and GCEP Leased Personalty, if any, to the Department, the
Corporation will comply with all other applicable GCEP Lease requirements,
including Section 4.4 Turnover Requirements.
     (b) In the event this GCEP Lease is terminated by either the Corporation
under Section 12.1, or by the Department in accordance with Section 12.2, all
contractual rights are extinguished with respect to the Corporation to lease the
GCEP Leased Premises under the GDP Lease, the GCEP Lease, or any other lease on
the effective date of termination. In the event this GCEP Lease is terminated by
either the Corporation under Section 12.1, or by the Department in accordance
with Section 12.2, the Corporation further agrees that, to the extent permitted
by law, such termination constitutes a waiver of any statutory rights it has or
may have to further lease the GCEP Leased Premises under the GDP Lease, the GCEP
Lease, or any other lease on the effective date of termination.
     Section 12.4 — Force Majeure
     (a) Except for defaults of the Corporation’s contractors at any tier, the
Corporation shall not be in default because of any failure to perform its
obligations under this GCEP Lease if the failure arises from causes beyond the
control and without the fault or negligence of the Corporation. Examples of
these causes include without limitation (1) acts of God or the public enemy,
(2) acts of the Government in its sovereign capacity, (3) fires, (4) floods,
(5) epidemics, (6) quarantine restrictions, (7) strikes, (8) freight embargoes,
(9) earthquakes, and (10) unusually severe weather. Additionally, for purposes
of this Section 12.4 of this GCEP Lease only, another example of a cause under
which the Corporation shall not be in default because of any failure to perform
its obligations under this GCEP Lease if such failure arises from causes beyond
the control and without the fault or negligence of the Corporation is that there
has been a substantial and demonstrable increase, as reflected in official U.S.
imports statistics, in U.S. imports for consumption of Russian enriched uranium,
other than the material currently committed to come into the U.S. under the
existing contract, dated January 14, 1994, between the Corporation and OAO
Techsnabexport to implement the Agreement between the United States and the
Russian Federation Concerning the Disposition of Highly Enriched Uranium
Extracted from Nuclear Weapons (“HEU Agreement”) and the Corporation
demonstrates such increase in U.S. imports for consumption has had a substantial
adverse material impact on the domestic

App. 1-48



--------------------------------------------------------------------------------



 



uranium enrichment industry. In each instance, the Corporation’s failure to
perform must arise from causes and be beyond the control and without the fault
or negligence of the Corporation. The term “default” as used in this Section
includes the failure to make progress so as to endanger completion of
performance of the Corporation’s obligations under this GCEP Lease.
     (b) If the failure to perform is caused by the failure of a contractor at
any tier to perform or make progress, and if the cause of the failure was beyond
the control of both the Corporation and the contractor, and without the fault or
negligence of either, the Corporation shall not be deemed to be in default,
unless (1) the contracted supplies or services were obtainable from other
sources; and (2) the Corporation failed to purchase these supplies or services
from the other sources.
     (c) In order to invoke this Section 12.4, the Corporation must request a
determination by the Department on whether any failure to perform results from
one or more of the causes in the first paragraph above. Upon the request of the
Corporation and within sixty (60) days of the Corporation’s submission of its
position, the Department will ascertain the facts and circumstances of the
failure of performance upon an assertion of a circumstance triggering this
clause. If the Department determines that any failure to perform results from
one or more of the causes in the first paragraph above, the schedule for
performance of the affected commitments shall be extended for the period of the
excused delay. The Corporation may appeal this determination within thirty
(30) days to the Secretary of Energy (or designee), who’s determination will be
considered the final agency action under this Agreement. The Corporation retains
all remedies available to it under the Administrative Procedure Act to challenge
the decision of the Secretary (or designee). Nothing in this Section is intended
to provide the Corporation with more than one opportunity per incident to
request a determination that a failure to perform results from one of the causes
listed in this Section or the June 17th Agreement.
ARTICLE XIII
MODIFICATIONS
     Section 13.1 — GCEP Lease Amendments. Changes, amendments, or modifications
made pursuant to Section 3.3, Section 3.6, Section 3.7, Section 6.1,
Section 9.3, Section 9.4, Section 9.5, Section 11.1, Section 12.1, Section 14.2,
Section 14.3, Section 15.2, Section 15.9, and Exhibits A —N shall be valid or
binding if approved in writing by the Parties’ representatives designated in
Section 11.1. No other changes, amendments or modifications of this GCEP Lease
shall be valid or binding unless such change, amendment or modification is
described in writing and is duly

App. 1-49



--------------------------------------------------------------------------------



 



executed and consented to by the Secretary and by the Board of Directors of the
Corporation, or by any person authorized by them to provide such consent.
ARTICLE XIV
ASSIGNMENTS AND SUBLEASES
     Section 14.1 — No Assignment; Substitution of Department. The Department
shall not have the right to assign this GCEP Lease and any such assignment shall
be void. The Department may be substituted under this GCEP Lease only by a
successor agency or department or instrumentality of the United States which
assumes all of the duties and obligations of the Department under this GCEP
Lease.
     Section 14.2 — No Assignment; Substitution of Corporation.
     (a) The Corporation shall not have the right to assign this GCEP Lease and
any such assignment shall be void except as permitted under this Article XIV.
     (b) If the Corporation wishes the Department to recognize a Successor in
Interest to this GCEP Lease, the Corporation must submit a written request to
the Department Lease Administrator. The Corporation shall submit all information
necessary for the Department to evaluate the proposed agreement for recognizing
a Successor in Interest. The information should include, as applicable, as the
documents become available:
          (1) The document describing the proposed transaction, e.g.,
purchase/sale agreement or memorandum of understanding;
          (2) A list of all affected leases, contracts, and work authorizations
between the Corporation and the Department, as of the date of sale or transfer
of assets, showing for each, as of that date the:

  (i)   Lease, contract, and work authorization number and type;     (ii)   Name
and address of the Department’s representative for each lease, contract, and
work authorization;     (iii)   Total dollar value, as amended; and     (iv)  
Approximate remaining unpaid balance

          (3) Evidence of the Successor in Interest’s ability to perform;

App. 1-50



--------------------------------------------------------------------------------



 



          (4) A certified copy of each resolution of the corporate parties’
boards of directors or other document authorizing the transfer of assets;
          (5) A certified copy of the minutes of each corporate party’s
stockholder meeting if necessary to approve the transfer of assets;
          (6) An authenticated copy of the Successor in Interest’s certificate
and articles of incorporation, if a corporation was formed for the purpose of
receiving the assets involved in performing the GCEP Lease;
          (7) The opinion of legal counsel for the Corporation and the Successor
in Interest stating that the transfer was properly effected under applicable
Laws and Regulations and the effective date of the transfer;
          (8) Balance sheets of the Corporation and the Successor in Interest as
of the date immediately before and after the transfer of assets, audited by
independent accountants;
          (9) Evidence that any Facility Clearance, security clearance, and
Foreign Ownership, Control, or Influence (FOCI) requirements have been met;
          (10) The consent of all sureties if such a method of financial
assurance is provided under 4.3(g) of this GCEP Lease; and
          (11) Any other information reasonably requested by the Department
Lease Administrator.
     (c) Upon the Department’s consent, which shall not be unreasonably
withheld, the Corporation may be substituted under this GCEP Lease by a
Successor in Interest, provided a novation agreement between the Department and
the Corporation and the Successor in Interest is properly executed. The novation
agreement shall include, as a minimum, the following requirements:

  (1)   The Successor in Interest holds an appropriate Facility Clearance and a
favorable Foreign Ownership, Control, or Influence Determination;     (2)   The
Successor in Interest assumes all the Corporation’s obligations under the GCEP
Lease;

App. 1-51



--------------------------------------------------------------------------------



 



  (3)   The Corporation waives all rights under the GCEP Lease against the
Government;     (4)   The Corporation guarantees performance of the GCEP Lease
by the Successor in Interest; and     (5)   Nothing in the novation agreement
shall relieve the Corporation or Successor in Interest from compliance with any
Laws and Regulations.

     (d) If the Department’s interests are adequately protected with an
alternative formulation of the information, the Department Lease Administrator
may modify the documents or information to be submitted under this Section 14.2.
     (e) The Corporation may assign the GCEP Lease to any person or entity,
whether affiliated with the Corporation or otherwise, if the Corporation
receives the consent of the Department to such assignment.
     Section 14.3 — Subleases
     (a) The Corporation may sublease any part or all of the GCEP Leased
Premises or the GCEP Leased Personalty to any person or entity, whether
affiliated with the Corporation or otherwise, if the Corporation receives the
consent of the Department to such a sublease. The Department shall not
unreasonably withhold its consent to any such sublease, but such consent may be
subject to reasonable conditions, including those set forth in Section 14.3(c).
     (b) The Corporation shall have the right to operate the GCEP Leased
Premises of the GCEP under this GCEP Lease or to engage an operator for such
GCEP Leased Premises. No contract for the operation of such GCEP Leased Premises
shall be deemed a sublease, except that any such contract shall be subject to,
and consistent with, all terms, conditions, covenants, provisions, and
agreements contained in this GCEP Lease.
     (c) With respect to any sublease entered into between the Corporation and
USEC Inc., the Corporation represents to the Department that:
     (1) The Sublease between the Corporation and USEC Inc. shall require
assumption of and shall be subject to, and consistent with, all terms,
conditions, covenants, provisions, and agreements contained in this GCEP Lease.

App. 1-52



--------------------------------------------------------------------------------



 



     (2) The Corporation expressly agrees that any such Sublease will impose no
new obligations, liabilities, and costs on the Department.
     (3) The Corporation acknowledges that the making of any assignment,
transfer, or subletting, in whole, or in part, other than to USEC Inc. for Lead
Cascade activities and construction and operation of the Commercial Plant
requires the Department’s express consent.
     (4) The Sublease between the Corporation and USEC Inc. shall not operate to
relieve the Corporation from its obligations under this GCEP Lease, and
notwithstanding any such assignment, transfer, or subletting, the Corporation
shall be liable for the payment of all Rent and other charges and for the due
performance of all the covenants, agreements, terms and provisions of this GCEP
Lease.
     (5) The Corporation guarantees performance of the GCEP Lease by the
Sublessee.
     (d) Based upon these representations, consent to sublease the GCEP Leased
Premises and GCEP Leased Personalty, or any portion thereof, to USEC Inc. for
the purpose of conducting Lead Cascade activities and constructing and operating
a Commercial Plant is hereby granted to the Corporation. Failure to comply with
Section 14.3(c) voids the Department’s consent to the sublease and in such an
event, the Corporation agrees to terminate any sublease between the Corporation
and USEC Inc. Possession of specific areas or portions of areas within the GCEP
Leased Premises by the Corporation may be turned over to USEC Inc. upon the
completion of GCEP Clean-up Activities within the area or portion of the area
and written notification to the Department of the turnover of the areas or
portions of areas to USEC Inc.
ARTICLE XV
MISCELLANEOUS
     Section 15.1 — Entire GCEP Lease . This GCEP Lease contains the entire
understanding of the Department and the Corporation with respect to its subject
matter. This GCEP Lease reflects all agreements and commitments made prior to
the date hereof with respect to this GCEP Lease by the Department and the
Corporation, and is intended to be consistent with Exhibit C, the June 17th
Agreement. There are no other oral or written understandings, terms or
conditions and neither the Department nor the Corporation has relied upon any
representation or statement, expressed or implied, which is not contained in
this GCEP Lease.

App. 1-53



--------------------------------------------------------------------------------



 



     Section 15.2 — Notices. In order to be effective, any notice, demand,
offer, response, request or other communication made with respect to this GCEP
Lease by either the Department or the Corporation must be in writing and signed
by the one initiating the communication and must be hand-delivered or sent by
registered letter, telefax or by a recognized overnight delivery service that
requires evidence of receipt at the addresses for such communication given
below:

     For the Department:   Mr. Larry Clark, Assistant Manager for Nuclear Fuel
Supply
Department of Energy
Oak Ridge Office
P.O. Box 2001
Oak Ridge, TN 37831
Fax: (865) 241-4439

     For the Corporation:   Mr. Vic Lopiano, Vice-President American Centrifuge
USEC Inc.
6903 Rockledge Drive
Bethesda, MD 20817
FAX: (301) 564-3205

The Department and the Corporation have the right to change the place to which
communications are sent or delivered by similar notice sent or delivered. The
effective date of any communication shall be the date of the receipt of such
communication by the addressee.
     Section 15.3 — Severability. The invalidity of one or more phrases,
sentences, clauses, subsections, sections or articles contained in this GCEP
Lease shall not affect the validity of the remaining portions of this GCEP Lease
so long as the material purposes of this GCEP Lease can be determined and
effectuated. If such invalidity alters the fundamental allocation of risks or
benefits or the rights and obligations of the Department or the Corporation
contemplated in this GCEP Lease, the Department and the Corporation will use
their best efforts to negotiate in good faith to restructure this GCEP Lease to
reflect its original purposes.
     Section 15.4 — No Waiver. The failure of either the Department or the
Corporation to rely upon any of the provisions of this GCEP Lease or to require
compliance with any of its terms at any time shall in no way affect the validity
of this GCEP Lease or any part thereof, and shall not be deemed a waiver of the
right of the Department or the Corporation, as the case may be, to rely upon or
require strict compliance with any and each such provision at a different time.

App. 1-54



--------------------------------------------------------------------------------



 



     Section 15.5 — Applicable Law. This GCEP Lease will be governed and
construed in accordance with the federal laws of the United States of America.
     Section 15.6 — Binding Nature of GCEP Lease. This GCEP Lease will be
binding upon the Department and the Corporation and their respective successors.
     Section 15.7 — GCEP Lease Not Joint Venture. Nothing contained in this GCEP
Lease will be construed as creating or establishing a joint venture or
partnership between the Department and the Corporation.
     Section 15.8 — Further Assistance. The Department and the Corporation will
provide such information, execute and deliver any agreements, instruments and
documents, coordinate with one another with respect to shared site issues, plant
changes, and control of work activities, and take such other actions as may be
reasonably necessary or required, which are not inconsistent with the provisions
in this GCEP Lease and which do not involve the assumption of obligations or
expenditure of funds, other than those expressly provided for in this GCEP
Lease, in order to give full effect to this GCEP Lease and to carry out its
intent and the intent of the Privatization Act, including actions reasonably
necessary to facilitate the Department’s Decontamination and Decommissioning and
Demolition of the PORTS when the PORTS is returned to the Department’s control.
     Section 15.9 — Property Records and Other Information. As set forth in
Section 3.2, the Department leases to the Corporation certain items of personal
property which are related to activities conducted by the Corporation under this
GCEP Lease and are described in the GCEP Leased Personalty listing attached as
Exhibit B to this GCEP Lease. Exhibit B represents the GCEP Leased Personalty
listing as of the GCEP Lease Execution Date. The inventory data shall include
basic information as follows where available:

  (a)   Lease number     (b)   Asset type     (c)   Description of item such as
name, serial number, and other identifying information     (d)   Property
control number, i.e., barcode number
    (e)   Unit acquisition cost and unit of measure (estimate if actual is not
available)     (f)   Acquisition document reference and date (optional)     (g)
  Manufacturer’s name, model and serial number     (h)   Quantity received or
fabricated     (i)   Location (site, building or area number)     (j)  
Custodial name and organization code or Corporation custodian

App. 1-55



--------------------------------------------------------------------------------



 



      for the property (can be single point of contact)

  (k)   Use status (active, storage, excess, etc.)
    (l)   High risk designation (See, 41 CFR 109-1.53, “Management of High Risk
Personal Property”)     (m)   Disposition document

Subject to other provisions of this GCEP Lease, additional items of personal
property owned by the Department may be added to Exhibit B of this GCEP Lease
throughout the GCEP Lease Term by the Corporation with the consent of the
Department. Inventories shall be conducted annually and an inventory summary
sheet, “FY___ Physical Inventories Performed” shall be submitted by November 1
each year listing all GCEP Leased Personalty. A list identifying any changes
will be attached. Electronic data lists are acceptable in a mutually agreed upon
electronic format. Information for the Facilities Information Management System
(FIMS), the Department’s real property information database will be established
by the Corporation as a baseline inventory record and updated as needed with
reporting submitted as required by the Department. Such inventory updates will
be mutually agreed to by the Department and the Corporation. The updated
listings will become attachments to this GCEP Lease and serve as a record of
changes in the GCEP Leased Personalty.
     Section 15.10 — Survival. Notwithstanding any termination, expiration,
revocation, or relinquishment of this GCEP Lease, whether pursuant to the terms
hereof or otherwise by operation of law, Section 3.3, Section 3.4, Section 3.5,
Section 4.3, Section 4.4, Section 4.5, Section 4.6, Article V, Section 8.1,
Section 9.3, Section 10.1, ,Section 12.3, Section 12.4, Section 15.12,
Section 15.13, Section 15.15, Section 15.21, Section 15.22, and Section 15.23,
as well as those portions of any memorandum of agreement between the Department
and the Corporation which are related thereto, or by their terms are intended to
continue, shall survive any such termination, expiration, revocation, or
relinquishment of this GCEP Lease.
     Section 15.11 — No Rights in Others. This GCEP Lease is not intended to
create any right or benefit, substantive or procedural, enforceable by a third
party against the United States, its agencies or instrumentalities (including
the Department), officers or employees of the United States Government, or any
other person.
     Section 15.12 — Department’s Payment Obligations. Any obligations of the
Department to make payments or commit resources under this GCEP Lease are
subject to the availability of sufficient appropriated funds being made
available for such purpose, based upon the Department’s normal practices in
fiscal administration and execution of appropriate budgets, whether specifically
herein stated or not.

App. 1-56



--------------------------------------------------------------------------------



 



     Section 15.13 — Corporation’s Payment Obligation. Unless otherwise
expressly agreed to by the Department, all activities attributable to and
related to the GCEP Lease Premises and GCEP Leased Personalty, including, but
not limited to, maintenance costs, associated infrastructure costs, costs
associated with security and the removal of any Department-owned equipment or
personal property, and costs associated with implementation of International
Atomic Energy Agency (“IAEA”) safeguards under the U.S.-IAEA Safeguards
Agreement and the Additional Protocol thereto, which includes the reporting of
nuclear material inventories and declarations of Corporation activities, and
related IAEA inspection and complementary access visits that are required under
the U.S.-IAEA Safeguards Agreement and its Additional Protocol, respectively,
will be funded by the Corporation and not subject to reimbursement by the
Department under the Services Agreement or other contractual vehicle.
     Section 15.14 — Environment. The Corporation shall not unlawfully pollute
the air, ground, or water or create a public nuisance. The Corporation shall use
all reasonable means available to protect the environment and natural resources
from damage arising from this GCEP Lease or activities incident to it and, where
damage nonetheless occurs, the Corporation shall be liable to restore the
damaged resources. The Corporation shall, at no cost to the Department, promptly
comply with present and future Laws and Regulations, ordinances, regulations, or
instructions controlling the quality of the environment. This shall not affect
the Corporation’s right to contest their validity or enjoin their applicability.
The Corporation shall not be responsible for pollution caused by others, unless
it results from activities performed on behalf of the Corporation. If the
Corporation discovers contamination not previously identified on the GCEP Leased
Premises, the Corporation shall immediately cease activities in the area of
contamination, notify the Department’s Authorized Representative, and take
preventative and mitigative actions, in accordance with applicable Laws and
Regulations.
     Section 15.15 — Disputes (July 2002)
     (a) This GCEP Lease is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613)(CDA).
     (b) Except as provided in the CDA, all disputes arising under or relating
to this GCEP Lease shall be resolved under this section.
     (c) “Claim,” as used in this clause, means a written demand or written
assertion by one of the leasing Parties seeking, as a matter of right, the
payment of money in a sum certain, the adjustment or interpretation of GCEP
Lease terms, or other relief

App. 1-57



--------------------------------------------------------------------------------



 



arising under or relating to this GCEP Lease. However, a written demand or
written assertion by the Corporation seeking the payment of money exceeding
$100,000 is not a claim under the CDA until certified. A voucher, invoice, or
other routine request for payment that is not in dispute when submitted is not a
claim under the CDA. The submission may be converted to a claim under the CDA,
by complying with the submission and certification requirements of this clause,
if it is disputed either as to liability or amount or is not acted upon in a
reasonable time.
     (d)(1) A claim by the Corporation shall be made in writing and, unless
otherwise stated in this GCEP Lease, submitted within 6 years after accrual of
the claim to the Department Lease Administrator for a written decision. A claim
by the Department against the Corporation shall be subject to a written decision
by the Department Lease Administrator.
          (2)(i) The Corporation shall provide the certification specified in
paragraph (d)(2)(iii) of this section when submitting any claim exceeding
$100,000.
               (ii) The certification requirement does not apply to issues in
controversy that have not been submitted as all or part of a claim.
               (iii) The certification shall state as follows: “I certify that
the claim is made in good faith; that the supporting data are accurate and
complete to the best of my knowledge and belief; that the amount requested
accurately reflects the GCEP Lease adjustment for which the Corporation believes
the Department is liable; and that I am duly authorized to certify the claim on
behalf of the Corporation.”
          (3) The certification may be executed by any person duly authorized to
bind the Corporation with respect to the claim.
     (e) For Corporation claims of $100,000 or less, the Department Lease
Administrator must, if requested in writing by the Corporation, render a
decision within 60 days of the request. For Corporation-certified claims over
$100,000, the Department Lease Administrator must, within 60 days, decide the
claim or notify the Corporation of the date by which the decision will be made.
     (f) The Department Lease Administrator’s decision shall be final unless the
Corporation appeals or files a suit as provided in the CDA.
     (g) If the claim by the Corporation is submitted to the Department Lease
Administrator or a claim by the Department is presented to the Corporation, the
parties, by mutual consent, may agree to use alternative dispute resolution
(ADR). If the Corporation refuses an offer for ADR, the Corporation shall inform
the, Department

App. 1-58



--------------------------------------------------------------------------------



 



Lease Administrator in writing, of the Corporation’s specific reasons for
rejecting the offer.
     (h) The Department shall pay interest on the amount found due and unpaid
from (1) the date that the Department Lease Administrator receives the claim
(certified, if required); or (2) the date that payment otherwise would be due,
if that date is later, until the date of payment. With regard to claims having
defective certifications, as defined in FAR 33.201, interest shall be paid from
the date that the Department Lease Administrator initially receives the claim.
Simple interest on claims shall be paid at the rate, fixed by the Secretary of
the Treasury as provided in the CDA, which is applicable to the period during
which the Department Lease Administrator receives the claim and then at the rate
applicable for each 6-month period as fixed by the Treasury Secretary during the
pendency of the claim.
     (i) The Corporation shall proceed diligently with performance of this GCEP
Lease, pending final resolution of any request for relief, claim, appeal, or
action arising under or relating to the GCEP Lease, and comply with any decision
of the Department Lease Administrator.
     Section 15.16 — Transfer of Title to the Corporation. The Parties
acknowledge that at some future time, it may be in the best interests of both
Parties for the Department to transfer title to any or all of the GCEP Leased
Premises to the Corporation on terms that are consistent with the Department’s
reasonable responsibilities, programmatic activities, and plans. Any such
transfer shall be subject to negotiation of terms that are mutually agreed upon
by the Parties.
     Section 15.17- Conditions of Privileges Granted by the Department. The
exercise of the privileges granted shall be without cost or expense to the
Department; shall be subject to the legal right of the Department to construct,
use, and maintain facilities on the non-leased portions of the PORTS Site; shall
be subject to other existing out grants of the Department on the GCEP Leased
Premises; and shall be without liability to the Department for failure to
supervise or inspect activities or facilities of the Department. The Department
shall make reasonable efforts to provide adequate advance written notice to the
Corporation of its activities to be granted to third parties consistent with
Exhibit L, the Shared Site Agreement.
     Section 15.18 — Hazardous and/or Radiological Material of Environmental
Concern. In addition to the reporting requirements in Section 4.3(e), the
Corporation shall annually provide the following reports on Material of
Environmental Concern utilized, manufactured, shipped, stored, or received by
the Corporation to the Department: Annual Hazardous Chemical Inventory Report;
Annual Toxic Release

App. 1-59



--------------------------------------------------------------------------------



 



Inventory Report; and a Low-Level Radioactive Waste Generator Report. The
Corporation shall further provide the Department annually with a report of the
quantities managed, utilized, manufactured, shipped, stored, received by the
Corporation, or introduced by the Corporation into the GCEP Leased Premises for
the following Material of Environmental Concern: polychlorinated biphenyls,
transuranics, chromates, trichloroethylene, asbestos, pentachlorophenol,
beryllium, and, at the request of the Department, any other Material of
Environmental Concern that is not reported under Section 4.3(e) or this
Section 15.8.
     Section 15.19 — Cultural Items.
          (a) The Corporation shall not remove or disturb, or cause or permit to
be removed or disturbed, any historical, archaeological, architectural, or other
cultural artifacts, relics, vestiges, remains, or objects of antiquity. In the
event such items are discovered on the GCEP Leased Premises, the Corporation
shall immediately notify the Department Lease Administrator and protect the site
and the material from further disturbance until the Department gives clearance
to proceed.
          (b) Federal agencies have an obligation under Section 106 of the
National Historic Preservation Act to review all planned undertakings for
impacts to historic properties that are eligible for listing on the National
Register of Historic Places and under Section 110 of the National Historic
Preservation Act to identify historic properties owned or under the control of
the Department. To assure that the Department is afforded the opportunity to
fulfill any obligation it may have for leased historic or potentially historic
properties, the Corporation will notify the Department of any activities which
have the potential to cause effects on historic properties. All such
notification shall include a project summary, including details of the proposed
undertaking and property affected, a proposed recommendation, and any other
information the Department deems necessary to evaluate the undertaking and
support Section 106 consultation.
          (c) The Corporation further agrees to identify any historic properties
and sites and assess any impacts associated with the construction and operation
of the Commercial Plant and it shall include the determination and assessment in
its Environmental Report submitted to the NRC to support the preparation of the
NRC Environmental Impact Statement (EIS).
     Section 15.20 — Laws, Ordinances, Regulations. The Corporation shall comply
with all applicable Law and Regulations and ordinances of the Federal
Government, State, county, and municipality wherein the GCEP Leased Premises are
located.

App. 1-60



--------------------------------------------------------------------------------



 



     Section 15.21 — Security
     (a) Responsibility. It is the Corporation’s duty to safeguard all
classified information, special nuclear material, and other Department property.
The Corporation shall, in accordance with all applicable security regulations
and requirements, be responsible for safeguarding all classified information and
protecting against sabotage, espionage, loss or theft of the classified
documents and material in the Corporation’s possession or in the possession of
the Corporation’s contractors, vendors, or partners, in connection with
performance of work under this GCEP Lease. Except as otherwise agreed to by the
Department, or under the Access Permit No. 99-01 (issued pursuant to 10 C.F.R.
Part 725), the Corporation shall, upon termination, expiration, revocation, or
relinquishment of this GCEP Lease for any reason, transmit to the Department any
classified matter in the possession of the Corporation, its contractors,
vendors, or partners, or any person under the Corporation’s control in
connection with performance of this GCEP Lease. If retention by the Corporation
of any classified matter is required after the termination, expiration,
revocation, or relinquishment of this GCEP Lease for any reason, the Corporation
shall identify the items and types or categories of matter proposed for
retention, the reasons for the retention of the matter and the proposed period
of retention. If the retention is approved by the Department Lease
Administrator, the Corporation agrees to comply with applicable orders and
regulations of the Department. Special nuclear material shall not be retained
after the termination, expiration, revocation, or relinquishment of this GCEP
Lease for any reason, except as otherwise permitted by law. Nothing in this GCEP
Lease shall affect the Corporation’s obligations related to or ability to
possess classified information or special nuclear material at other locations
under applicable regulation.
     (b) The Access Permit. The Corporation agrees to comply with Access Permit
No. 99-01, or any subsequently issued Access Permit, issued pursuant to 10
C.F.R. Part 725.
     (c) Definition of Classified Information. The term “classified information”
means Restricted Data, Formerly Restricted Data, or National Security
Information.
     (d) Definition of Restricted Data. The term “Restricted Data” means all
data concerning (1) design, manufacture, or utilization of atomic weapons;
(2) the production of special nuclear material; or (3) the use of special
nuclear material in the production of energy, but shall not include data
declassified or removed from the Restricted Data category pursuant to
Section 142 of the Atomic Energy Act of 1954, as amended.

App. 1-61



--------------------------------------------------------------------------------



 



     (e) Definition of Formerly Restricted Data. The term “Formerly Restricted
Data” means all data removed from the Restricted Data category under
Section 142d. of the Atomic Energy Act of 1954, as amended.
     (f) Definition of National Security Information. The term “National
Security Information” means any information or material, regardless of its
physical form or characteristics, that is owned by, produced for or by, or is
under the control of the United States Government, that has been determined
pursuant to Executive Order 12958 or prior Orders to require protection against
unauthorized disclosure, and which is so designated.
     (g) Definition of Special Nuclear Material (SNM). SNM means: (1) plutonium,
uranium enriched in the isotope 233 or in the isotope 235, and any other
material which pursuant to the provisions of Section 51 of the Atomic Energy Act
of 1954, as amended, has been determined to be SNM, but does not include source
material; or (2) any material artificially enriched by any of the foregoing, but
does not include source material.
     (h) Security Clearance of Personnel. The Corporation shall not permit any
individual to have access to any classified information, except in accordance
with the Atomic Energy Act of 1954, as amended, Executive Order 12968, and all
applicable regulations or requirements applicable to the particular level and
category of classified information to which access is required. During the
period that the Department is responsible for the access authorization program
with respect to the GCEP Leased Premises, the Corporation shall provide to the
Department any requested information related to the access authorization
process, including information regarding personnel refresher training.
     (i) Criminal Liability. It is understood that disclosure of any classified
information obtained or possessed under this Lease to any person not entitled to
receive it, or failure to safeguard any classified information that may come to
the Corporation or any person under the Corporation’s control under this GCEP
Lease, may subject the Corporation, its agents, employees, or subcontractors to
criminal liability under the laws of the United States. (See the Atomic Energy
Act of 1954, as amended, 42 U.S.C. § 2011 et seq.; 18 U.S.C. §§ 793 and 794; and
E.O.12958 and E.O. 12968).
     (j) Contracts and Purchase Orders. Except as otherwise authorized in
writing by the Department Lease Administrator, the Corporation shall insert
provisions similar to the foregoing in all contracts and purchase orders for
work performed at the GCEP Leased Premises.

App. 1-62



--------------------------------------------------------------------------------



 



     (k) Sale/Release/Barter/Transfer of Classified/Sensitive Equipment. Except
as otherwise authorized in writing by the Department or as provided for in
applicable regulations, the Corporation shall not sell, barter, transfer, or
release any classified and/or sensitive material, information, or equipment.
     Section 15.22 — Classification. In the performance of work under this GCEP
Lease, the Corporation shall comply with all applicable regulations involving
the classification and declassification of information, documents, or material.
In this Section, “information” means facts, data, or knowledge itself;
“document” means the physical medium on or in which information is recorded; and
“material” means a product or substance which contains or reveals information,
regardless of its physical form or characteristics. Classified information is
“Restricted Data” and “Formerly Restricted Data” (classified under the Atomic
Energy Act of 1954, as amended) and “National Security Information” (classified
under Executive Order 12958 or prior Executive Orders). The original decision to
classify or declassify information is considered an inherently governmental
function. For this reason, only Government personnel may serve as original
classifiers, i.e., Federal Government Original Classifiers. Other personnel
(Government or the Corporation) may serve as derivative classifiers which
involves making classification decisions based upon classification guidance
which reflect decisions made by Federal Government Original Classifiers.
     The Corporation shall ensure that any document or material that may contain
classified information is reviewed by a duly designated Derivative Classifier in
accordance with applicable Laws and Regulations. In addition, the Corporation
shall insure that documents or material relating to a classified subject area
which are intended for widespread dissemination or public release are reviewed
by a Classification Officer in accordance with applicable regulations. For
information which is not addressed in classification guidance, but whose
sensitivity appears to warrant classification, the Corporation and its
contractor shall ensure that such information is reviewed in accordance with
applicable Laws and Regulations.
     In addition, the Corporation shall ensure that existing classified
documents (containing either Restricted Data or Formerly Restricted Data or
National Security Information) which are in its possession or under its control
at the GCEP Leased Premises are periodically reviewed as required by applicable
regulations by a Derivative Declassifier(s) appointed in accordance with
applicable regulations.
     The Corporation shall insert this clause in any contract which involves or
may involve access to classified information under this GCEP Lease.

App. 1-63



--------------------------------------------------------------------------------



 



     Section 15.23 — Unclassified Controlled Nuclear Information/Export
Controlled Information/Official Use Only
          (a) Documents, information and/or equipment originated by the
Corporation or furnished by the Government to the Corporation in connection with
this GCEP Lease may contain “Unclassified Controlled Nuclear Information” and/or
“Export Controlled Information” as determined pursuant to Section 148 of the
Atomic Energy Act of 1954, as amended, and U.S. Laws and Regulations. The
Corporation shall be responsible for the identification and protection of such
documents, information, and/or equipment from unauthorized dissemination in
accordance with applicable regulations, requirements, and instructions.
          (b) Documents, information and/or equipment originated by the
Corporation or furnished by the Government to the Corporation in connection with
this GCEP Lease may contain knowledge that is “Official Use Only” as
determinable by derivative classifiers and classification guides shall be
identified and protected as required by applicable regulations.
     Section 15.24 — Regulatory Oversight of Sections 15.21, 15.22, and 15.23.
Oversight and enforcement of Sections 15.21, 15.22 and 15.23 shall be conducted
in accordance with Section 6.3 of this GCEP Lease. Nothing in this GCEP Lease
shall be construed as modifying, conferring or limiting the regulatory authority
or responsibilities of the Department or the NRC.
     Section 15.25 — Environmental Impact Statement. Pursuant to Section 3107 of
the Privatization Act, the execution of this modification to the GDP Lease is
not considered to be a major Federal action significantly affecting the quality
of the human environment for purposes of Section 102 of the National
Environmental Policy Act of 1969 (42 U.S.C. § 4332). However, pursuant to 42
U.S.C. § 2243(a), the issuance of a license to construct and operate an
enrichment facility by the NRC is considered a major Federal action
significantly affecting the quality of the human environment for purposes of
Section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. § 4332).
No construction or operations may take place in the GCEP Leased Premises except
as permitted under applicable NRC regulations and an Environmental Impact
Statement Record of Decision. Prior to performing any work in the GCEP Leased
Premises, the Corporation shall be responsible for performing a
wetlands/floodplains assessment survey and shall include the determination and
assessment in its Environmental Report submitted to the NRC to support the
preparation of the NRC EIS.
     Section 15.26 — Notice of Hazardous Substances. In accordance with 40
C.F.R. § 373.3, Exhibit G provides notice of hazardous substances stored for one
year or more, known to have been released, or disposed of. The information
contained in

App. 1-64



--------------------------------------------------------------------------------



 



Exhibit G is required under the authority of regulations promulgated under
Section 120(h) of the Comprehensive Environmental Response, Liability, and
Compensation Act (“CERCLA” or “Superfund”), 42 U.S.C. § 9620(h).
     Section 15.27 — Continuation After Termination of the GDP Lease. In the
event that the GDP Lease, to which this GCEP Lease is appended as Appendix 1,
terminates, expires or is modified by the parties, the Department and the
Corporation agree that this GCEP Lease shall remain in force and the Department
and the Corporation’s obligations under this GCEP Lease shall continue and be
unaffected by such termination, expiration or modification.
     IN WITNESS WHEREOF, the above terms and conditions are acknowledged and
agreed upon as indicated by the signatures of the duly authorized
representatives affixed below. This GCEP Lease shall be effective upon execution
by the Department as of the day and year first above written.

            UNITED STATES DEPARTMENT OF ENERGY
      BY:   /s/ Samuel W. Bodman         TITLE: Secretary of Energy        DATE:
12/7/06         AND    

            UNITED STATES ENRICHMENT CORPORATION         BY:   /s/ John K. Welch
        TITLE: President & CEO        DATE: 12/1/06     

App. 1-65



--------------------------------------------------------------------------------



 



EXHIBIT A
GCEP LEASED PREMISES
Revision 0

 



--------------------------------------------------------------------------------



 



                          GCEP         TARGETED   LEASE         LEASE  
EFFECTIVE FACILITY   DESCRIPTION   DATE*   DATE
X-220E1
  Evacuation Public Address System   01/07    
X-220E3
  Power Public Address Systems   01/07    
X-220R
  Public Warning Siren System   01/07    
X-745G-2
  Cylinder Storage Yard   01/07    
X-745H
  Cylinder Storage Yard   01/07    
X-2220N
  Security Access Control and Alarm System   01/07    
X-2230J
  Liquid Effluent System   01/07    
X-2232C (New)
  Interconnecting Process Piping Area   01/07    
X-3000**
  Office Building   12/06    
X-3000T1
  IAEA Trailer   05/05   GCEP
LEASE
EXECUTION
X-3001
  Process Building   04/04   GCEP
LEASE
EXECUTION
X-3002 ***
  Process Building (South Half)   09/06    
 
  Process Building (North Half)   03/07    
X-3012
  Process Support Building   05/04   GCEP
LEASE
EXECUTION
X-3346
  Feed and Customer Services Building   01/07    
X-3346A (New)
  Feed and Product Shipping and Receiving Building Area   01/07    
X-3356 (New)
  Product and Tails Withdrawal Building Area   01/07    
X-6000
  GCEP Cooling Tower Water Pump House   01/07    
X-6001
  Cooling Tower   01/07    
X-6001A
  Valve House   01/07    
X-6002
  Boiler System   03/07    
X-6002A
  Oil Storage Facility   03/07    
X-7721
  Maintenance, Stores and Training Building   01/07    
X-7725
  Container Wash, Container Dry, Rotor Balance,
4th Floor Control Room   01/05   GCEP
LEASE
EXECUTION
X-7725
  Buffer Storage and 5th Floor   11/04   GCEP
LEASE
EXECUTION
X-7725
  Part of 4th Floor   01/05   GCEP
LEASE
EXECUTION

1 of 3



--------------------------------------------------------------------------------



 



PORTSMOUTH FACILITIES, SYSTEMS, AND AREAS (INCLUDING COMMON AREAS) LEASED TO
THE CORPORATION

                          GCEP         TARGETED   LEASE         LEASE  
EFFECTIVE FACILITY   DESCRIPTION   DATE*   DATE
X-7725
  Portions of 2nd, 3rd, 4th Floors   01/05   GCEP
LEASE
EXECUTION
X-7725
  Recycle/Assembly Facility 2nd Floor Office Areas   10/05   GCEP
LEASE
EXECUTION
X-7725
  Recycle/Assembly Facility 3rd Floor Office Areas and Fourth Floor Mechanical
Room   02/06   GCEP
LEASE
EXECUTION
X-7725****
  Recycle/Assembly Facility 1st, 2nd, 3rd, 4th, 5th Floors (Remainder of
Facility)   7/07    
X-7725A
  Waste Accountability Facility   12/06    
X-7725C (New)
  Chemical Storage Building Area   01/07    
X-7726
  Centrifuge Training and Test Facility (First Floor)   06/04   GCEP
LEASE
EXECUTION
X-7726
  Centrifuge Training and Test Facility 2nd Floor Office Areas   01/05   GCEP
LEASE
EXECUTION
X-7726
  Centrifuge Training and Test Facility 3rd Floor Office Areas   12/04   GCEP
LEASE
EXECUTION
X-7726
  Centrifuge Training and Test Facility (Remainder of Facility, except for gas
test stand area)   07/05   GCEP
LEASE
EXECUTION
X-7726
  Centrifuge Training and Test Facility Gas Test Stand Area   07/07    
X-7727H
  Interplant Transfer Corridor   04/04   GCEP
LEASE
EXECUTION
X-7745R
  Recycle/Assembly Storage Yard   01/07    
X-7745S
  Area South of X-3001/X-3002   01/07    
X-7746E (New)
  Cylinder Storage Yard Area   01/07    
X-7746N (New)
  Cylinder Storage Yard Area   01/07    
X-7746W (New)
  Cylinder Storage Yard Area   01/07    
X-7746S (New)
  Cylinder Storage Yard Area   01/07    
XT-860A
  Rubb Bldg at X-7725   01/07    
XT-860B
  Rubb Bldg at X-3346   01/07    
Department’s Contractor Lay down Area
  Triangular area about 3 acres Northwest of X-7721, West of X-2207D, Southeast
of Construction Road and West of Truck Access Road   01/07    

2 of 3



--------------------------------------------------------------------------------



 



PORTSMOUTH FACILITIES, SYSTEMS, AND AREAS (INCLUDING COMMON AREAS) LEASED TO
THE CORPORATION

                          GCEP         TARGETED   LEASE         LEASE  
EFFECTIVE FACILITY   DESCRIPTION   DATE*   DATE
Department’s Contractor Trailers
  Area North of X-2207E Parking Lot   01/07    
Corporation’s Contractor Trailer Area
  Approximately 2.8 acres bounded by construction by Construction Road, West by
Perimeter Road, North by drainage ditch and area is directly South of X-6614E.  
01/07    
Common Areas
           
Grassy/Unimproved areas (Area 1)
  Grassy/Unimproved areas outlined on drawing DX-CL-1222-A rev. 0, noted as
Common Areas   01/07    
Grassy/Unimproved areas (Area 2)
  Grassy/Unimproved areas outlined on drawing DX-CL-1222-A rev. 0, noted as
Common Areas   03/07    
GCEP Roads
  Roads as identified on drawing DX-CL-1222-A rev 0., noted as Common Areas  
01/07    
Center Aisle Ways
  Center Aisle Ways in X-3001, X-3002, X-3012 and X-7725 as depicted on drawing
DX-LS-1214-A. (These areas will remain Common Areas so long as the Department is
conducting activities in the X-7725 and X-3002)   GCEP
Lease
Execution    

 

*   Targeted Lease Date — The “Targeted Lease Date” represents the parties’ best
current estimate of facility availability. The parties agree to seek
establishment of an agreed upon date within the month indicated when the
facility, system, or area will be leased to the Corporation, absent unforeseen
intervening events and subject to the availability of funding as described in
Section 15.12, compliance with clearance requirements, and any additional
requirements indicated by a double, triple, or quadruple asterisk. In the event
that either Party determines that the Targeted Lease Date is not feasible for
either Party, the Parties agree, no later than 90 days prior to a Targeted Lease
Date, to seek agreement upon a revised Targeted Lease Date or an acceptable GCEP
Lease Effective Date.   **   Lease of the X-3000 by 12/06 is contingent upon
completion by the Corporation of the terms set forth in Exhibit N.   ***   Lease
of the X-3002 is contingent upon completion by the Corporation of the terms set
forth in Exhibit N.   ****   Lease of the RCRA permitted storage area in the
X-7725 in 7/07 is contingent upon sufficient appropriated funds being made
available for such purpose (based upon the Department’s normal practices in
fiscal administration and execution of appropriated budgets) and the
availability of the X-720. Since the Corporation has requested the Department to
treat the Corporation’s troublesome wastes, the Targeted Lease Date will be
extended as necessary to accommodate the treatment of the Corporation’s wastes.

3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASE MAP PER EXHIBIT A, REV. 0
[MAP CONTAINS EXPORT CONTROLLED INFORMATION,
PLEASE PROTECT APPROPRIATELY]








The following exhibit contains export controlled or official use only
information and has been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GCEP LEASED PERSONALTY
Revision 0








The following exhibit contains export controlled or official use only
information and has been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
AGREEMENT BETWEEN
U.S. DEPARTMENT OF ENERGY (“DOE”) AND USEC INC. (“USEC”)
(June 17, 2002 Agreement)

 



--------------------------------------------------------------------------------



 



AGREEMENT BETWEEN
THE U.S. DEPARTMENT OF ENERGY (“DOE”)
AND
USEC INC. (“USEC”)
The U.S. DEPARTMENT OF ENERGY (“DOE”) and USEC INC. (“USEC”) hereby agree as
follows:

Article 1:   Ensure continued removal of Russian weapons-origin highly-enriched
uranium (HEU) under the US-Russia HEU Purchase Agreement (“US-Russia HEU
Agreement”).

US-Russia HEU Agreement

•   Each year USEC remains the sole Executive Agent (EA) for the United States
under the US-Russia HEU Agreement, USEC must order, and take delivery of, if
made available by the Russian Executive Agent, LEU derived from at least 30
metric tons per year weapons-origin HEU, subject to instructions to USEC under
the US-Russia HEU Agreement and the Executive Agent Memorandum of Agreement
(MOA) by the United States Government (USG).   •   If USEC satisfactorily
performs the above-referenced obligation and all other of its obligations under
this Agreement and the US-Russia HEU Agreement, DOE agrees to recommend against
the removal, in whole or in part, of USEC as EA under the US-Russia HEU
Agreement.   •   If USEC fails to meet this obligation, DOE may terminate this
Agreement and be released from DOE’s obligations under this Agreement.   •   USG
retains its rights to remove and replace USEC as EA or to designate additional
EAs under the MOA.

Article 2:   Ensure the stability of existing domestic enrichment capabilities,
including operations at the Portsmouth Gaseous Diffusion Plant (GDP) site and
continued operation of the Paducah GDP at or above 3.5 MM SWU per year until
new, cost-effective advanced enrichment technology is deployed commercially in
the U.S.

1



--------------------------------------------------------------------------------



 



A. Operations at the Portsmouth GDP site

•   USEC will maintain leased real and personal property at the Portsmouth GDP
site (other than the property subject to the cold standby contract) in a
condition that will permit its consideration as a candidate site for USEC’s
deployment of advanced uranium enrichment technology.   •   USEC will not
unreasonably withhold its agreement for DOE to allow private entities access to
and utilize non-leased real and personal property at DOE’s Portsmouth GDP site
for activities not associated with enrichment of uranium so long as any such use
will not have a material adverse impact on USEC’s advanced enrichment technology
program.   •   As further described in Article 4 of this Agreement, USEC agrees
to operate the Shipping and Transfer (S/T) facilities for 15 months following
the execution of this Agreement to remove the contaminants from a portion of its
Affected Inventory to meet ASTM C-787-90 or produce material acceptable to USEC
for use as feed material in its enrichment facility.   •   If USEC fails to
maintain leased real and personal property at the Portsmouth GDP site other than
the property subject to the cold standby contract in a condition that will
permit its consideration as a candidate site for USEC’s deployment of advanced
uranium enrichment technology or fails to operate the S/T facilities for
15 months as described above, USEC agrees to waive any statutory exclusive right
it may have to lease the Portsmouth GDP under section 3107(b) of the
Privatization Act ( and the implementing lease provisions) and USEC agrees to
waive its rights under Section 3.4(a) and (c) of the lease to include Portsmouth
GDP real and personal property in its leasehold before DOE disposes of such
property. (In taking any actions as a result of the preceding waivers, DOE
agrees that the authorized actions for failure to maintain Portsmouth in a
condition that will permit its consideration as a candidate site for deployment
of advanced enrichment technology or failure to operate the S/T facilities for
15 months do not include transitioning USEC from its operation of the Paducah
enrichment facilities as is provided for in the event USEC “ceases enrichment
operations at Paducah” as defined in this Agreement unless there has been a
determination that USEC has ceased enrichment operations at Paducah pursuant to
that portion of the Agreement.) If USEC fails to maintain leased real and
personal property at Portsmouth other than the property subject to the cold
standby contract in a condition that will permit its consideration as a
candidate site for USEC’s deployment of advanced enrichment technology or fails
to operate the S/T for 15 months as described above, as the case may be, DOE
also may terminate this Agreement and be released from its obligations under it.

2



--------------------------------------------------------------------------------



 



•   If USEC plans not to maintain leased real and personal property at
Portsmouth other than the property subject to the cold standby contract in a
condition that will permit its consideration as a candidate site for USEC’s
deployment of advanced uranium enrichment technology or fails to operate the S/T
for 15 months as described above, as the case may be, USEC must provide notice
to DOE. If DOE believes that USEC is not maintaining leased real and personal
property at Portsmouth other than the property subject to the cold standby
contract in a condition that will permit its consideration as a candidate site
for the deployment of advanced enrichment technology or that USEC has failed to
operate the S/T for 15 months as described above, as the case may be, DOE will
notify USEC of that belief. In either event, USEC will have an opportunity
(within thirty (30) days) to provide its position regarding USEC’s compliance
with its obligation to maintain leased real and personal property at Portsmouth
other than the property subject to the cold standby contract in a condition that
will permit its consideration as a candidate site for the deployment of advanced
enrichment technology or to operate the S/T for 15 months as described above, as
the case may be, to DOE’s Director of Nuclear Energy, Science and Technology
(NE).   •   Within sixty (60) days of USEC’s submission to DOE, NE will
determine whether USEC is in compliance with the obligation to maintain leased
real and personal property at Portsmouth other than the property subject to the
cold standby contract in a condition that will permit its consideration as a
candidate site for USEC’s deployment of advanced enrichment technology, or to
operate the S/T for 15 months as described above, as the case may be, and what
action, if any DOE will take. USEC may appeal this determination within thirty
(30) days to the Secretary of Energy (or designee), whose determination will be
considered to be a final agency action under this Agreement. USEC retains all
remedies available to it under the Administrative Procedure Act to challenge the
decision of the Secretary (or designee).

B. USEC’s Commitment to Operate Paducah

•   USEC shall operate the Paducah GDP at a level at or above 3.5 MM SWU per
year as measured each year of USEC’s fiscal year (July 1 to June 30). USEC may
not reduce this production level until six months before USEC has the permanent
addition of 3.5 MM SWU per year of new capacity installed based on advanced
enrichment technology. In the event USEC does not expand its 1 MM SWU commercial
plant to a capacity of 3.5 MM SWU per year, USEC shall continue to maintain SWU
production at the Paducah GDP at a level at or above 3.5 MM SWU per year as
measured each year of USEC’s fiscal year (July 1 to June 30).   •   USEC will
not unreasonably withhold its agreement for DOE to allow private entities access
to and utilize the non-leased real or personal property at DOE’s Paducah GDP
site

3



--------------------------------------------------------------------------------



 



    for activities not associated with enrichment of uranium so long as any such
use will not have a material adverse impact on USEC’s GDP operations, USEC’s
deployment of advanced enrichment technology, or USEC’s compliance with the NRC
Part 76 Certificate at the Paducah GDP site.   •   If USEC fails to operate the
Paducah GDP at a level at or above an annual rate of 3.5 MM SWU per year as
measured each year of USEC’s fiscal year (July 1 to June 30) before USEC is
within six months of having installed the permanent addition of 3.5 MM SWU per
year of new capacity based on advanced enrichment technology (hereinafter “USEC
Paducah GDP production deficiency period”), USEC will have one opportunity in
each five-year or six-year lease term to cure this deficiency in the immediately
succeeding USEC fiscal year. If USEC repeats a Paducah GDP production deficiency
period in the immediately succeeding USEC fiscal year or in any fiscal year
thereafter in the same five-year or six-year lease term, USEC agrees to waive
its statutory exclusive right to lease the GDPs under section 3107(b) of the
Privatization Act (and the implementing lease provisions) and USEC agrees to
waive its rights under Section 3.4(a) and (c) of the lease to include GDP real
and personal property in its leasehold before DOE disposes of such property. (
In taking any actions as a result of the preceding waivers, DOE agrees that the
authorized actions for failure to operate the Paducah GDP at or above 3.5 MM SWU
per year do not include transitioning USEC from its operation of the Paducah
enrichment facilities as is provided for in the event USEC “ceases enrichment
operations at Paducah” as defined in this Agreement unless there has been a
determination that USEC has ceased enrichment operations at Paducah pursuant to
that portion of the Agreement.) In the event of a USEC Paducah GDP production
deficiency period (after one unsuccessful cure period in the same five-year or
six-year lease term), DOE also may terminate this Agreement and be released from
its obligations under it.   •   In the event a USEC Paducah production
deficiency period falls in the last year of the lease term and USEC certifies to
DOE that it will attempt to cure the deficiency by increasing Paducah GDP
production to achieve the 3.5 MM SWU per year level, DOE will extend the lease
one additional year (with an additional one-year option period, exercisable in
the sole discretion of DOE). The preceding sentence affects only the lease term,
and does not directly or indirectly affect any other portion of the lease,
including Section 4.4 Turnover Requirements ; provided, however, in the event
the USEC Paducah production deficiency is cured in the extended one year lease
period, the normal lease renewal procedures will be reinstituted thereafter.

C. Monitoring and Compliance Process for Paducah Operations Commitment

•   USEC will provide quarterly historical production and annual projected
production reports to DOE to enable DOE to monitor Paducah operational levels.
USEC also shall

4



--------------------------------------------------------------------------------



 



    provide DOE advance notice at least 120 days before implementation of any
“plant closing” or “mass layoff” as those terms are defined in 29 U.S.C. 2101
(a)(2) and (3), respectively.   •   If USEC is not within six months of having
installed the permanent addition of 3.5 MM SWU per year of new capacity based on
advanced enrichment technology and the Paducah GDP will or does fall below an
operational level of 3.5 MM SWU per year, USEC must provide notice to DOE. If
DOE believes that the Paducah GDP has or will fall below an operational level of
3.5 MM SWU per year, it will notify USEC of that belief. In either event, USEC
will have an opportunity (within thirty (30) days) to provide its position
regarding USEC’s compliance with its obligation to operate the Paducah GDP at or
above 3.5 MM SWU per year to DOE’s Director of Nuclear Energy, Science and
Technology (NE).   •   Within sixty (60) days of USEC’s submission to DOE, NE
will determine whether USEC is in compliance with the 3.5 MM SWU per year
commitment and what action, if any DOE will take. USEC may appeal this
determination within thirty (30) days to the Secretary of Energy (or designee),
whose determination will be considered to be a final agency action under this
Agreement. USEC retains all remedies available to it under the Administrative
Procedure Act to challenge the decision of the Secretary (or designee).   •   If
USEC believes that the domestic enrichment market is otherwise stable and viable
but that a significant change has taken place in the domestic or international
enrichment markets such that continued operation of the Paducah GDP at or above
3.5 MM SWU per year is commercially impracticable, it may present its position
to DOE. No amendment to this Agreement is effective without the written
agreement of both Parties.

D. Assurance Regarding Continuity of Paducah Enrichment Operations

•   If USEC “ceases enrichment operations at the Paducah GDP”(as defined below)
or loses its NRC certificate for operating the Paducah GDP prior to six months
before USEC has the permanent addition of 3.5 MM SWU per year of new capacity
installed based on advanced enrichment technology, DOE, directly or through
contract, may take actions it deems necessary to transition operation of the
Paducah GDP site from USEC operation to ensure the continuity of domestic
enrichment operations and the fulfillment of supply contracts. USEC shall
promptly inform DOE in advance in the event it is planning to cease operations
at the Paducah GDP or has advance knowledge that it will lose its NRC
certificate for operating the Paducah GDP.   •   The term “ceases enrichment
operations at the Paducah GDP” means: (i) a determination by USEC to stop the
production of enriched uranium at the Paducah GDP; (ii) USEC does not produce
enriched uranium at the Paducah GDP at a 1MM SWU per year level

5



--------------------------------------------------------------------------------



 



    for any consecutive 12-month period following execution of this Agreement;
or (iii) USEC is not taking actions appropriate to maintaining the ability of
the Paducah GDP to operate at an annualized rate of 5.5 MM SWU per year.   •  
The Parties agree that the “actions appropriate to maintaining the ability of
the Paducah GDP to operate at an annualized rate of 5.5 MM SWU per year” means
the Paducah GDP enrichment cascade will be maintained such that at least 150
cells at all times must either be operating, in standby, undergoing maintenance,
or on a maintenance schedule (i.e., the cells have not been abandoned ) to be
capable of supporting, within an 8-month period, a ramp-up to produce at an
annualized rate of 5.5 MM SWU per year, with a product assay of up to
4.95 percent at 0.3 percent tails. USEC shall maintain dry air buffering on all
cells not utilized for uranium enrichment operations that are capable of being
buffered (i.e., cells not in operation, in standby, or undergoing maintenance).
USEC shall not discontinue such cell buffering on any cell capable of being
buffered (i.e., abandon) without providing DOE at least 180 days’ advance
written notice (except in an emergency situation) and provide DOE with the
opportunity to protect the barrier at the Paducah GDP site of any cell proposed
by USEC for abandonment. In the event of an emergency situation preventing
180 days’ advance notice, USEC shall provide written notice to DOE as soon as
reasonably possible after the emergency situation is under control. If DOE
commences to protect the barrier of any cell proposed for abandonment, then that
cell and related cell equipment shall be deleted from the USEC leasehold and no
longer available to USEC for future use in its enrichment operations without the
agreement of DOE and reimbursement to DOE for the costs incurred in protecting
the barrier. USEC will provide to DOE quarterly reports regarding cell operation
to include the number of cells that have been abandoned and the number of cells
that are in operation, in standby, undergoing maintenance or on a maintenance
schedule, and such other information that DOE may reasonably request to monitor
USEC’s performance under this provision.       To “transition operation of the
Paducah GDP site from USEC operation” to ensure the continuity of domestic
enrichment operations and the fulfillment of supply contracts, means USEC agrees
that DOE may designate an alternate operator, may terminate all or a portion of
the GDP leasehold, and/or require the return of the leased facilities in good
and operable condition. USEC also agrees to waive any lease provisions that
would interfere with DOE’s ability to step onto the Paducah GDP site for these
purposes and agrees not to oppose legislation required to permit DOE’s
implementation of this provision (e.g., to amend section 3112 of the
Privatization Act to authorize DOE to provide enrichment services). In the event
DOE transitions operations of Paducah from USEC, DOE may terminate this
Agreement and be released of its obligations under it.       In the event USEC
ceases enrichment operations at the Paducah GDP (as that phrase is defined), or
in the event USEC loses its NRC certificate for operating the Paducah GDP, the
transition of Paducah operation will commence promptly upon DOE’s request and

6



--------------------------------------------------------------------------------



 



    USEC agrees to waive its statutory exclusive right to lease the GDPs under
section 3107(b) of the Privatization Act (and the implementing lease provisions)
and its rights under Section 3.4(a) and (c) of the lease to include GDP real and
personal property in its leasehold before DOE disposes of such property. The
foregoing transition will not occur if the period at which USEC ceases
enrichment operations at the Paducah GDP (as that phrase is defined), or USEC
loses its NRC certificate for operating the Paducah GDP is within six months of
USEC’s having installed the permanent addition of 3.5 MM SWU per year of new
capacity based on advanced enrichment technology . In the event the parties
cannot agree on whether USEC has ceased enrichment operations at the Paducah GDP
(as that phrased is defined), USEC will have an opportunity (within thirty
(30) days) to provide its position regarding whether USEC has ceased enrichment
operations to NE.       Within sixty (60) days of USEC’s submission to DOE, NE
will determine whether USEC has ceased enrichment operations at the Paducah GDP
and what action, if any, DOE will take. USEC may appeal this determination
within thirty (30) days to the Secretary of Energy (or designee), whose
determination will be considered to be the final agency action under this
Agreement. USEC retains all remedies available to it under the Administrative
Procedure Act to challenge the decision of the Secretary (or designee).

Article 3:   Facilitate the deployment of new, cost-effective advanced
enrichment technology in the U.S. on a rapid schedule.

USEC Deployment of Advanced Enrichment Technology

•   USEC must begin commercial operations of a plant using advanced enrichment
technology and with capacity of 1.0 MM SWU per year (expandable to 3.5 MM SWU
per year) pursuant to the Milestones described below at the Portsmouth GDP site
or the Paducah GDP site. Site selection and operation will be subject to all
applicable federal, state and local laws and regulations, including the National
Environmental Policy Act, if applicable.   •   To ensure the rapid deployment of
advanced enrichment technology capacity pursuant to the Milestones set out
below, DOE will not dispose of any real or personal property at a GDP site that
may be useable for USEC’s deployment of advanced enrichment technology, without
first offering USEC the opportunity to include the property within its lease.  
•   The advanced technology demonstration and deployment milestones for this
Agreement are:

7



--------------------------------------------------------------------------------



 



     
December 2002
  USEC begins refurbishment of K-1600 facility      
January 2003
  USEC builds and begins testing a centrifuge end cap.      
April 2003
  Submit License Application for Lead Cascade to NRC (sited at either Paducah or
Portsmouth)      
June 2003
  NRC dockets Lead Cascade Application      
November 2003
  First rotor tube manufactured      
January 2005
  Centrifuge testing begins      
March 2005
  Submit License Application to NRC for Commercial Plant (sited at either
Paducah or Portsmouth)      
May 2005
  NRC dockets Commercial Plant application      
June 2005
  Begin Lead Cascade centrifuge manufacturing      
October 2006
  Satisfactory reliability and performance data obtained from Lead Cascade
operations      
January 2007
  Financing commitment secured for a 1 MM SWU Centrifuge Plant      
June 2007
  Begin commercial plant construction/refurbishment      
January 2009
  Begin Portsmouth commercial plant operations, or      
January 2010
  Begin Paducah commercial plant operations      
March 2010
  Portsmouth Centrifuge Plant annual capacity at 1 million SWU per year, or    
 
March 2011
  Paducah Centrifuge Plant annual capacity at 1 million SWU per year      
September 2011
  Portsmouth Centrifuge Plant (if expanded at USEC’s option) projected to have
an annual capacity at 3.5 million SWU per year,      
September 2012
  Paducah Centrifuge Plant (if expanded at USEC’s option) projected to have an
annual capacity at 3.5 million SWU per year.

•   Prior to making a decision, public announcement, or NRC license submittal
regarding the siting of either the Lead Cascade or the Commercial Plant, as
referenced above, at the Portsmouth GDP site or the Paducah GDP site, USEC will
consult with and coordinate with DOE.   •   USEC shall prepare and submit to DOE
an Advanced Enrichment Deployment Plan (the “Plan”) in phases as described
below. The Plan shall include a detailed description of each milestone listed
above and make specific reference to the actions USEC believes are required to
be taken by DOE in order to attain each milestone. Unless otherwise expressly
agreed by DOE, all activities related to the development and execution of the
Plan will be funded by USEC, except those that, absent the Plan, would have been
DOE’s responsibility (e.g., pre-privatization facility D&D). Each phase of the
Plan will be submitted to a Technical Coordinating Deployment Working Group (the
“Deployment Working Group”) to be made up of DOE and USEC representatives.
Except as provided below with respect to the Phase I Plan, within 45 days of the
submission by USEC of each phase of the Plan, DOE shall respond in writing as to
DOE’s ability to meet the

8



--------------------------------------------------------------------------------



 



    actions requested of DOE as outlined in USEC’s Plan. During this forty-five
day period it is expected that there will be a dialogue between USEC and DOE to
arrive at a consensus for the timing of USEC and DOE site-specific activities
resulting in an agreed-upon Deployment Working Group Plan (“ DWG Plan ”) that
will be used by the Deployment Working Group to monitor milestone progress and
act as a benchmark for coordinating DOE site-specific activities.   •   USEC
shall submit its Phase I Plan covering the milestones relating to the first
twelve months after execution of this Agreement to DOE no later than June 30,
2002 and the Deployment Working Group shall reach agreement on Phase I of DWG
Plan no later than July 31, 2002. USEC shall submit its Phase II Plan covering
the milestones through the end of 2004 by September 30, 2002, its Phase III Plan
covering the milestones through the end of 2006 by November 30, 2002 and its
Phase IV Plan covering the milestones through September 2012 by January 31,
2003. The Deployment Working Group will meet periodically to consider amendments
to each of these Plans as required to take account of changing circumstances,
more complete information and the procedures and remedies outlined below.   •  
The Deployment Working Group will monitor USEC’s advanced enrichment deployment
activities (including demonstration activities), USEC’s milestone progress, and
coordinate DOE site-specific activities. USEC will provide DOE access to such
supporting documentation, including progress towards meeting milestone dates, as
may be needed regarding the deployment of advanced technology, including USEC’s
business plan for advanced enrichment technology.   •   If DOE believes that
USEC has not met a milestone set out in this Agreement, it will provide notice
of that belief to USEC. If USEC is aware that it has missed, or will miss, a
milestone, USEC will so notify DOE along with an explanation of the reasons for
missing the milestone. In either case, USEC will have an opportunity to present
to NE its position regarding compliance with the milestone date(s) and its
position on whether a delay in meeting the milestone has a material impact on
USEC’s ability to begin commercial operations at the new plant on schedule,
whether (and how) the delay can be cured, and whether USEC’s delay in meeting
the milestone was beyond USEC’s control and without its fault or negligence. NE
(within 60 days) will determine whether USEC is in compliance with the required
milestone and whether a delay in meeting the milestone has a material impact on
USEC’s ability to begin commercial operations at the new plant on schedule.   •
  If NE determines that a milestone has not been met and that a delay in meeting
the milestone has a material impact on USEC’s ability to begin commercial
operations at the new plant on schedule, NE will determine whether the delay was
beyond the control and without the fault or negligence of USEC, and what, if
any, action under the Agreement

9



--------------------------------------------------------------------------------



 



    should be taken by DOE. NE’s determination can be appealed by USEC within
30 days to the Secretary of Energy (or designee), whose determination shall be
considered to be the final agency action under this Agreement. USEC retains all
remedies available to it under the Administrative Procedure Act to challenge the
decision of the Secretary (or designee).   •   Until such time as USEC has
secured (and demonstrated to DOE) firm financing commitment(s) for the
construction of a 1 MM SWU annual capacity advanced enrichment technology
commercial plant and has begun construction of such plant, if USEC fails to meet
a milestone and it is determined that a delay in meeting the milestone has a
material impact on USEC’s ability to begin commercial operations at the new
plant on schedule and that the cause of the delay was beyond the control and
without the fault or negligence of USEC, DOE and USEC will jointly agree to
adjust the milestones as appropriate to accommodate the delaying event.   •   If
USEC fails to meet a milestone and it is determined that a delay in meeting the
milestone has a material impact on USEC’s ability to begin commercial operations
at the new plant on schedule and that the cause of the delay was not beyond the
control or without the fault or negligence of USEC : (1) DOE may terminate the
Agreement and be relieved of obligations under it; (2) at DOE’s request, USEC
agrees to reimburse DOE for any increase in costs caused by expediting the
decontamination and decommissioning of facilities to have been used by USEC for
deployment of advanced enrichment technology (e.g., increase in overall cost
relative to a budget or baseline ) ; (3) USEC agrees to transfer to DOE royalty
free exclusive rights in the field of uranium enrichment worldwide in all
centrifuge intellectual property owned or controlled by USEC, either developed
or background under the ORNL CRADAs; agrees to deliver to DOE copies (copying
costs to be reimbursed) of all technical data necessary to further develop or
practice technology covered by the transfer of IP rights which data may be
subject to proprietary restrictions as appropriate; and agrees to the
cancellation of any license by DOE or ORNL to USEC relating to the subject
matter of the ORNL CRADAs in the field of centrifuge uranium enrichment;
(4) USEC agrees, at DOE’s request, to return any property leased by USEC upon
which the advanced enrichment technology project was being or was intended to be
constructed; and (5) except for those GDP facilities then currently operating,
USEC agrees to waive its statutory exclusive right to lease the GDPs (and the
implementing lease provisions) and its rights under Section 3.4(a) and 3.4(c) of
the lease to have the opportunity to include GDP property in its leasehold
before DOE disposes of the property (In taking any actions as a result of the
preceding waivers, DOE agrees that the authorized actions for failure to meet
milestone(s) as provided under this provision do not include transitioning USEC
from its operation of the Paducah enrichment facilities as is provided for in
the event USEC “ceases enrichment operations at Paducah“as defined in this
Agreement unless there has been a determination that USEC has ceased enrichment
operations at Paducah pursuant to that portion of the Agreement.)

10



--------------------------------------------------------------------------------



 



•   Once USEC has secured (and demonstrated to DOE) firm financing commitment(s)
for the construction of a 1 MM SWU annual capacity advanced enrichment
technology commercial plant and has begun construction of such plant, DOE’s
remedies described in the previous two paragraphs shall be limited to those
circumstances under which USEC’s gross negligence in project planning and
execution is responsible for schedule delays or in the circumstance where USEC
constructively or formally abandons the project. Further, if USEC has secured
(and demonstrated to DOE) a firm financing commitment for the construction of a
1 MM SWU annual capacity advanced enrichment technology commercial plant and has
begun construction of such plant, then any use of intellectual property rights
or data transferred or delivered pursuant to the previous sentence and item #3
above by third parties for private non-governmental purposes shall be at a
reasonable royalty taking into account the relative equities of the Parties. In
the event USEC’s gross negligence in project planning and execution is
responsible for schedule delays or in the circumstance where USEC constructively
or formally abandons the project after USEC has secured (and demonstrated to
DOE) a firm financing commitment for the construction of a 1 MM SWU annual
capacity advanced enrichment technology commercial plant and has begun
construction of such plant, DOE may also recommend USEC’s removal, in whole or
in part, as EA under the Russian HEU Agreement.

•   If USEC is no longer willing or able to proceed with the advanced enrichment
technology deployment project, it must provide advance notice to DOE that it
intends to abandon the project. In that event, or in the event NE determines
(after USEC has had an opportunity to present its position) that USEC’s failure
to meet a milestone set out in the Agreement constitutes a constructive
abandonment of the advanced enrichment technology deployment project, NE may
take, or direct USEC to take as the case may be, any of the actions identified
in (1) through (5) above. Any determination by NE is appealable to the Secretary
of Energy (or designee), whose determination shall be considered to be the final
agency action under this Agreement. USEC retains all remedies available to it
under the Administrative Procedure Act to challenge the decision of the
Secretary (or designee).

Article 4: DOE Commitments
A. Execution of Cooperative Research and Development Agreement (CRADA)

•   Within thirty days of USEC’s request following the execution of this
Agreement, DOE agrees to authorize the execution of the CRADA(with similar terms
as the expired CRADA provided such terms are not inconsistent with the terms of
this Agreement) by Oak Ridge National Laboratory (ORNL) for the USEC-funded work
associated with DOE-owned gas centrifuge technology. The Parties agree to work
together in good faith

11



--------------------------------------------------------------------------------



 



    to attempt to negotiate an expanded CRADA to address the scope of ORNL
support of the entire demonstration and lead cascade projects.

B. Out -of-Specification Uranium Inventory

•   Without any admission of liability, DOE agrees to replace any
out-of-specification uranium hexafluoride (up to 9,550 MTU) not meeting ASTM
C-787-90 for commercial natural uranium hexafluoride (the “ASTM Specification”)
transferred by DOE to USEC on or about June 30, 1993, April 20, 1998, and
May 18, 1998 (the “Affected Inventory”) as described in this provision:    
(a)In exchange for DOE’s taking title, but not custody (until processing), of
DUF6 generated by USEC at the Paducah GDP1 during USEC’s fiscal years 2002 and
2003 and one-half the amount of DUF6 generated during USEC’s fiscal years 2004
and 2005 for a total of up to 23.3 million KgU of DUF6 ( the “Specified DUF6”),
USEC agrees to operate, entirely at its cost excluding infrastructure costs (DOE
will pay all site infrastructure costs, subject to the availability of
appropriations), the Portsmouth Shipping and Transfer (S/T) facilities for
fifteen (15) months following the date of execution of this Agreement to remove
contaminants from a portion of its Affected Inventory to meet ASTM C-787-90 or
produce material acceptable to USEC for use as feed material in its enrichment
facility. At the end of each month, USEC will release the United States from any
and all liability and claims relating to or arising from DOE’s transfer of the
portion of the Affected Inventory equal to the amount processed during the month
that meets the ASTM specification or is accepted by USEC, subject to DOE’s
taking title to the DUF6 as described above. At the end of the 15-month period,
USEC agrees to have released, regardless of the actual amount processed, a
minimum of 2800 MTU. Such releases shall first relate to the May 18, 1998
transfer, and continue to relate next to the April 20, 1998 transfer, and then
the June 30, 1993 transfer. As USEC operates the S/T facility to remove
contaminants to meet the referenced ASTM standard, USEC will provide to DOE
monthly reports on the technetium contamination of each cylinder of the Affected
Inventory before processing, other available test data after processing and the
number of cylinders processed in the S/T facility that meets the ASTM
Specification or are accepted by USEC. DOE will document its taking title to the
Specified DUF6 upon receipt of USEC’s confirmation of the Specified DUF6
generated

 

1   The DUF6 shall not exceed the design base criteria contained in Table 1 of
the DOE RFP NO. DE-RP05-01OR22717, dated October 31, 2000 Part I, Section C,
IV.A. (Attachment 1). USEC will ensure that the DUF6 is placed either in new
cylinders or in washed cylinders. USEC will provide DOE the data from the
samples tested by USEC in accordance with its operating procedures each month
for the DUF6 generated.

12



--------------------------------------------------------------------------------



 



at the Paducah GDP each month.2 DOE’s obligation to take title to the Specified
DUF6 is conditional on USEC’s operation of the Portsmouth S/T facilities for the
processing of at least 2800 MTU of its Affected Inventory for 15 months. This
paragraph is the exclusive means for the replacement of at least 2800 MTU of the
Affected Inventory (and any amount in excess of 2800 MTU actually processed by
USEC during the 15-month period) relating to the transfers indicated above
regardless of whether USEC’s operation of the S/T facility removes contaminants
from 2800 MTU of the Affected Inventory. The Parties acknowledge that USEC’s
operation of the S/T facility for 15 months and DOE’s taking title to the
Specified DUF6 are material obligations of this Agreement.
(b) With respect to the Affected Inventory remaining which has not been released
in accordance with (a) above, DOE will endeavor to engage relevant third parties
in a discussion to determine whether USECs remaining Affected Inventory can be
replaced, remedied or exchanged. In the event arrangements for the replacement
of the remaining Affected Inventory are not in place by March 31, 2003, DOE
agrees, subject to the availability of appropriated funds and legislative
authority for this purpose, at DOE’s sole option, to exchange, replace, or
reimburse USEC to clean-up an amount equal to 3,293 MTU less the amount actually
processed at the S/T facility to meet the ASTM Specification or accepted by USEC
by March 31, 2003 (credited first to the most recent transfers). Thereafter, DOE
will continue to engage third parties concerning exchange or technology
solutions for the remaining affected inventory until a final transfer, subject
to the availability of appropriated funds and legislative authority for this
purpose. With each DOE-effectuated transfer described in this paragraph
(b) above or other mutually agreeable resolution, USEC shall transfer to DOE (or
a designated third party) a corresponding quantity of the Affected Inventory,
and USEC shall execute a release relieving the United States of any and all
liability relating to or arising from DOE’s transfer of a corresponding quantity
of out-of-specification uranium hexafluoride transferred by DOE to USEC in the
above-referenced transfers.
(c) This provision is subject to the availability of appropriated funds and
legislative authority, and compliance with applicable law including the National
Environmental Policy Act.

    2 All transportation, storage, waste disposal, container purchases and any
incidental expenses for processing USEC’s Affected Inventory under paragraph
(a) shall be borne by USEC. The Parties will use the agreement found at
Exhibit C of the Lease to govern the storage of up to 2 B-25 containers with
dimensions of 4’ x 4’ x 6’ of USEC-owned technetium waste generated from the
processing of USEC’s Affected Inventory under paragraph (a) which USEC is not
authorized by law to store. All transportation and storage expenses for
Paducah-generated DUF6 until such time as it has been delivered to DOE at DOE
request for conversion and disposal shall be the responsibility of USEC.

13



--------------------------------------------------------------------------------



 



(d) The Parties agree the resolution of USEC’s Affected Inventory set forth in
this provision is the exclusive method for resolution of the issues and related
claims regarding the Affected Inventory between the Parties.
(e) This provision survives the termination of this Agreement so long as USEC is
providing enrichment services in the United States either through the operation
of (i) its existing gaseous diffusion plant in Paducah Kentucky by producing at
least 1 million SWU annually for each 12-month period or (ii) a new enrichment
facility in the United States based on advanced enrichment technology.
C. Accounts Payable
Having already paid approximately $12.37 million of the claimed $18 million in
January 2002 accrued to such date, DOE commits to expediting resolution of the
currently outstanding accounts payable as of the date of this Agreement.
Article 5: Miscellaneous
A. Cooperation and Consultation
The Parties recognize that the successful accomplishment of the objectives of
this Agreement requires the continued cooperation and consultation of DOE and
USEC. Accordingly, the Parties expect the Deployment Working Group described
above to meet frequently in an effort to identify and address any issues that
may impact the schedule. DOE will use all reasonable efforts to support USEC’s
requested DOE actions within available resources and take limitations in this
regard into account when implementing the process and procedures for developing
the Deployment Working Group Plan and schedule adjustment described in this
Agreement. DOE and USEC shall consult with each other as necessary and
appropriate to carry out the objectives of this Agreement. Further, at least
once every two years the Deputy Secretary of Energy and the President and Chief
Executive Officer of USEC shall meet to discuss the implementation of this
Agreement.
DOE and USEC shall provide such information, execute and deliver such
agreements, instruments and documents, and take such other actions, including
supporting legislation, as may be reasonably necessary or required, which are
not inconsistent with the provisions of this Agreement and which do not involve
the assumption of obligations other than those provided for in this Agreement,
in order to give full effect to this Agreement and carry out its intent.

14



--------------------------------------------------------------------------------



 




B. Force Majeure
     a. Except for defaults of USEC contractors at any tier, USEC shall not be
in default because of any failure to perform its commitments under this
Agreement under its terms if the failure arises from causes beyond the control
and without the fault or negligence of USEC. Examples of these causes are
(1) acts of God or the public enemy, (2) acts of the Government in its sovereign
capacity (3) fires, (4) floods, (5) epidemics, (6) quarantine restrictions,
(7) strikes, (8) freight embargoes, (9) earthquakes, and (10) unusually severe
weather. Additionally, for purposes of this paragraph of this Agreement only,
another example of a cause under which USEC shall not be in default because of
any failure to perform its commitments under this Agreement if such failure
arises from causes beyond the control and without the fault or negligence of
USEC is that there has been a substantial and demonstrable increase, as
reflected in official U.S. imports statistics, in U.S. imports for consumption
of Russian enriched uranium, other than the material currently committed to come
into the U.S. under the existing HEU Agreement, and USEC demonstrates such
increase in U.S. imports for consumption has had a substantial adverse material
impact on the domestic uranium enrichment industry. In each instance, the
failure to perform must arise from causes and be beyond the control and without
the fault or negligence of USEC. “Default” includes the failure to make progress
so as to endanger completion of performance of USEC’s obligations under this
Agreement.
     b. If the failure to perform is caused by the failure of a contractor at
any tier to perform or make progress, and if the cause of the failure was beyond
the control of both USEC and the contractor, and without the fault or negligence
of either, USEC shall not be deemed to be in default, unless (1) the contracted
supplies or services were obtainable from other sources; and (2) USEC failed to
purchase these supplies or services from the other sources.
     c. In order to invoke the protections of this clause, USEC must request a
determination by DOE on whether any failure to perform results from one or more
of the causes in the first paragraph above. Upon the request of USEC and within
sixty (60) days of USEC’s submission of its position, NE will ascertain the
facts and circumstances of the failure of performance upon an assertion of a
circumstance triggering this clause. If NE determines that any failure to
perform results from one or more of the causes in the first paragraph above, the
schedule for performance of the affected commitments shall be extended for the
period of the excused delay. USEC may appeal this determination within thirty
(30) days to the Secretary of Energy (or designee), whose determination will be
considered the final agency action under this Agreement. USEC retains all
remedies available to it under the Administrative Procedure Act to challenge the
decision of the Secretary (or designee).

15



--------------------------------------------------------------------------------



 



C. Termination
DOE may terminate this Agreement and be relieved of DOE’s future obligations
under this Agreement if it determines that, under the standards set forth in 48
CFR 9.406-2 and 48 CFR 9.407-2 and, after taking into account the factors listed
in 48 CFR 406-1, termination is in the Government’s interest. In making its
determination under this provision, DOE shall not be required to follow the
procedures set out in 48 CFR 9.406 and 48 CFR 9.407. If DOE determines that
termination may be warranted under this provision, it will provide USEC with
written notice that termination is under consideration. USEC shall have an
opportunity within thirty (30) days of receipt of the notice from DOE to provide
its position to DOE’s Director of Nuclear Energy, Science and Technology (NE).
Within sixty (60) days of USEC’s submission to DOE, NE shall notify USEC of
his/her determination of whether DOE will determination the Agreement. NE may
extend this period for good cause. USEC may appeal this determination to the
Secretary of Energy (or designee) whose determination shall be considered to be
final agency action under this Agreement. USEC retains all remedies available to
it under the Administrative Procedure Act to challenge the decision of the
Secretary (or designee).
D. Implementing Provisions
The Parties agree that, within 15 days of the execution of this Agreement, they
will develop mutually acceptable implementing provisions on the following
subjects which are to be incorporated into this Agreement:

–    Prompt access by DOE (and designated representatives) to data and
information needed to monitor compliance with terms of the Agreement.   –   
Terms on use and disclosure of trade secret/proprietary information.   –    No
impairment or modification of Executive Agent MOA.

Article 6: Binding Agreement
DOE and USEC, in consideration of the mutual promises, commitments and
obligations set forth herein, agree that the obligations in this Agreement are
binding on each, as well as on their successor organizations, as of this date of
June 17, 2002.

     
/s/ Lee Liberman Otis
  /s/ William H. Timbers
 
   
Lee Liberman Otis
  William H. Timbers
General Counsel
  President and Chief Executive Officer
U.S. Department of Energy
  USEC Inc.

   

16



--------------------------------------------------------------------------------



 



Modification 1
to
AGREEMENT BETWEEN
THE U.S. DEPARTMENT OF ENERGY (“DOE”)
AND
USEC INC. (“USEC”)
DOE and USEC hereby agree:
     A. Pursuant to Article 5.D. of the AGREEMENT BETWEEN THE U.S. DEPARTMENT OF
ENERGY (“DOE”) AND USEC INC. (“USEC”), dated June 17, 2002 (the “DOE-USEC
Agreement of June 17, 2002),” the Parties modify the DOE-USEC Agreement of
June 17, 2002 to incorporate the following additional provisions into the
DOE-USEC Agreement of June 17, 2002:
1. Executive Agent Memorandum of Agreement (MOA)
     Nothing in the DOE-USEC Agreement of June 17, 2002 shall be construed as
affecting, impairing, modifying or superseding any provision of the MEMORANDUM
OF AGREEMENT BETWEEN THE UNITED STATES ACTING BY AND THROUGH THE UNITED STATES
DEPARTMENT OF STATE, AND THE UNITED STATES DEPARTMENT OF ENERGY AND THE UNITED
STATES ENRICHMENT CORPORATION, FOR USEC TO SERVE AS THE UNITED STATES
GOVERNMENT’S EXECUTIVE AGENT UNDER THE AGREEMENT BETWEEN THE UNITED STATES AND
THE RUSSIAN FEDERATION CONCERNING THE DISPOSITION OF HIGHLY ENRICHED URANIUM
EXTRACTED FROM NUCLEAR WEAPONS, dated April 18, 1997 (the “Executive Agent
MOA”). The commitments made by DOE and USEC in the DOE-USEC Agreement of
June 17, 2002, including Article 1, are between DOE and USEC only and are
confined to the terms and conditions expressly provided therein.
2. Use of Information and Confidentiality of Trade Secret/Proprietary
Information
(a) USEC understands and acknowledges that information provided by USEC under
the DOE-USEC Agreement of June 17, 2002 will be made available by DOE to
agencies of the United States and, subject to an appropriate agreement
prohibiting any further disclosure not authorized by the DOE-USEC Agreement of
June 17, 2002, to DOE contractors designated by DOE to evaluate such information
for the purpose of ensuring that the objectives of the DOE-USEC Agreement of
June 17, 2002 are met.
(b) USEC may designate information provided under the DOE-USEC Agreement of
June 17,

1



--------------------------------------------------------------------------------



 



2002 as Trade Secret/Proprietary Information so long as the information was
developed at private expense outside of any CRADA or other Government contract,
and such information embodies trade secrets or is information that is commercial
or financial and is confidential or privileged, by affixing to each page
containing such information the legend “Contains USEC Trade Secret/Proprietary
Information, For Contract Implementation or Administrative Purposes Only – Not
for Public Disclosure or Further Distribution” or similar legend authorized
under the CRADA referenced in Article 4 or by another DOE-USEC agreement to
pages containing Trade Secret/Proprietary Information. If Trade
Secret/Proprietary Information is orally disclosed by USEC to DOE or its
representatives, USEC shall identify any Trade Secret/Proprietary information as
such orally at the time of the disclosure and confirm the Trade
Secret/Proprietary nature of the information in a written summary thereof,
appropriately marking such information as provided for above, within 30 days of
the original oral disclosure. Orally disclosed Trade Secret/Proprietary
Information confirmed in writing in accordance with the preceding sentence shall
be treated as Trade Secret/Proprietary Information in accordance with this
Article. In addition, USEC shall identify any Trade Secret/Propriety Information
copies of which are provided pursuant to the access provided under Section 3 of
this Modification 1 in accordance with the procedures set out in this paragraph.
(c) DOE may disclose an item of Trade Secret/Proprietary Information under the
DOE-USEC Agreement of June 17, 2002 without the consent of USEC and the
restriction under this provision on use or disclosure of such information shall
not apply if: (i) such item is or becomes publically available other than as a
result of a disclosure by DOE; (ii) such item has been made available by USEC to
others without obligation concerning its confidentiality; (iii) such item is
already available to the Government without obligation concerning its
confidentiality; (iv) disclosure of such item of Trade Secret/Proprietary
Information is required by a law applicable
to DOE, provided however that DOE shall disclose such item of Trade
Secret/Proprietary Information only to the extent required by such law; or
(v) DOE determines that such item of Trade Secret/Proprietary Information may
provide evidence of a violation of a law by USEC or any other person or a
violation of a contractual obligation of USEC, and DOE further determines that
disclosure of such item of Trade Secret/Proprietary Information is necessary in
order to allow the United States to take action with respect to such violation,
which action shall include without limitation, investigating, prosecuting,
enjoining, or restraining such violation, provided however that the DOE shall
disclose such item of Proprietary Information only to the extent necessary to
take such action with respect to such violation.
(d) Subject to subsections (a), (b) and (c) above, DOE agrees that (i) it shall
use any USEC Trade Secret/Proprietary Information provided by USEC under the
DOE-USEC Agreement of June 17, 2002 only for the purpose of implementing or
administering the DOE-USEC Agreement of June 17, 2002; (ii) it shall not
disclose properly marked USEC Trade Secret/Proprietary Information except to
U.S. Government employees and representatives authorized by DOE for purposes of
implementing or administering the Agreement of June 17, 2002 and who are advised
of the Trade Secret/Proprietary nature of the information, and as is required by
applicable law,

2



--------------------------------------------------------------------------------



 



including the Freedom of Information Act; (iii) all USEC Trade
Secret/Proprietary Information provided by USEC under the DOE-USEC Agreement of
June 17, 2002 which was developed at private expense outside of any CRADA or
other Government contract is the property of USEC and it will be returned to
USEC upon its request four years after the completion of the DOE-USEC Agreement
of June 17, 2002, or if specifically used in any agreement with DOE, will be
subject to use, disclosure and disposition provisions set forth in any such
agreement.
(e) Unless otherwise agreed to by the parties, 1 year after USEC’s achieving of
the milestone for beginning of a commercial plant operation of the advanced
enrichment facility provided for under Article 3 of the DOE-USEC Agreement of
June 17, 2002 or 1 year after completion of that Agreement, whichever occurs
first, the restrictions in this provision with respect to further use and
disclosure of information marked as USEC Trade Secret/Proprietary Information
shall not apply with respect to any USEC Trade Secret/Proprietary Information
which USEC at that time does not specifically identify. Upon the achievement of
any given milestone established pursuant to Article 3 of the Agreement,
restrictions regarding the disclosure or use of USEC Trade Secret/Proprietary
Information shall no longer apply to the disclosure or use of the fact of the
achievement of any milestone.
(f) The Parties acknowledge that USEC may provide information or data to DOE
pursuant to other agreements between the Parties, and agree that the terms of
the agreement under which information or data is provided govern the use and
disclosure of such information.
3. DOE access to USEC Data and Facilities
USEC agrees to provide reasonable access to data, facilities and USEC employees
and contractors for DOE’s authorized representatives to monitor USEC’s
implementation of the DOE-USEC Agreement of June 17, 2002, including the
Deployment Working Group Plan. DOE access to data, facilities and USEC employees
and contractors shall be at reasonable times and at the locations of the data,
facilities, employees and contractors unless otherwise agreed to by DOE and
USEC, or unless required to be submitted to DOE by the DOE-USEC Agreement of
June 17, 2002 or other DOE-USEC agreement. DOE shall coordinate with USEC in
advance to help ensure that DOE’s access t data, facilities, employees and
contractors under this Section does not interfere with on-going operations and
complies with all safety, health and regulatory requirements. Any plans and
information provided to DOE by USEC under the DOE-USEC Agreement of June 17,
2002 which contain USEC Trade Secret/Proprietary Information shall be marked
with the restrictive legend set forth in, and in accordance with, the Use of
Information and Confidentiality to Trade Secret/Proprietary Information clause
of the Agreement, and such data shall be handled in accordance with the terms of
that clause.
     B. The Parties substitute the attachment found at Attachment 1 of this
Modification for Attachment 1 to the Agreement.

3



--------------------------------------------------------------------------------



 



     C. Footnote 2 on page 13 of the DOE-USEC Agreement of June 17, 2002 is
relocated to the end of the first sentence under Article 4.B.(a) on page 12.
     D. To implement Article 4.B., Out of Specification Uranium Inventory, of
the DOE-USEC Agreement of June 17, 2002, USEC will make a good faith effort to
implement the procedures set forth in the its letter, dated July 15, 2002, to
select cylinders for priority processing at the S/T facility (Attachment 2).
This Modification 1 is effective this 20th day of August, 2002.

         
/s/ Lee Liberman Otis
      /s/ William H. Timbers
 
       
Lee Liberman Otis
      William H. Timbers
General Counsel
      President and Chief Executive Officer
U.S. Department of Energy
      USEC Inc.

4



--------------------------------------------------------------------------------



 



Attachment 1
Table 1. Bounding concentrations of dispersed transuranic
and 99TC contamination in the DUF6 tails cylinders

                Contaminant       ppbu     238PU       0.00012     239PU      
0.043     237Np       5.2     99Tc       15.9     241Am       0.0013  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NONEXCLUSIVE EASEMENTS AND RIGHTS-OF-WAY
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
MAP OF DEPARTMENT’S PERSONAL PROPERTY

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w30578w3057802.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w30578w3057801.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
LISTING OF DEPARTMENT’S PERSONAL PROPERTY








The following exhibit contains export controlled or official use only
information and has been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
RELEASED FACILITIES AND EQUIPMENT LIST
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
NOTICE OF HAZARDOUS SUBSTANCES





--------------------------------------------------------------------------------



 



Exhibit G
Notice of Hazardous Substances
For Buildings to be Leased to USEC
In Support of the American Centrifuge Program
The following information, current as of February 11, 2005, provides notice of
hazardous substances known to have been stored for one year or more, known to
have been released, or disposed of, for Buildings X-2230T2, X-3000, X-3001,
X-3002, X-3012, X-3346, X-6002, X-6002A, X-7725, X-7725A, X-7726, X-7727H,
X-7745R, X-7745S, and Contractor and DOE Laydown Areas (hereinafter referred to
as the Buildings). This notice is provided in accordance under the authority of
regulations promulgated under section 120(h) of the Comprehensive Environmental
Response, Liability, and Compensation Act (CERCLA or “Superfund”) 42 U.S.C.
9620(h).
The Buildings are located at the Department of Energy (DOE) Portsmouth Gaseous
Diffusion Plant (PORTS). A review of the property and government records was
performed to identify any areas on the property being leased where hazardous
substances and petroleum products were stored for one year or more, know to have
been released, or disposed of. Visual and physical inspections of the property
to be leased were performed and in addition, limited interviews were conducted
with some of the current and former employees involved in the operations of the
buildings.
The following is a summary of the evaluation performed:

1.   Since the Buildings were constructed in the early 1980s, limited hazardous
substances have been used or were present in or around the Buildings. In
addition, limited radioactive material including source, special nuclear, and
by-product material have been used or were present in or around the Buildings.  
2.   The Buildings are located at PORTS, which is subject to an ongoing
remediation effort by DOE. DOE, U.S. Environmental Protection Agency (EPA), and
the Ohio Environmental Protection Agency (OEPA) have entered into agreements for
the clean-up of the PORTS reservation. An extensive RCRA Facility Investigation
(RFI) has been conducted for the entire PORTS reservation. A Cleanup
Alternatives Study/Corrective Measures Study (CAS/CMS) was developed for the
area of the reservation where the Buildings are located (Quadrants I and
Quadrant III CAS/CMS). The RFI determined that no hazardous contamination
existed around the Buildings and adjacent lands, due to past building
operations, that would require corrective measures or

1



--------------------------------------------------------------------------------



 



    cleanup. (See Quadrant I Decision Document and Quadrant III Decision
Document, dated March 2001 and March 1999, respectively.

3.   There have been limited radiological activities in Buildings X-3001 North
Half, X-7725, and X-7726, and radiological contamination exists within
systems/equipment in these three buildings. Access to the contaminated areas in
Buildings X-7725 and X-7726 is currently maintained by DOE in accordance with 10
C.F.R. Part 835, “Occupational Radiation Protection.” Access to the contaminated
area in Building X-3001 North Half is maintained by the United States Enrichment
Corporation (USEC).   4.   There has been storage of various hazardous
substances in some of the Buildings for more than one year including the
following:   a.   Areas of Building X-7725 are being utilized as the OEPA
permitted DOE RCRA Part B storage facility. These permitted areas contained
mixed waste (hazardous and radiological or PCB, hazardous and radiological), and
are being clean closed in accordance with the OEPA approved closure plan for
Building X-7725. In addition, this facility is being used for the storage of low
level radiological waste.   b.   Building X-7725A is being used for storage of
DOE PCB/radiological waste storage.   c.   Buildings X-3001, X-3002, and X-7745R
have been or are being used for the storage of DOE low level radiological waste
and PCB/radiological waste.   d.   Building X-3012 was used as a satellite
accumulation area storage facility for RCRA and mixed waste.   e.   Building
X-3346 contained petroleum products due to activities conducted during the years
it was occupied by the Ohio National Guard. The facility also contains
radiological contaminated gaseous diffusion plant equipment.

5.   DOE had an active program in the 1990s to close out all of the regulated
underground storage tanks associated with the Buildings listed above. All
regulated tanks were removed, except for one tank that was closed in place
(filled with sand/grout). The soil surrounding each tank was analyzed for
hazardous constituents, and clean closure regulations were met.

The notice required by 40 C.F.R. 373.1 applies only when hazardous substances
are or have been stored in quantities greater than or equal to 1000

2



--------------------------------------------------------------------------------



 



kilograms or the hazardous substance’s CERCLA reportable quantity found at 40
C.F.R. 302.4, whichever is greater. In the case of acutely hazardous waste, the
notice requirement applies when stored in quantities greater than or equal to
one kilogram. The above stored hazardous substances identified do not constitute
acutely hazardous wastes.
The notice required by 40 C.F.R. 373.1 for the known release of hazardous
substances also applies when hazardous substances are or have been released in
quantities greater than or equal to the substance’s CERCLA reportable quantity
found at 40 C.F.R. 302.4. A review of past operations at the Buildings did not
identify any releases within the meaning of this requirement. It should be
noted, however, that given the scope of the review undertaken, it is possible
that additional hazardous substances may have been stored in the Buildings, or
spills or other releases of hazardous substances may have occurred that were not
apparent based upon the review undertaken for this Notice. Please see Portsmouth
EPCRA 312 and 313 reports as required by Section 313, Title III of the Superfund
Amendments and Reauthorization Act of 1986, the Pollution Prevention Act of
1990, and Executive Order 13148.

3



--------------------------------------------------------------------------------



 



EXHIBIT H
GCEP LEASED FACILITIES
Revision 0

 



--------------------------------------------------------------------------------



 



PORTSMOUTH FACILITIES LEASED TO USEC

      FACILITY   DESCRIPTION
X-3000
  Office Building
X-3000T1
  IAEA Trailer
X-3001
  Process Building
X-3002
  Process Building
X-3012
  Process Support Building
X-3346
  Feed and Customer Services Building
X-6000
  Pump house and Air Plant
X-6001
  Cooling Tower
X-6001A
  Valve House
X-6002A
  Oil Storage Facility
X-7721
  Maintenance, Stores and Training Building
X-7725
  Recycle/Assembly Facility
X-7725A
  Waste Accountability Facility
X-7726
  Centrifuge Training and Test Facility
X-7727H
  lnterplant Transfer Corridor
XT-860A
  Rubb Bldg at X-7725
XT-860B
  Rubb Blda at X-3346

1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT I
CONDITION REPORTS
[CD ROM — CONTAINS OFFICIAL USE ONLY INFORMATION]








The following exhibit contains export controlled or official use only
information and has been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
ESTIMATE OF COSTS TO DECONTAMINATE AND DECOMMISSION
COMMERCIAL PLANT
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT K
CAPITAL IMPROVEMENTS

 



--------------------------------------------------------------------------------



 



Exhibit K
USEC Proposed Capital Improvements for the American Centrifuge Plant (NOTE:
Unless otherwise directed by DOE, USEC will remove all Capital Improvements,
including personal property and equipment, made to the Commercial Plant
facilities prior to returning the facilities to DOE.)
Process Buildings X-3001 and X-3002

  •   Installation of Gas Centrifuge Machines including, but not limited to
Centrifuge Rotors, Casings, Upper Suspensions, Lower Suspension and Drive
Assemblies, Diffusion Pumps, Centrifuge Columns and support structures,
Centrifuge Machine Drive and Control Systems (classified), Portable Carts, and
Centrifuge Process Control and Data Acquisition System (classified).     •  
Refurbishment and/or installation of service modules, piping, valves and support
equipment for the operation of the cascades     •   Installation of vacuum
pumps, chemical traps, cooling water pumps, heat exchangers, chiller systems and
control systems to support the operation of the cascades     •   Installation of
generators and Uninterruptible Power Supplies     •   Refurbishment and
installation of electrical switchgear and heating/ventilation/pressurization
control equipment     •   Restoration of elevators, restrooms and utility areas
and instrumentation upgrade for building cranes     •   Installation of
analytical instruments for measuring performance     •   Installation of carts
for feed and emergency inventory withdrawal     •   Removal of concrete from
floor supports for installation of centrifuge machines     •  
Installation/refurbishment of raw cooling and sanitary water systems and
facilities/equipment which utilize these systems.

1 of 5



--------------------------------------------------------------------------------



 



Process Building X-3012

  •   Installation of control room and computer equipment     •   Installation
of maintenance equipment     •   Restoration of offices, locker rooms, doors and
lighting.

Transfer Corridor X-7727H

  •   Restoration of doors and lighting     •   Restoration of
Heating/Ventilation/Air Condition systems     •   Restoration of traffic control
systems.

CTTF, X-7726

  •   Restoration of restrooms, office areas, lighting, cranes and elevators    
•   Restoration of receiving dock area     •   Restoration of column assembly
stands     •   Restoration of machine assembly stands     •   Restoration of
building utilities and HVAC equipment.

R/A Facility, X-7725

  •   Installation of storage stations for the staging of centrifuge machines
subassemblies, rotor, tube, subassemblies, components, and drum shipping
container     •   Installation of storage stations for the staging of assembled
centrifuge machines.     •   Refurbishment and installation of electrical
switchgear, lighting, and heating/ventilation/pressurization control equipment  
  •   Restoration of cranes, elevators, restrooms and utility areas.     •  
Restoration of the battery storage rooms and the transporter storage room     •
  Restoration of the battery storage rooms and the transporter storage room    
•   Restoration of cranes     •   Restoration of building lighting     •  
Removal of dikes     •   Restoration of restrooms, locker rooms, lunchrooms and
office areas     •   Restoration of building utilities: electrical substations,
HVAC systems, Diesel generators, power backup systems and battery charging
equipment     •   Restore elevators     •   Mobile equipment and portable carts
    •   Restore maintenance shop and IPT maintenance shop     •   Install a
building security access control system     •   Refurbishment/installation of
equipment for centrifuge subassembly, component receipt, handling and storage  
  •   Restore Gas Test stands (4)     •   Restore Gas Test stand utilities:
vacuum, electrical, instrumentation, chemical traps, cooling water pumps, heat
exchangers, chillers and process vent systems     •   Restore\ Install Rotor
Balance stands (24)

2 of 5



--------------------------------------------------------------------------------



 



  •   Restore needed Rotor Balance stand utilities: vacuum, electrical,
instrumentation, chemical traps, cooling water pumps, heat exchangers, and
chillers     •   Restore Static Assembly stands (6)     •   Restore long parts
insertion equipment for static stands (6)     •   Restore a Select repair stand
(1)     •   Procure Centrifuge Transporters     •   Install Column Assembly
stands (6)     •   Install computer equipment     •   Install process area
security access control systems as required     •   Installation of cassette
supports and related equipment systems

Warehouse, X-7725A

  •   Restore the facility for waste processing     •   Restore the building
utilities     •   Restore the building sprinklers

Feed Building, X-3346

  •   Demo and remove all original equipment and piping not needed for the
commercial plant.     •   Construct a new addition to the building for UF6
sampling and transfer operations.     •   Install electric autoclaves, UF6
piping, and utilities to support UF6 sampling and transfer operations in the
addition.     •   Install a refrigeration system to support the cooling of
autoclave cylinders in the UF6 sampling and transfer area.     •   Install crane
rails for 20 ton cranes to support cylinder handling in the sampling and
transfer area.     •   Install electric ovens, UF6 piping, and utilities in the
west high bay area to supply UF6 feed to the centrifuge cascades.     •  
Install a feed purification system to assure the purity of feed material that is
fed to the centrifuge machines.     •   Install a UF6 evacuation system and a
vent monitoring system to support the feed and UF6 sampling and transfer
operations.     •   Install crane rails for 20 ton cranes to support cylinder
handling in the feed area. These rails will also interface with the X-3346A
Building.     •   Install electrical generators and Uninterruptible Power
Supplies     •   Install or refurbish electrical switchgear and HVAC control
equipment.     •   Restore offices, locker rooms, control rooms, and utility
areas.     •   Install analytical instruments for measuring performance.     •  
Construct 4 new cylinder storage yards, X-7746N, X-7746S, X-7746E, and X-7746W,
adjacent to the building for UF6 cylinder storage
    •   Replace the Interconnecting Process Pipeway (IPP) between X-3346 and
X-3001.

3 of 5



--------------------------------------------------------------------------------



 



Customer Building, X-3346A

  •   Construct the new X-3346A Feed and Product Shipping and Receiving Building
to provide for the shipping and receiving of UF6 cylinders to and from the
Commercial Plant.     •   Install crane rails for 20 ton cranes to support
cylinder handling in the X-3346A. These rails will also interface with the
X-3346 Building     •   Install offices, restrooms and utility areas.

Withdrawal Building, X-3356

  •   Construct the new X-3356 Product and Tails Withdrawal Building to provide
for the withdrawal of UF6 product and tails material from the Commercial Plant.
    •   Install product cold traps, UF6 piping, and utilities to support the
withdrawal of product UF6 from the centrifuge cascades.     •   Install
compressors, UF6 piping, and utilities to support the withdrawal of tails UF6
from the centrifuge cascades.     •   Install support utilities for the
compressors — lubrication system, coolant system.     •   Install cold boxes to
house receiving cylinders for product and tails withdrawal.     •   Install a
refrigeration system to support the product cold trap and cylinder cold box
operations.     •   Install a UF6 evacuation system and a vent monitoring system
to support the product and tails withdrawal operations.     •   Install crane
rails for 20 ton cranes to support cylinder handling in the product and tails
withdrawal areas.     •   Install electrical generators and Uninterruptible
Power Supplies     •   Install electrical switchgear and HVAC control equipment.
    •   Install offices, locker rooms, control rooms, and utility areas.     •  
Install analytical instruments for measuring performance.     •   Construct
cylinder storage yards adjacent to the building for UF6 cylinder storage.

Cylinder Storage Yard, X-745G

  •   Refurbish as necessary to support commercial plant.

DUF6 Cylinder Storage Yard, X-745H

  •   Construct new cylinder storage yard, X-745H, to store tails cylinders in
support of commercial plant.

X-5000 Switch House, X-5001 Substation, X-5001 A Valve House and X-5001B Oil
Pumping Station

  •   Upgrade or replace the electrical switchgear and support equipment as
necessary.

Security Access Control and Alarm System, X-2220N

  •   Upgrade the security system for the commercial plant including fencing,
portals, and electronic personnel access monitoring and control.

4 of 5



--------------------------------------------------------------------------------



 



Cooling Tower Pump House & Air Plant, X-6000

  •   Upgrade or replace the recirculating cooling water equipment, refurbish
air plant compressors, and refurbish or replace RCW and Air Distributions
systems as necessary.

Cooling Tower, X-6001 and Valve House, X-6001A

  •   Refurbish the existing cooling tower cells and equipment and install new
cooling tower cells if required.

Material Stores and Training Building, X-7721

  •   Refurbish office and training areas as necessary.

  •   Refurbish maintenance areas as necessary.

  •   Refurbish the Automatic Stores and Retrieval Systems and place in service.

5 of 5



--------------------------------------------------------------------------------



 



EXHIBIT L
SHARED SITE AGREEMENT
(USEC AND DOE RESOLUTION OF SHARED SITE ISSUES
AT THE GASEOUS DIFFUSION PLANTS)
Revision 1





--------------------------------------------------------------------------------



 



ENCLOSURE TO GDP 95-0018
USEC AND DOE RESOLUTION OF
SHARED SITE ISSUES
AT THE
GASEOUS DIFFUSION PLANTS
(Revision 1)

 



--------------------------------------------------------------------------------



 



USEC AND DOE RESOLUTION OF
SHARED SITE ISSUES
AT THE
GASEOUS DIFFUSION PLANTS
(Revision 1)
•   Background

    Once the NRC assumes nuclear regulatory oversight for USEC activities at the
GDPs, there will be a need to coordinate DOE and USEC activities at the GDPs to
ensure that:

  1.   USEC and DOE activities at the GDPs do not adversely affect the
operations of the other party in terms of health and safety, environmental
protection, safeguards and security, and nuclear regulatory compliance.     2.  
Situations with the potential to affect both DOE and USEC operations and
personnel, such as emergencies and threats directed toward site activities, are
managed in a coordinated manner that protects the safety and health of DOE and
USEC personnel, including their respective contractors/subcontractors, and the
public.

•   Premises

    The following premises support the proposed resolution of shared site
issues:

  1.   This joint USEC and DOE approach to shared site issues does not modify,
amend, or. alter in any way the lease1 between USEC and DOE for the GDPs, or any
memoranda of agreement, or any other agreements between USEC and DOE.     2.  
The site can be divided into three types of areas: 1) DOE areas (generally
non-leased) in which DOE managed or overseen activities, which are exempt from
NRC regulation under Section 110.a of the Atomic Energy Act of 1954, as amended,
are conducted; 2) USEC leased areas in which USEC activities subject to NRC
regulation are conducted; and 3) common areas (e.g., site roads) which are used
for USEC and DOE activities.

 

1   The term “lease” refers to the Lease Agreement between the United States
Department of Energy and the United States Enrichment Corporation dated as of
July 1, 1993.

-1-



--------------------------------------------------------------------------------



 



  3.   DOE will self-regulate DOE activities conducted in DOE areas and common
areas in accordance with applicable DOE requirements. This includes DOE
personnel and their contractors/subcontractors. DOE assumes full responsibility
for the safety, safeguards, and security of DOE activities.     4.   USEC
activities conducted in USEC areas and common areas are subject to NRC
regulation under terms of the certification application. This includes USEC
personnel, their contractors, and subcontractors. USEC assumes full
responsibility for the safety, safeguards, and security of USEC activities.

•   Shared Site Issues

  1.   Shared Systems and Continuity of Essential Services

      USEC provides certain services and utilities (e.g., lighting, heat) to DOE
that are necessary for the safety, safeguards, or conduct of DOE activities.
Similarly, USEC and DOE activities are protected or supported by shared systems
(e.g., nuclear criticality and security alarm systems, fire protection
sprinklers) that are important to the safety and safeguards of USEC and DOE
activities.         USEC and DOE will work together to ensure that interruptions
to services necessary for the safety, safeguards and security of the GDPs are
minimized and that shared systems remain operable. Additionally, USEC will apply
configuration management controls to these systems, in a manner commensurate
with that applied to equivalent USEC systems, to ensure that the safety,
safeguards and security systems, and conduct of USEC and DOE activities are not
adversely affected. Similarly, USEC and DOE will work together to establish a
process for controlling the scheduling of interruptions to essential services to
ensure that the safety, safeguards, and security of the GDPs are not adversely
affected.

  2.   Control of Work Activities

      DOE and USEC agree that activities in leased spaces must be conducted in
accordance with USEC commitments to NRC. Accordingly, DOE (including their
contractors/subcontractors) will obtain USEC’s approval prior to conducting work
in leased spaces. Similarly, prior to conducting work in non-leased spaces, USEC
(including their contractors/subcontractors) will obtain DOE’s approval. Both
parties will strive to ensure that such approvals do not impede the schedule for
the work activities of either party. Additionally, both parties will ensure that
work activities that affect either party are conducted in accordance with the
appropriate procedures.

-2-



--------------------------------------------------------------------------------



 



  3.   Plant Changes

      DOE and USEC agree to establish procedural controls to ensure that each
party is promptly notified, and appropriate approvals obtained, prior to
conducting activities that affect the design, construction, operation or
maintenance of facilities and systems on their respective portions of the GDP
sites. This process will allow the other party to evaluate the potential safety
impact of such a change on its own facilities, systems, and activities at the
site.         USEC will provide DOE with a copy of each approved written Safety
Analysis issued in accordance with 10 CFR § 76.68 with respect to any changes to
the leased premises or the operation of the leased premises at either GDP site.
Similarly, DOE will provide USEC with a copy of each Unreviewed Safety Question
Determination (USQD) or Safety Analysis prepared by or for DOE with respect to
any changes to DOE’s facilities, systems, or operations at either GDP site. Each
party will provide the other with pertinent information concerning any
Unreviewed Safety Question (USQ) identified in connection with its operations
and activities at either GDP site, including any Justification for Continued
Operation (JCO) or similar document prepared in connection with such USQ. In the
event that either party has a concern about the potential impact of any plant
changes by the other party on the safety of its own operations and activities at
either GDP site, the appropriate USEC and DOE representatives for that site
shall jointly review the change and take appropriate action to resolve the
concern (including any required plant modifications) in a prompt manner.

4.   Emergency Management Coordination

    In accordance with Exhibit F of the lease, USEC will provide emergency
response training to DOE personnel, DOE contractors, and personnel of third
party tenants of DOE at each of the GDPs. In accordance with the lease, DOE will
reimburse USEC for the cost of this service. DOE will make the necessary
arrangements to assure that these personnel attend such training and be
responsible for tracking their participation to assure they receive the required
initial and periodic training.       The Emergency Plan for both GDPs describes
the roles and responsibilities of USEC and DOE in the event of an emergency. For
a declared emergency, USEC has the lead in responding to the emergency and DOE
serves as an onsite member of the Emergency Operations Center. This relationship
will continue to be maintained when NRC assumes regulatory oversight of the
GDPs.       In the event of an emergency, in coordination with the USEC
emergency management team, DOE will take the appropriate actions to control
activities in the reservation area surrounding each of the GDP sites, as defined
in the current Emergency Plan for each GDP. This includes

-3-



--------------------------------------------------------------------------------



 



    the exclusion or evacuation of personnel from such area during an emergency.
Additionally, USEC has ample authority to restrict access to the controlled area
of the GDPs2 for the purposes of plant protection, security, emergency
preparedness, and radiation protection.3

5.   Third Party Activities on GDP Sites

    DOE and USEC agree to promptly provide each other with pertinent information
concerning any operations or activities being conducted on their respective
portions of each of the GDP sites, and the surrounding DOE-owned reservation on
which that site is located, by or on behalf of third parties (e.g., the National
Guard and other DOE tenants or lessees) that could have a potential impact on
the operations or activities of the other party at that site. Specifically, DOE
will provide USEC (and vice versa) with a written description of each existing
third party lease agreement for each GDP site, including a detailed description
of (a) any hazardous materials used or stored on site in connection with such
lease, (b) any operations or activities being conducted under such lease that
could pose a hazard to USEC‘s operations on the leased premises or act as an
initiating event for an accident on the leased premises, and (c) any
transportation or other access requirements on the leased premises or common
areas of the site associated with such lease, particularly with respect to the
transportation or storage of hazardous materials or equipment. Such descriptions
shall be updated promptly to reflect changes in third party activities. In the
event that either party has a concern about the potential impact that third
party activities could have on the safe operation of either GDP site, the
appropriate USEC and DOE representatives for that site shall jointly review the
issue and take appropriate action to resolve the concern in a prompt and
cost-effective manner.

6.   Physical Protection Coordination

    Effective access control and response to threats against site activities and
facilities requires integrated access control for USEC and DOE activities and
coordinated command and control in responding to threats against site facilities
and activities. USEC will continue to maintain a physical security protection
plan for the GDPs which defines the roles and responsibilities of the site
security organizations. In the event of a security threat at the GDPs (including
both leased and non-leased areas), USEC’s security force has the responsibility
to initially respond to the threat and determine the appropriate course of
action. Depending on the significance of the security threat, the Emergency
Operations Center at the affected site will be activated and, as discussed in
Item 4 of this enclosure, USEC and DOE will respond accordingly. This
relationship will continue to be maintained when NRC assumes regulatory
oversight of the GDPs.

 

2   The controlled area is defined as an area outside the restricted area but
inside the site (reservation) boundary.   3   See USEC letter to NRC dated
December 13, 1995, in response to Question 2.0Q5 of the application for PGDP and
PORTS.

-4-



--------------------------------------------------------------------------------



 



7.   Event Notification

    USEC will promptly notify DOE of any reportable events required by 10 CFR 16
or other applicable NRC regulations. This notification will normally be made by
the Plant Shift Superintendent‘s (PSS) office. However, this notification will
not take precedence over the prompt notification of the NRC as required by NRC
regulations. Similarly DOE will promptly inform USEC of any reportable events,
under DOE’s occurrence reporting system, for which DOE is responsible. Such
notification will normally be made to the PSS’s office.

8.   Helipad

    USEC will establish written controls for helicopter access to the GDP sites,
and the air space over the sites for use by USEC, DOE, or other DOE tenant
organizations at the sites and to assist state or local law enforcement or
emergency response personnel. Once established, DOE. agrees to abide by these
controls. As part of these controls, DOE will obtain USEC’s concurrence from the
PSS prior to utilizing the site helipad.

9.   Communication of Incident Information and Media Coordination

    DOE and USEC will coordinate information releases to the media in the
following manner:

  a.   DOE has the lead role in providing information relating to DOE activities
and USEC will refer the media to DOE in such cases; and     b.   USEC has the
lead role in providing information relating to USEC activities and DOE will
refer the media to USEC in such cases unless there is a need for DOE to provide
information in its role as site landlord.     c.   DOE and USEC will promptly
provide each other with information copies of news releases of events that occur
at the GDPs.

10.   Radiation Protection

    Radiation Protection (e.g., exposure monitoring) of employees is the
responsibility of the employer (USEC or DOE) and is independent of the
activities upon which they are working. That is, radiation protection for DOE
personnel and their contractors/subcontractors is performed under the DOE
radiation protection program. Similarly, radiation protection for USEC personnel
and their contractors/subcontractors is performed under the USEC radiation
program. In addition:

  a.   Radiation exposure information for individuals who work on both DOE and
USEC activities will be shared to permit DOE and USEC to satisfy their radiation
exposure reporting requirements; and

-5-



--------------------------------------------------------------------------------



 



  b.   DOE will provide NRC with the radiation exposure information for DOE
employees and their contractors/subcontractors, as requested, in order to meet
NRC’s reporting requirements.

    In accordance with Exhibit F of the lease, USEC will provide radiation
protection training to DOE personnel, DOE contractors, and personnel of third
party tenants of DOE at each of the GDPs. In accordance with the lease, DOE will
reimburse USEC for the cost of this service. DOE will make the necessary
arrangements to assure that these personnel attend such training and be
responsible for tracking their participation to assure they receive the required
initial and periodic training.

11.   International Atomic Energy Agency (IAEA) Safeguards Agreement
Implementation

    DOE and USEC will cooperate with the NRC in the development, review, and
revision of Subsidiary Arrangements and Facility Attachments for DOE and USEC
activities at the sites which are applicable to the safeguards requirements of
the IAEA.

12.   Unclassified Controlled Nuclear Information (UCNI)

    DOE is developing guidelines with consultation and technical support from
USEC for the identification of UCNI at the GDPs and will provide these
guidelines to NRC.

13.   Access to Deleased Outside Areas

    All activities in non-leased areas will be executed consistent with DOE
requirements. USEC procedures which comply with NRC requirements may be utilized
provided they meet or exceed equivalent DOE requirements. Subject to DOE
approval, USEC may be permitted to run additional or new utilities over and/or
under these outside areas to serve additional needs of USEC and DOE. USEC will
contact DOE prior to work in these areas and will not violate any requirements
imposed on the DOE by other regulatory agencies (e.g. EPA, OSHA). In cases where
prior notification would deter USEC’s ability to respond to an exigent situation
(e.g., emergency response situations, water main breaks, etc.), notification
will occur as soon as practical.

     
CONCURRED BY:
   
 
   
-s- Joe W. Parks [w30578w3057805.gif]
  -s- George P. Rifakes [w30578w3057806.gif]
 
   
Joe W. Parks                                              Date 3/30/98
  George P. Rifakes
                                                           Date
Department of Energy
  United States Enrichment Corporation
Asst. Manager for Enrichment Facilities
  Executive Vice President

-6-



--------------------------------------------------------------------------------



 



EXHIBIT M
REGULATORY OVERSIGHT AGREEMENT
Revision 0

 



--------------------------------------------------------------------------------



 



REGULATORY OVERSIGHT AGREEMENT
between
UNITED STATES DEPARTMENT OF ENERGY
and
UNITED STATES ENRICHMENT CORPORATION
for the
GAS CENTRIFUGE ENRICHMENT PLANT LEASED PREMISES
     THIS AGREEMENT, entered into as of this ___ day of ___ 2006, by and between
the UNITED STATES OF AMERICA (hereinafter referred to as the “Government”),
represented by the SECRETARY OF ENERGY (hereinafter referred to as the
“Secretary”), the statutory head of the DEPARTMENT OF ENERGY (hereinafter
referred to as “DOE”), and the UNITED STATES ENRICHMENT CORPORATION (hereinafter
referred to as “USEC”);
     WITNESSETH THAT:
     WHEREAS, USEC leases portions of the Portsmouth Gaseous Diffusion Plant
(“PORTS”) located at Piketon, Ohio and portions of the Paducah Gaseous Diffusion
Plant (“PAD”) located in Paducah, Kentucky from DOE pursuant to the Lease
Agreement dated July 1, 1993 (the “GDP Lease”);
     WHEREAS, DOE and USEC Inc. have entered into a Agreement dated July 17,
2002, (“the DOE-USEC Agreement”) to, inter alia, “[f]acilitate the deployment of
new, cost-effective advanced enrichment technology in the U.S. on a rapid
schedule;”
     WHEREAS, the DOE-USEC Agreement establishes agreed upon milestones for the
demonstration and deployment of advanced enrichment technology by USEC Inc.;
     WHEREAS, in order to meet the DOE-USEC Agreement milestones, USEC has
requested that the leasehold under the GDP Lease be expanded;
     WHEREAS, DOE and USEC have entered into a modification of the GDP Lease for
USEC’s lease of the Gas Centrifuge Enrichment Plant (“GCEP Lease”), whereby USEC
is leasing certain GCEP real property (“GCEP Leased Premises”) at the PORTS
site; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, DOE is required to promote and protect the radiological health and
safety of the public and workers and to provide for the common defense and
security at DOE-owned facilities by exercising nuclear safety and safeguards and
security oversight authority at the GCEP Leased Premises as defined in the GCEP
Lease, unless the Nuclear Regulatory Commission (“NRC”) has assumed regulatory
responsibility such nuclear safety and safeguards and security requirements at
the GCEP Leased Premises;
     NOW, THEREFORE, DOE and USEC agree as follows:
ARTICLE I — DEFINITIONS
     As used throughout this Agreement, including the appendices hereto, the
following terms shall mean:

  1.   The term “As Found” means a condition where the as-built configuration of
the plant or the as-implemented program, policy, or procedure does not agree
with the Authorization Basis.     2.   The term “Authorization Basis” means the
documentation of programs, processes, and facility configuration upon which the
Department of Energy (DOE) authorizes the safe and secure operation of an
activity or facility in its facilities subject to DOE’s regulatory oversight.
The Authorization Basis is described in documents such as the facility Safety
Analysis Report, Hazard Classification Documents, Technical Requirements,
DOE-issued Safety Evaluation Reports, Security Plans, and the facility specific
written commitments made in order to comply with DOE requirements under the GCEP
Leased Premises Regulatory Oversight Agreement (GCEP ROA).     3.   The term
“CI” or “Classified Information” means Restricted Data and Formerly Restricted
Data protected against unauthorized disclosure pursuant to the Act and National
Security Information that has been determined pursuant to Executive Order 12958,
as amended March 25, 2003, or any predecessor or successor executive order to
require protection against unauthorized disclosure and that is marked to
indicate its classified status when in documentary form.     4.   The term “CI
Civil Penalty” means a monetary penalty that may be imposed for a violation or
violations relating to the security or safeguarding of Classified Information as
established in 10 CFR Part 824.

 



--------------------------------------------------------------------------------



 



  5.   The term “CI Notice of Violation” means a document setting forth the
determination that one or more violations relating to the security or
safeguarding of Classified Information have occurred.     6.   The term “CI
Violation” means a failure of the Corporation to meet any of the DOE
requirements relating to the security or safeguarding of Classified Information
incorporated into this Agreement. Each failure may be considered a separate
occurrence of a violation, in addition the failure may be considered as a new
violation each day that the same violation persists.     7.   The term “Clear
and Present Danger” means a condition or hazard that could be expected to cause:
(a) either death or serious harm to plant workers or the public, or (b) serious
damage to the common defense and security, immediately or before such condition
or hazard could be eliminated through the normal enforcement mechanisms
discussed in this Agreement.     8.   The term “Corporation” means the United
States Enrichment Corporation, its sublessee(s), its agents and representatives
and its successors and assigns.     9.   The term “Decreased Effectiveness
Evaluation” means an evaluation to ensure that the proposed change does not
decrease the effectiveness of the safeguards and security plans. The evaluation
is conducted as prescribed in 10 CFR Part 70.32 or 10 CFR Part 76.68 as
appropriate.     10.   The term “DOE Functional Area Implementation
Requirements” means the implementation requirements with respect to the nuclear
safety, safeguards and security objectives as set forth in of Appendix A to this
Agreement.     11.   The term “DOE Inspector” means a DOE safety and health or
safeguards and security professional supporting DOE Functional Areas
Implementation Requirements oversight activities.     12.   The term “DOE ORO
Manager” means the Manager of DOE Oak Ridge Office or one or more DOE
employee(s) whom that Manager has designated, in writing, to act for him in all,
or a portion, of the matters addressed herein.     13.   The term “DOE
Regulatory Oversight Manager” means the DOE representative, or his designee,
responsible for implementation of all facets of DOE regulatory oversight of the
GCEP Leased Premises.

 



--------------------------------------------------------------------------------



 



  14.   The term “GCEP Leased Premises” means the definition ascribed in the
GCEP Lease.     15.   The term “OPAE” means the Office of Price-Anderson
Enforcement in DOE Headquarters.     16.   The term “OPAE Civil Penalty” means a
monetary penalty that may be imposed for a violation or violations for violation
of 10 CFR Parts 830 and 835 requirements.     17.   The term “OPAE Notice of
Violation” means a document setting forth the determination of the DOE Office of
Price-Anderson Enforcement that one or more violations of the 10 CFR Part 830
and 10 CFR Part 835 exemption requirements have occurred.     18.   The term
“OPAE Violation” means a failure of the Corporation to meet any of the 10 CFR
Part 830 exemption requirements or the 10 CFR Part 835 exemption requirements
incorporated into this Agreement. Each failure may be considered a separate
occurrence of a violation, in addition the failure may be considered as a new
violation each day that the same violation persists.     19.   The term “ROA”
means the Regulatory Oversight Agreement between the Department of Energy and
the United States Enrichment Corporation for the GCEP Leased Premises.     20.  
The term “ROA Civil Penalty” means a monetary penalty that may be imposed for
violation of DOE Functional Area Implementation Requirements.     21.   The term
“ROA Notice of Violation” means a document setting forth the determination DOE
Regulatory Oversight Manager that one or more violations of the DOE ROA
Functional Area Implementation Requirements have occurred.     22.   The term
“ROA Violation” means a failure of the Corporation to meet any of the Functional
Area Implementation Requirements incorporated into this Agreement. Each failure
may be considered a separate occurrence of a violation, in addition the failure
may be considered as a new violation each day that the same violation persists.

 



--------------------------------------------------------------------------------



 



  23.   The term “Safety Analysis” means a systematic analysis that identifies
facility and external hazards and their potential for initiating accident
sequences, the potential accident sequences, their likelihood and consequences,
and any accident preventing or consequence mitigating features.     24.   The
term “Safety System” means those structures, systems, and components (SSCs) that
are relied upon to prevent, control, or mitigate unacceptable consequences
resulting from the hazards identified for a facility. SSCs are designated as
“Safety Class” if they are necessary to keep hazardous exposures to the public
below the offsite Evaluation Guidelines. SSCs are designated as “Safety
Significant” if their functions are major contributors to defense in depth
and/or worker safety, as determined from the Safety Analysis.     25.   The term
“Technical Requirements” means the technical specifications, operational
requirements, and maintenance requirements for an item identified as “Safety
Significant” are referred to in this GCEP ROA as Technical Requirements. Changes
to Technical Requirements must be accomplished through a formal Change Control
Process established by the lessee.     26.   The term “Unreviewed Safety
Question” means the determination that a proposed change is outside the bounds
of previously DOE-approved Authorization Basis.     27.   The term “Unreviewed
Safety Question Evaluation” means the process by which changes to the facility,
equipment within the facility, or processes within the facility must be reviewed
to determine if there is an impact on safety for the activities subject to DOE
regulatory oversight. Changes will undergo a formal Change Control Process, but
if a change could have a negative impact on safety to activities subject to DOE
regulatory oversight, an Unreviewed Safety Question (USQ) Evaluation will be
conducted and documented to determine whether the change is within the approved
Authorization Basis or outside of the Authorization Basis. Changes that do not
affect the safety of activities undertaken under DOE regulatory oversight are
not subject to review under the GCEP ROA. Such changes will be subject to the
applicable NRC requirements.         All other capitalized terms shall have the
meaning ascribed to them elsewhere in this Agreement or the appendices hereto,
or the GCEP Lease.

 



--------------------------------------------------------------------------------



 



ARTICLE II — STATEMENT AND PURPOSE
     The general purpose of this Regulatory Oversight Agreement (“Agreement” or
“ROA”) is to reflect the DOE determinations and requirements and the mutual
commitments, understandings, and arrangements between the DOE and the
Corporation concerning the regulatory oversight of the GCEP Leased Premises by
DOE with respect to DOE Functional Area Implementation Requirements.
ARTICLE III — TERM OF AGREEMENT
     The term of this Agreement shall commence on ___, and shall terminate upon
termination, expiration, or relinquishment of the GCEP Lease Agreement, unless
otherwise agreed to by the parties. It is acknowledged that certain facilities
and activities may be regulated by the NRC at some point in the future. In the
event the NRC assumes regulatory authority for some or all of the DOE Functional
Area Implementation Requirements, a transition effort will be mutually agreed to
among DOE and the NRC.
ARTICLE IV — DOE OVERSIGHT/ENFORCEMENT AUTHORITY

  1.   DOE has determined that the DOE Functional Area Implementation
Requirements set forth in Appendix A are reasonable and appropriate, and shall
constitute the Nuclear Safety and Safeguards and Security Requirements
applicable to the GCEP Leased Premises, and that compliance with these DOE
Functional Area Implementation Requirements will enable the GCEP Leased Premises
to continue to operate safely and protect the public health and safety and
provide for the common defense and security.     2.   DOE has determined that
the program of Corporation self-assessments and DOE inspections, reviews, and
other activities is reasonable and appropriate. DOE and the Corporation further
agree that this Regulatory Oversight Program will constitute the mechanism by
which DOE will exercise regulatory oversight and control over the GCEP Leased
Premises with respect to nuclear safety, safeguards and security.     3.   The
Corporation agrees to ensure that the Corporation activities continue to comply
with the Functional Area Implementation Requirements in Appendix A. The
Corporation agrees to impose these commitments on any
subcontractor/vendor/partner while performing activities in support of the

 



--------------------------------------------------------------------------------



 



      American Centrifuge Plant performed pursuant to the Functional Area
Implementation Requirements identified in Appendix A of this Agreement. The
Corporation further agrees, as part of the Regulatory Oversight Program, to
undertake the self-assessment activities delineated in the Functional Area
Implementation Requirements, to cooperate with DOE in the inspections, reviews,
and other activities conducted by DOE in accordance with the Regulatory
Oversight Program; and to implement corrective or preventive actions as a result
of these assessments, inspections, reviews, and other activities.

4.   A.   DOE has determined that DOE’s Regulatory Oversight Program of the GCEP
Leased Premises, including all of the self-assessments, inspections, reviews,
and other activities described in the Regulatory Oversight Program, will be
coordinated by the DOE Regulatory Oversight Manager. The DOE Regulatory
Oversight Manager will have the authority to modify the Functional Area
Implementation Requirements, including the authority to make additions or
deletions to these requirements, if the DOE Regulatory Oversight Manager
determines that the additional requirement is necessary to protect the public
health and safety or to provide for the common defense and security, or the
deleted requirement is no longer necessary to protect the public health and
safety or to provide for the common defense and security in connection with the
operation of the GCEP Leased Premises.     B.   The Corporation is authorized to
add to, modify, or delete (“Change”) any of the policies, procedures, practices
and other implementation measures utilized to meet the Functional Area
Implementation Requirements, provided (1) there will be no material diminution
in the level of protection of the public health and safety or common defense and
security as a result of such Change; (2) the Change does not involve an
Unreviewed Safety Question or a Change in the Authorization Basis or an
Operational Safety Requirement; (3) auditable records containing a summary of
the Changes performed and retrievable evaluation packages required by the DOE
requirements specified in the Functional Area Implementation Requirements are
maintained; and (4) a summary of the Changes is provided to DOE annually for
review.     C.   For proposed Changes which involve an Unreviewed Safety
Question or a Change in the Authorization Basis or a Technical Requirement, the
Corporation shall obtain DOE review and approval before implementing the
proposed Change.

 



--------------------------------------------------------------------------------



 



  D.   In reviewing the proposed modification of any specific Functional Area
Implementation Requirements, the DOE Regulatory Oversight Manager will, whenever
possible, attempt to facilitate the transition to compliance with the regulatory
standards and requirements likely to be imposed on the GCEP Leased Premises by
the NRC, if applicable.

  5.   The enforcement procedures available to DOE in the event that the
Corporation fails to comply with the Functional Area Implementation Requirements
are attached hereto, and incorporated by reference herein as Appendix B.

ARTICLE V — NOTICES
     With the exception of Shutdown authority (as described in Appendix B of
this Agreement) invoked by the DOE Regulatory Oversight Manager pursuant to
Appendix B, no notice, Notice of Violation, answer, order, determination,
requirement, consent, or approval under this Agreement shall be of any effect
unless in writing. All notices and communications pursuant to this agreement
required or desired to be given by DOE or the Corporation to either party shall
be addressed to the Corporation or to the DOE and sent to the following
addresses:

     
     To DOE:
  Larry W. Clark
 
  Assistant Manager for Nuclear Fuel Supply
 
  U. S. Department of Energy
 
  Oak Ridge Operations
P. O. Box 2001
 
  Oak Ridge, Tennessee 37831
 
   
     To USEC:
  Victor N. Lopiano
 
  United States Enrichment Corporation
 
  Two Democracy Center
 
  6903 Rockledge Drive
 
  Bethesda, Maryland 20817

     Either party may, by notice given as aforesaid, change its address for
notices and communications to be given thereafter.
     IN WITNESS WHEREOF, the parties hereto have executed this agreement as of
the day and year first above written.

 



--------------------------------------------------------------------------------



 



     
 
DEPARTMENT OF ENERGY
   
 
   
AND
   
 
   
 
UNITED STATES ENRICHMENT CORPORATION
   

 



--------------------------------------------------------------------------------



 



Appendix A to Exhibit M
Regulatory Oversight Agreement
for the GCEP Leased Premises
                    , 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Terms and Definitions    
 
                I.   Introduction 1 
 
                II.   Functional Areas 2 
 
                1.0   Organization Plan 3 
 
    1.1     Objective   3 
 
    1.2     Implementation Requirements   3  2.0   Management Controls and
Oversight 4 
 
    2.1     Objective   4 
 
    2.2     Implementation Requirements   4  3.0   Operations 4 
 
    3.1     Objective   4 
 
    3.2     Implementation Requirements   4  4.0   Engineering/Construction 5 
 
    4.1     Objective   5 
 
    4.2     Implementation Requirements   6  5.0   Training and Qualification 6 
 
    5.1     Objective   6 
 
    5.2     Implementation Requirements   6  6.0   Quality Assurance 7 
 
    6.1     Objective   7 
 
    6.2     Implementation Requirements     7.0   Maintenance 8 
 
    7.1     Objective   8 
 
    7.2     Implementation Requirements   8 
8.0
  Radiation   Protection   8 
 
    8.1     Objective   8 
 
    8.2     Implementation Requirements   9  9.0   Nuclear Criticality Safety
11 
 
    9.1     Objective   11 
 
    9.2     Implementation Requirements   11  10.0   Fire Protection 12 
 
    10.1     Objective   12 
 
    10.2     Implementation Requirements   14  11.0   Environmental Protection
16 
 
    11.1     Objective   16 
 
    11.2     Implementation Requirements   16  12.0   Nuclear Material
Safeguards 17 
 
    12.1     Objective   17 
 
    12.2     Implementation Requirements   17  13.0   Emergency Preparedness 18 
 
    13.1     Objective   18 
 
    13.2     Implementation Requirements   18  14.0   Waste Management 19 
 
    14.1     Objective   19 

 



--------------------------------------------------------------------------------



 



                 
 
    14.2     Implementation Requirements   19  15.0   Safety Analysis 20 
 
    15.1     Objective   20 
 
    15.2     Implementation Requirements   20  16.0   Security 20 
 
    16.1     Objective   21 
 
    16.2     Implementation Requirements   21  17.0   Chemical Safety 24 
 
    17.1     Objective   24 
 
    17.2     Implementation Requirements   24  18.0   Packaging and
Transportation 25 
 
    18.1     Objective   25 
 
    18.2     Implementation Requirements   25 

 



--------------------------------------------------------------------------------



 



I.   INTRODUCTION       The U. S. Department of Energy (DOE) will exercise
regulatory oversight and enforcement pursuant to 10 CFR Part 820, 10 CFR
Part 824, and this Regulatory Oversight Agreement (ROA) for activities
undertaken by the Corporation in removing material and equipment from the Gas
Centrifuge Enrichment Plant (GCEP) Leased Premises at the Portsmouth Gaseous
Diffusion Plant (Portsmouth GDP) site in Piketon, Ohio. In addition, DOE will
exercise regulatory oversight for the gas centrifuge activities of the
Corporation not regulated by the U. S. Nuclear Regulatory Commission (NRC). The
transition of regulatory responsibility from the DOE to NRC will be documented
in a Memorandum of Understanding (MOU).       DOE will exercise its oversight
authority both by contract (lease) and by DOE regulations. Under the
requirements of this GCEP ROA, DOE will provide contractual requirements for
health and safety and common defense and security. The enforcement process
identified in Appendix B of this exhibit will apply to any ROA violations of the
GCEP ROA contract (lease) requirements.       DOE regulations for nuclear safety
management, including quality assurance, are found in 10 CFR Part 830 and “DOE
Nuclear Safety Requirements” for worker radiation protection in 10 CFR Part 835.
USEC requested and has been granted an exemption to the requirements of 10 CFR
Parts 830 and 835. As such, the Corporation shall perform the gas centrifuge
activities related to quality assurance and worker radiation protection, not
under the regulation of NRC, in accordance with the conditions specified in the
10 CFR Part 830 and 10 CFR Part 835 Exemption Decisions dated February 2, 2004,
as amended, and February 3, 2004, as amended, respectively and as established in
this ROA. The enforcement procedures of 10 CFR Part 820, Appendix A and relevant
OPAE Enforcement Guidance Supplements will apply to any potential violations
related to the requirements of the 10 CFR Parts 830 and 835 exemptions. The
enforcement process of 10 CFR Part 824 will apply to any potential violations
related to Classified Information.       USEC has the responsibility for
protection of health and safety and provision of adequate safeguards and
security for all activities performed by USEC or its contractors in connection
with the removal of equipment and material from the GCEP Leased Premises. NRC
programs reviewed and approved in accordance with 10 CFR Part 76, contained in
the Certification Application, satisfy the requirements of the GCEP ROA for
protection of health and safety. USEC Inc. has responsibility for protection of
health and safety and provision of adequate safeguards and security for all
activities performed by USEC Inc., or its contractors in connection with any
refurbishment/construction for the Lead Cascade and pre-construction activities
in the subleased GCEP facilities and the installation of equipment for the
American Centrifuge Plant (“ACP”). DOE will have regulatory oversight of health,
safety and safeguards and security at the GCEP Leased Premises and/or activity,
unless the NRC assumes regulation. DOE regulatory oversight of the GCEP includes
serving as the cognizant security agency for USEC Inc.’s
subcontractor/vendor/partner facilities performing work related to the American
Centrifuge Program.       Unless NRC assumes regulation of the GCEP Leased
Premises and/or activity, the DOE Regulatory Oversight Manager will oversee
regulation of the gas centrifuge facilities for those applicable requirements of
this ROA. The DOE OPAE will conduct any

 



--------------------------------------------------------------------------------



 



    investigations of potential regulatory violations of the 10 CFR Parts 830
and 835 exemption requirements. OPAE will, if applicable, issue enforcement
actions in accordance with OPAE’s statutory authority, policies, and processes.
The DOE Regulatory Oversight Manager will work with and provide support in the
implementation of OPAE’s enforcement program.       USEC Inc. will be developing
programs and documentation as required by the License Application during the
time that the equipment removal, refurbishment/construction of the Lead Cascade,
and any pre-construction activities are occurring in preparation for the
construction and operation of the ACP. These will be used by USEC Inc., to meet
the requirements of 10 CFR Part 70 and the License Application. These satisfy
the requirements of the GCEP ROA for protection of health and safety, with the
exception of safeguards and safety. A transition from DOE to NRC regulation will
occur prior to the commencement of construction of the ACP, unless specific
activities in specific facilities warrant remaining under DOE regulatory
oversight for an additional period of time. In this case, the facility would
transition to NRC regulation on a mutually agreed to schedule.       In
preparing the GCEP Leased Premises for deployment of the gas centrifuge
technology prior to NRC regulation, DOE will regulate these activities pursuant
to this GCEP ROA. This document defines the set of safety and safeguards and
security requirements which will protect public and worker health and safety and
assure adequate safeguards and security for the activities to be undertaken by
the Corporation that are subject to DOE regulatory oversight at the GCEP
Premises leased by DOE to the Corporation in support of deployment of the
centrifuge technology at the GCEP Leased Premises. These requirements and the
implementation of these requirements form the basis of DOE regulatory oversight
and will result in safe activities in the GCEP Leased Premises. As appropriate,
the source document for the objective and/or the implementation requirement has
been provided. Only the objective and/or the implementation requirement included
from the source document is a requirement of the GCEP ROA.   II.   FUNCTIONAL
AREAS       This section describes the envelope of operating requirements that
are required and considered necessary to protect the health and safety of the
public and facility workers and safeguards and security. Reviews by DOE subject
matter experts have confirmed that implementation of these requirements will
contribute to the safety of activities in support of the GCEP Leased Premises.
The safety and safeguards and security requirements have been defined for
eighteen topical areas. The objective of each of the eighteen topical areas is
provided followed by a set of Implementation Requirements defining actions
necessary to satisfy the objective.

2



--------------------------------------------------------------------------------



 



1.0   ORGANIZATION PLAN

  1.1   Objective

Activities conducted in the GCEP Leased Premises shall be organized in a manner
to ensure that responsibility and authority for safe operations are clearly
defined, and that requisite safety functions are independent of equipment
removal and installation activities.

  1.2   Implementation Requirements

  1.2.1   Activities conducted in the GCEP Leased Premises shall have current
plans, procedures or other appropriate documentation, which clearly define
authority, responsibility, and accountability for safe operations. The current
plans, procedures, or appropriate documentation shall contain the following
elements:

  1.2.1.1   Authority for safety clearly defined for each position of
responsibility.     1.2.1.2   Responsibility for safety clearly delineated in
each position description and in each “roles and responsibility” document.    
1.2.1.3   Programs and procedures will be established for the following
functions (if applicable to the activities subject to DOE regulatory oversight):

  1.2.1.3.1   nuclear safety design     1.2.1.3.2   nuclear criticality safety  
  1.2.1.3.3   fire protection     1.2.1.3.4   natural phenomena hazards
mitigation     1.2.1.3.5   safeguards and security     1.2.1.3.6   personnel
selection and training program     1.2.1.3.7   quality assurance     1.2.1.3.8  
radiation protection     1.2.1.3.9   preparation of safety documentation

  1.2.2   Quality assurance, radiation protection, and preparation of safety
documentation (e.g., safety evaluations) activities shall be independent of
equipment removal, installation, and refurbishment activities.     1.2.3   All
personnel shall have the authority to halt unsafe activities.

3



--------------------------------------------------------------------------------



 



2.0   MANAGEMENT CONTROLS AND OVERSIGHT

  2.1   Objective

Management Controls and Oversight of activities subject to DOE regulatory
oversight which could have a negative impact on nuclear safety, occupational
safety, or safeguards and security shall be conducted in an appropriately
controlled manner that ensures the protection of the workers, the public, the
environment, and national security interests.

  2.2   Implementation Requirements

  2.2.1   Procedures and documents important to Safety and Health and Safeguards
and Security shall be developed, revised, reviewed, approved, distributed, and
implemented in accordance with identified, written requirements and
authorizations.     2.2.2   An internal and independent safety review process
shall be established and maintained.     2.2.3   Occurrences shall be reported
and investigations conducted on events that could affect the health and safety
of the public or endanger the health and safety of workers.     2.2.4   A
commitment tracking system shall be maintained to monitor the status of formal
commitments to improve safety and safeguards and security.     2.2.5  
Administrative controls shall provide standard methods and requirements for
creating, collecting, maintaining, and disposing of records related to nuclear
safety and safeguards and security.     2.2.6   Management shall develop and
implement a formal, organized process whereby people plan, perform, assess, and
improve the safe conduct of work.

3.0   OPERATIONS

  3.1   Objective

Management shall ensure that activities in the GCEP Leased Premises are
performed within the controls developed through the use of hazard analysis and
safety reviews.

  3.2   Implementation Requirements

  3.2.1   Material possession limits and operating bounds for safety systems as
established by the Authorization Basis documents shall be observed.

4



--------------------------------------------------------------------------------



 



  3.2.2   Surveillance requirements, as established in the Authorization Basis,
shall be conducted as specified. Additional tests to verify proper operation of
systems and integrity of confinement structures shall be conducted after
significant maintenance/modifications as specified in any
post-maintenance/modification testing procedures.     3.2.3   Procedures or work
instructions shall be prepared to facilitate initial and periodic tests of
safety features and/or systems to ensure it operates and meets design
objectives.     3.2.4   Prior to or during any type of activity, management
shall assess equipment and personnel performance through a program of monitoring
and facility walk downs.     3.2.5   Turnovers conducted for selected shift
stations shall ensure the effective and accurate transfer of information between
shift personnel.     3.2.6   Management shall ensure that proposed changes to
facilities and activities subject to DOE regulatory oversight outside the
approved Authorization Basis are not implemented without the prior approval of
DOE. Proposed changes which may affect the operation of the Lead Cascade or ACP
will be subject to NRC requirements.     3.2.7   Management shall ensure that
“As Found” conditions outside the approved Authorization Basis are reported to
DOE. Appropriate engineering reviews and safety assessments will be performed
and submitted to DOE for review and approval. “As Found” conditions outside of
the Authorization Basis for operation of the GCEP Leased Premises under the NRC
license will be addressed in accordance with NRC requirements.

4.0   ENGINEERING/CONSTRUCTION

  4.1   Objective

There shall be a documented, graded approach to the review process to ensure
that: all facility and procedure changes are reviewed to confirm that adequate
safety and safeguards and security are maintained; unreviewed safety questions
are identified; appropriate performance requirements are included in procurement
specifications for safety system components; and that appropriate personnel
safety measures are in place for the equipment removal or installation
activities subject to DOE regulatory oversight.

5



--------------------------------------------------------------------------------



 



  4.2   Implementation Requirements

  4.2.1   Procedures and controls shall be established under a graded approach
to ensure appropriate reviews of the following:

  4.2.1.1   Each change to procedures or equipment design impacting safety
systems to ensure the adequacy of configuration control, radiation protection,
criticality systems, safety and health, and safeguards and security
considerations and to maintain appropriate limits.     4.2.1.2   Each
procurement document for safety systems to ensure that it contains appropriate
information on established radiological safety requirements and to ensure that
vendors shall supply equipment that will perform under expected service
conditions.     4.2.1.3   Reviews will be done for those activities, which have
the potential to impact worker safety.     4.2.1.4   Listings of all changes to
facility and equipment safety systems evaluated using engineering reviews and
safety assessments and the configuration change control process shall be
maintained for each calendar year. Appropriate documentation shall be made
available for DOE regulatory review in a timely manner, if requested

  4.2.2   Controls for radiation protection shall implement physical design
features to minimize radiological exposure to As Low As Reasonably Achievable
(ALARA).     4.2.3   Engineering reviews of proposed changes to activities
subject to DOE regulatory oversight which involve an unreviewed safety question
are submitted to DOE in a timely manner for review and approval prior to
implementation.

5.0   TRAINING AND QUALIFICATION

  5.1   Objective

Personnel must be aware of and trained to recognize and address safety and
health hazards and safeguards and security requirements that they will encounter
in their jobs, and they must be appropriately trained and qualified for the
functions they perform.

  5.2   Implementing Requirements

  5.2.1   Each Corporation manager shall define the required training needs and
assure completion of training of their subordinates consistent with their job.

6



--------------------------------------------------------------------------------



 



            5.2.2   Corporation personnel and visitors or contractors shall
successfully complete General Employee Training (GET) and any specific training
in the areas listed below before they are granted unescorted access to
controlled areas.

  5.2.2.1   Radiological, criticality, chemical and industrial safety hazards
and rules;     5.2.2.2   Emergency Preparedness; and     5.2.2.3   Safeguards
and security.

  5.2.3   Corporation personnel shall successfully complete radiation protection
training before they are granted unescorted access to radiological areas.    
5.2.4   Corporation personnel shall successfully complete applicable training
for the safety aspects associated with the activities to be performed.     5.2.5
  Corporation personnel shall successfully complete safeguards and security
training, retraining and re-qualification at established intervals.     5.2.6  
Training requirements shall be defined and listed on the applicable Training
Requirements Matrices (TRMs). Training shall be provided to supervisors and
managers with respect to their responsibilities in the areas of safety, health
and safeguards and security.     5.2.7   Selection and qualification of quality
assurance personnel involved in inspection, tests, independent assessments, and
audits shall meet the requirements specified in the Quality Assurance Program
(QAP).

6.0   QUALITY ASSURANCE

  6.1   Objective

A Quality Assurance Program (QAP) shall be established to ensure that planned
and systematic actions subject to DOE regulatory oversight will provide adequate
confidence that safety and health and safeguards and security related
structures, systems, and components meet requirements and will perform
satisfactorily in service.
The Corporation shall perform activities within the GCEP Leased Premises in
accordance with the conditions specified in the 10 CFR Part 830 Exemption
Decision dated February 2, 2004, as amended, for activities covered by the GCEP
ROA. Failure to comply with the conditions specified in the Exemption Decision
would be an OPAE violation of DOE Nuclear Safety Requirements enforceable under
10 CFR Part 820.

7



--------------------------------------------------------------------------------



 



Enforcement of 10 CFR Part 820 enforcement actions is the responsibility of OPAE
and may include OPAE civil penalties.

7.0   MAINTENANCE

  7.1   Objective

Maintenance shall include effective programs for preventive maintenance,
corrective maintenance, and calibration of instruments.

  7.2   Implementation Requirements

  7.2.1   A graded corrective and preventive maintenance program shall be
implemented to ensure that timely maintenance is performed on safety systems and
safeguards and security equipment.     7.2.2   A graded instrument calibration
program, employing standards traceable to the national standards system or to
nationally accepted standards, shall be implemented for the calibration of
equipment and monitoring devices necessary for the proper maintenance and
operation of safety systems and safeguards equipment.

8.0   RADIATION PROTECTION

  8.1   Objective

The radiation exposure of employees, contractors, and visitors and the release
of radioactive effluents to unrestricted areas shall be maintained ALARA with
economic and societal factors being taken into account.
The Corporation shall perform activities within the GCEP Leased Premises in
accordance with the conditions specified in the 10 CFR Part 835 Exemption
Decision dated February 3, 2004, as modified by letter dated August 13, 2004,
for activities covered by the GCEP ROA. Failure to comply with the conditions
specified in the Exemption Decision would be an OPAE violation of DOE Nuclear
Safety Requirements enforceable under 10 CFR Part 820. Enforcement of 10 CFR
Part 820 enforcement actions is the responsibility of OPAE and may include OPAE
civil penalties.
This GCEP ROA also provides for contract enforcement by various actions and
penalties, including contractual requirements for health and safety and common
defense and security. In addition to operating in accordance with the conditions
in the 10 CFR Part 835 exemptions, the following requirements are included as
part of this GCEP ROA:

8



--------------------------------------------------------------------------------



 



  8.2   Implementation Requirements

  8.2.1   A radiation control program that defines steps to be taken to limit
exposure of workers and the public shall be established.     8.2.2   Line
management shall ensure that radiological activities are conducted in accordance
with radiation protection instructions and procedures.     8.2.3   Radiation
protection personnel, independent of organizations responsible for equipment
removal or installation, shall be provided to guide and assist line managers in
fulfilling their radiation protection responsibilities.     8.2.4   A radiation
protection manager shall be provided to advise and consult with line managers
and to guide the radiation protection activities.     8.2.5   Instructions
concerning all the activities of radiation protection technicians shall be
provided. Radiation protection procedures for the control and use of radioactive
materials and radiation- generating devices shall provide for safe operations.  
  8.2.6   A formally structured, auditable ALARA program with established
milestones to ensure that exposures are maintained at ALARA levels shall be in
place.     8.2.7   A respiratory protection program to limit the intake of
airborne radioactive materials and to protect employees from potentially
hazardous atmospheres shall be established.     8.2.8   A bioassay system shall
be established that will evaluate Committed Effective Dose Equivalents (CEDE) to
personnel who are occupationally exposed to radiation with the likelihood to
receive an exposure of 100 mrem or greater.     8.2.9   Engineering and
administrative controls and personal protective equipment shall be used to
control the exposure of employees to internal radiation sources; occupational
exposures shall be evaluated and recorded when the potential exposure could
exceed 2% of the regulatory limit in a year.     8.2.10   Employee exposure to
external radiation sources shall be controlled using postings, interlock
systems, monitoring, shielding, and surveys. Occupational exposures shall be
evaluated and recorded when the

9



--------------------------------------------------------------------------------



 



               potential exposure could exceed 2% of the annual limit for
effective dose equivalent in a year. Exposure of extremities and the skin shall
be evaluated as appropriate.

  8.2.11   Radiation areas, high radiation areas, very high radiation areas,
contamination areas, high contamination areas, airborne radioactivity areas, and
radioactive materials (storage) areas shall be prominently and distinctly marked
to preclude inadvertent or unknowing entry by employees, visitors, and
contractors.     8.2.12   Plant alarms to alert personnel in and around
facilities of emergency conditions or impending hazards shall be provided.    
8.2.13   The radiation monitoring and contamination control program shall ensure
worker protection from radiation exposures. Sources of radioactive contamination
shall be controlled at the source and steps shall be taken to limit the extent
of contamination. The extent of contaminated areas shall be limited by vigorous
decontamination efforts.     8.2.14   Airborne radioactive materials, surface
contamination, and external radiation exposures shall be monitored and surveyed
to assure that employee internal accumulations of radioactive materials can be
routinely estimated and to ensure that exposures are at ALARA levels.     8.2.15
  Personnel dosimetry shall be used and maintained so that results will be
accurately determined.     8.2.16   A formal inventory program to account for
nonexempt by-product material sources and to provide for their control,
movement, and leak testing shall be maintained.     8.2.17   Provisions shall be
made to provide for oversight of radiation protection programs. The audit
program for both routine operations and unusual radiological occurrences shall
provide for adequate assessment of performance.     8.2.18   A Radiation Work
Permit (RWP) system to ensure that radiation exposure and contamination controls
are applied to all activities involving entry into radiation, airborne
radioactivity, and contamination areas and to other work areas with radioactive
materials, shall be established.     8.2.19   Radiation protection instructions
to workers such as RWPs shall be

10



--------------------------------------------------------------------------------



 



      available for review at the entry of the work area to which they apply.  
  8.2.20   Radiation measuring instruments used to evaluate hazards or define
employee exposure shall be subject to periodically scheduled maintenance and
calibration in accordance with approved procedures; the sources of radiation
used to calibrate these instruments will be National Institute of Standards and
Technology (NIST) traceable.     8.2.21   Employees shall be provided with an
annual report of their occupational exposure history and visitors shall be
provided with information with respect to their exposure. Summary exposure
information shall be reported annually.     8.2.22   Records related to
occupational radiation exposure shall be maintained in a manner that permits
easy recovery of the data, allows for trend analysis, and aids in the protection
of the individual and the control of radiation exposure.     8.2.23   In
addition to radiological protection, an occupational health program shall be
established to oversee, promote, and protect the radiological and
non-radiological health of plant personnel.

9.0   NUCLEAR CRITICALITY SAFETY

  9.1   Objective

The GCEP facilities while under DOE regulation will be categorized as a
Radiological Facility. As such 10 CFR 830 Subpart B will not apply. However,
should the categorization of the GCEP facilities change to Category 3 or higher
then the requirements of 10 CFR 830 Subpart B and DOE O 420.1A, “Facility
Safety”, Section 4.3 (except 4.3.2.j) will be applicable and the following
requirements for Nuclear Criticality Safety will apply. The regulatory oversight
for the design and operational integrity of the GCEP NCS system to be used upon
transition of GCEP regulation to NRC is the responsibility of the NRC.
A Nuclear Criticality Safety (NCS) Program shall provide the necessary elements
to protect personnel from potentially dangerous effects of a nuclear criticality
accident. This goal shall be accomplished by Nuclear Criticality Safety
Evaluations/Analyses (NCSEs/As) and implementation of any administrative and
engineered process controls identified in accordance with the NCS Program.

  9.2   Implementation Requirements

11



--------------------------------------------------------------------------------



 



  9.2.1   The GCEP Leased Facilities have been previously used for enrichment
processing with centrifuge machines. Residual contamination of process equipment
is present that could have NCS Implications, where enrichment exceeded 1 percent
U235. Therefore, a two-part approach is required to be implemented. First,
NCSEs/As and controls (if any) must be maintained during the equipment removal
phase to ensure that possible criticality contingencies are controlled. Second,
the activities subject to DOE regulatory oversight must be evaluated through an
NCS program to provide engineering and administrative controls to demonstrate
the safety of the proposed activities. The requirements are:

  9.2.1.1   Develop an NCS Program that ensures activities with fissionable
material remain sub-critical under all normal and credible abnormal conditions.
    9.2.1.2   NCSEs/As shall be performed and/or maintained consistent with the
requirements of the NCS Program.     9.2.1.3   Nuclear Critical Accident Alarm
System meeting the requirements of ANS 8.3 shall be provided if required by the
NCS Program for coverage of areas involving credible criticality accidents.    
9.2.1.4   Technical Requirements or equivalent (if required) shall specify
actions to be taken in the event of an inoperable Nuclear Criticality Accident
Alarm System.

10.0   FIRE PROTECTION

  10.1   Basic Objective         The Fire Protection Program shall ensure that
no undue threats to the public or employees will result from fire and resultant
perils.         The fire protection program will comply with the following
standards for modifications to the GCEP Leased Premises that affects the fire
protection system: DOE O 420.1A, Section 4.2, Fire Protection, NFPA 10-1990,
Portable Fire Extinguishers, NFPA 13-1989, Standard for the Installation of
Sprinkler Systems; NFPA 15-1990, Water Spray Systems; NFPA 24-1992, Private Fire
Service Mains; and NFPA 30-1990, Flammable Liquids. Any deviations found during
future modifications will be documented and justified by the Authority Having
Jurisdiction (AHJ) or corrective action will be taken.

  10.1.1   The fire protection program shall have the following features:

  10.1.1.1   A policy statement that incorporates the requirements of this
section, related DOE directives, and other applicable

12



--------------------------------------------------------------------------------



 



      Federal, state, and local fire protection requirements. The statement
shall affirm management’s commitment to support a level of fire protection and
fire suppression capability sufficient to minimize losses from fire and related
hazards consistent with the best class of protected property in private
industry.     10.1.1.2   Comprehensive, written fire protection criteria that
reflect additional site-specific aspects of the fire protection program,
including the organization, training, and responsibilities of the fire
protection staff, administrative aspects of the fire protection program, and
requirements for the design, installation, operability, inspection, maintenance,
and testing of fire protection systems.     10.1.1.3   Written fire safety
procedures governing the use and storage of combustible, flammable, radioactive,
and hazardous materials so as to minimize the risk from fire. Such procedures
shall also exist for fire protection system impairments and for activities such
as smoking, hot work, safe operation of process equipment, and other fire
prevention measures which contribute to the decrease in fire risk.     10.1.1.4
  A system to ensure that the requirements of the DOE fire protection program
are documented and incorporated in the plans and specifications for all new
facilities and for significant modifications of existing facilities. This
includes a documented review by a qualified fire protection engineer of plans,
specifications, procedures, and acceptance test.     10.1.1.5   Fire hazard
analyses (FHAs) or equivalent1 shall be developed for all nuclear facilities,
significant new facilities, and facilities that represent unique or significant
fire safety risks. The FHA shall be developed using a graded approach. The
conclusions of the FHA shall be incorporated in the Facility Accident Analysis
and shall be integrated into design basis and beyond design basis accident
conditions.     10.1.1.6   Access to a qualified and trained fire protection
staff, including a fire protection engineer(s), technicians, and fire fighting
personnel to implement the fire protection requirements.

 

1   “or equivalent” will require a submittal of documentation of equivalency by
USEC and approval by DOE.

13



--------------------------------------------------------------------------------



 



  10.1.1.7   A “baseline” needs assessment or equivalent2 that establishes the
minimum required capabilities of site fire fighting forces. This includes
minimum staffing, apparatus, facilities, equipment, training, fire pre-plans,
off-site assistance requirements, and procedures. Information from this
assessment shall be incorporated into the site Emergency Plan.     10.1.1.8  
Written pre-fire strategies, plans, and standard operating procedures to enhance
the effectiveness of site fire fighting forces, where provided. Such procedures
shall include those governing the use of fire fighting water or other neutron
moderating materials to suppress fire within or adjacent to moderation
controlled areas. Restrictions on the use of water shall be fully justified on
the basis of criticality safety.     10.1.1.9   A comprehensive, documented fire
protection self-assessment program, which includes all aspects (program and
facility) of the fire protection program. Assessments shall be performed on a
regular basis at an established frequency.     10.1.1.10   A program to
identify, prioritize, and monitor the status of fire protection-related
appraisal findings/recommendations until final resolution is achieved. When
final resolution will be significantly delayed, appropriate interim compensatory
measures shall be implemented to minimize the fire risk.     10.1.1.11   A
process for reviewing and recommending approval of fire safety “equivalencies”
and “exemptions” to the AHJ for fire safety.

  10.2   Implementation Requirements

  10.2.1   The Fire Protection Program shall be under the direction of an
individual who has been assigned as AHJ commensurate with the responsibilities
of the position.     10.2.2   Fixed fire suppression systems, where provided,
shall be tested and maintained such that fires in those areas are controlled
promptly.     10.2.3   Automatic fire suppression systems shall be provided for
areas containing

 

2   “or equivalent” will require a submittal of documentation of equivalency by
USEC and approval by DOE

14



--------------------------------------------------------------------------------



 



      safety systems and for all areas subject to significant life safety
hazards.     10.2.4   A reliable water supply, with sectional isolation valves
shall be maintained.     10.2.5   Closing of valves supplying fire suppression
systems shall be controlled by a written permit system.     10.2.6   A fire
department shall be maintained as an acceptable means of redundant fire
protection.     10.2.7   Fire Department personnel shall be available at all
times and shall be trained and equipped to handle anticipated types of fires and
other emergencies.     10.2.8   Mobile fire apparatus that is required to
support fire-fighting operations shall be provided and maintained.     10.2.9  
Breathing air used in fire fighting shall meet a minimum quality of Grade D.    
10.2.10   On-site fire protection support shall be available to evaluate the
fire hazards of changes to maintenance and process systems.     10.2.11   A fire
protection review of design documents for new facilities and for modifications
to existing facilities shall be made to insure that fire protection issues have
been properly addressed.     10.2.12   Fire protection appraisals of important
buildings shall be conducted periodically to identify changes that adversely
impact existing fire protection levels. Means of emergency egress shall be
regularly inspected for all areas that are normally occupied. Personnel who are
trained and knowledgeable in detecting fire hazards shall conduct periodic
inspections of all important buildings and other structures.     10.2.13   All
fires shall be investigated and root causes determined.     10.2.14   Portable
fire extinguishers shall be available throughout the plant commensurate with the
hazard.     10.2.15   A fire alarm system that reports to a continuously manned
location shall monitor fire alarms in all important buildings and structures.  
  10.2.16   Welding/burning/hot work shall be controlled by a written permit
system to minimize the fire hazards of open flame equipment.     10.2.17  
Emergency medical services shall be provided to assure proper emergency care of
injured employees.

15



--------------------------------------------------------------------------------



 



  10.2.18   Noncombustible or fire-resistive construction shall be utilized,
where appropriate. Also, complete fire-rated barriers that are commensurate with
the fire hazard to isolate hazardous occupancies and to minimize spread shall be
utilized, as required.     10.2.19   A means to notify and evacuate building
occupants in the event of a fire, such as a fire detection or fire alarm system
and illuminated, protected egress paths shall be provided.     10.2.20  
Physical access and appropriate equipment to facilitate effective intervention
by the fire department, such as an interior standpipe system(s) in multi-story
or large facilities with complex configurations, shall be provided.     10.2.21
  A means to prevent the accidental release of significant quantities of
contaminated products of combustion and fire fighting water to the environment,
such as ventilation control and filter systems and curbs and dikes, or
equivalent3 shall be provided. Such features would only be necessary if required
by the FHA or safety analysis in conjunction with other facility or site
environmental protection measures.     10.2.22   Fire and related hazards that
are unique to GCEP and are not addressed by industry codes and standards shall
be protected by isolation, segregation, or use of special fire control systems,
such as inert gas or explosion suppression, as determined by the FHA, shall be
provided.     10.2.23   Fire protection systems shall be designed such that
their inadvertent operation, inactivation, or failure of structural stability
will not result in the loss of vital safety functions or inoperability of safety
class systems as determined by the safety analysis.

11.0   ENVIRONMENTAL PROTECTION

  11.1   Objective

The Corporation will perform activities in the GCEP Leased Premises in a manner
such that the release of potential environmental hazards to the air, ground and
water comply with applicable regulatory and permit requirements and is
consistent with the radiation protection program objective of limiting
radioactive releases to the environment, as low as reasonably achievable
(ALARA).

  11.2   Implementation Requirements

 

3   “or equivalent” will require a submittal of documentation of equivalency by
USEC and approval by DOE.

16



--------------------------------------------------------------------------------



 



Provisions shall be implemented as follows to prevent, monitor, mitigate and
report environmental releases impacting the public and the environment.

  11.2.1   A mitigation/spill prevention, control and countermeasures program
shall be maintained to prevent releases to the environment.     11.2.2  
Environmental monitoring shall be implemented if required by applicable
regulations or permits. The monitoring will determine the effects, weather
impacts, and personnel exposure and collect required sampling and analysis data
relative to releases to the environment of hazardous effluents.     11.2.3  
Monitoring data, including data, for emergency reporting where regulatory limits
are exceeded will be collected and reported as required under applicable
regulations and permits.

12.0   NUCLEAR MATERIAL SAFEGUARDS

  12.1   Objective

A documented program shall be implemented to protect nuclear material (NM) from
unauthorized removal; to prevent unlicensed enrichment of nuclear material to
special nuclear material; to control and account for NM using standard methods;
and to protect NM facilities against radiological sabotage. This program shall
provide the level of protection mandated by DOE Orders. The Orders shall apply
only to the extent of the security interest present at the facility. Hazards and
hazard mitigation are not covered by Nuclear Materials Safeguards.

  12.2   Implementation Requirements

  12.2.1   Written plans and procedures that identify the strategies,
mechanisms, and commitments to protect NM from unauthorized removal, to account
for NM, to prevent unlicensed enrichment of nuclear material to special nuclear
material; and to protect NM facilities against radiological sabotage.     12.2.2
  A system for tracking, accounting for, and reporting to the Nuclear Materials
Management System and Safeguards (NMMSS), all reportable quantities of nuclear
material.     12.2.3   A measurement control program, providing for the degree
of measurement control for ensuring that equipment used to measure nuclear
materials is properly calibrated using standards traceable to national standards
and for supporting the estimation of the contribution of measurement certainty
to inventory difference.     12.2.4   If applicable, physical barriers, vaults,
intrusion detection systems, and

17



--------------------------------------------------------------------------------



 



            access controls designed to protect NM from access by unauthorized
personnel or from unauthorized removal.

  12.2.5   A system of independent audits and assessments to verify the
effectiveness of the elements of the Nuclear Material Control & Accountability
(NMC&A) program, including measurement controls, material controls, and
accounting systems.     12.2.6   A system of performance testing to verify the
effectiveness of the nuclear materials protection program, as required.    
12.2.7   Written Plans and procedures to ensure implementation of Voluntary
agreements and the Additional Protocol between the United States of America and
the International Atomic Energy Agency while protecting site safeguards and
security interests.

13.0   EMERGENCY PREPAREDNESS

  13.1   Objective

In order to ensure the protection of the workers, public, and the environment,
in the event of an emergency involving activities in these facilities, the
lessee must develop, implement, and maintain their Emergency Management Program
commensurate with their identified hazards.

  13.2   Implementation Requirements

  13.2.1   An individual shall be designated responsibility for implementation
of the Emergency Management Program at PORTS as it pertains to the Corporation
Lead Cascade/ACP and clean-up activities. Responsibilities of any project
individuals supporting the PORTS Emergency Preparedness Program shall be clearly
defined.     13.2.2   A hazards assessment shall be developed and maintained for
use in emergency planning. This assessment shall consider the broad spectrum of
events that could affect the facilities and be used in the development of the
Emergency Management Plan.     13.2.3   An Emergency Management Plan shall be
developed and maintained as a controlled document. The Emergency Management Plan
and its associated support documents shall be reviewed annually and updated as
necessary.     13.2.4   In coordination with the DOE site personnel, provisions
shall be made for recovery from an emergency in the GCEP Leased Premises and
re-entry into the buildings. These provisions shall include specific procedures
for

18



--------------------------------------------------------------------------------



 



           termination of an emergency, dissemination of information,
establishment of a recovery team, and criteria for resumption of activities in
support of the Lead Cascade/ACP.

  13.2.5   In coordination with the DOE site personnel, training for any project
emergency response individuals on their duties in the emergency response plan
shall be identified and maintained on an established schedule.     13.2.6  
Project emergency response individuals shall participate in site emergency
response exercises, as requested.

14.0   WASTE MANAGEMENT

  14.1   Objective

Management of waste shall be conducted in accordance with applicable Federal,
state, and local laws and regulations. The management of hazardous, radioactive,
and mixed waste shall be conducted in manner to ensure that the radioactive
releases, should they occur, are below regulatory limits and ALARA.

  14.2   Implementation Requirements

The regulatory requirements for mixed wastes (i.e., hazardous/radioactive) are
addressed in environmental law as well as under the Atomic Energy Act of 1954,
as amended. The requirements under environmental law are codified in the Code of
Federal Regulations of Title 40 Parts 260 through 273 in accordance with
Subtitle C of the Resource Conservation and Recovery Act (RCRA) and in Ohio
hazardous waste regulations. The radioactive components for these and for all
low-level radioactive wastes as well as hazardous and mixed waste are subject to
the following implementing requirements:

  14.2.1   The safety and health of the public shall be protected by managing
activities in support of the Lead Cascade/ACP, clean-up, and related operations
in a manner that provides for the safe handling, transportation, and storage of
hazardous, radioactive, or mixed wastes generated. This is accomplished by
managing hazardous, radioactive, or mixed wastes according to the requirements
of the Atomic Energy Act (AEA) and applicable state requirements.     14.2.2   A
Waste Minimization Program shall be implemented to segregate, substitute, and
minimize the amount of waste requiring disposal.     14.2.3   All hazardous,
radioactive, and mixed wastes shall be characterized with sufficient accuracy to
permit segregation, handling, and transfer to

19



--------------------------------------------------------------------------------



 



      treatment, storage, or disposal facilities (TSD). Additional
characterization needed to ensure the actual physical and radiological
characteristics meet the waste acceptance criteria (WAC) of an off-site TSD
facility shall be performed prior to shipment to an offsite TSD facility.

  14.2.4   An operating record-keeping system shall be developed and maintained
to document the following: (1) a historical record of waste generated, treated,
stored, shipped, and/or disposed of; (2) data necessary to show that the waste
was properly classified, treated, stored, shipped, and/or disposed of; and
(3) waste manifests.     14.2.5   A program will be in place to inspect off-site
treatment storage and disposal facilities and practices.

15.0   SAFETY ANALYSIS

  15.1   Objective

A thorough safety analysis of all activities subject to DOE regulatory oversight
shall be conducted to assure that hazards have been identified and that
appropriate limits and controls are identified to provide for safe activities
under potential accident conditions providing assurance of no undue risk to the
public, protecting the environment, and providing a safe work place for
personnel.

  15.2   Implementation Requirements

  15.2.1   Determine the facility preliminary classification by maximum quantity
of nuclear material included in the design.     15.2.2   Perform hazards
evaluation, accident analysis, and determine controls and document. The design
must provide for adequate protection against natural phenomena with
consideration of the most severe documented historical events for the site. (10
CFR 70.64)     15.2.3   Establish an unreviewed safety question evaluation
process or equivalent to prevent inadvertent change to documented safety
analysis or any of its basis or conclusions.     15.2.4   Document controls from
the safety analysis in technical safety requirements or equivalent.     15.2.5  
Conduct activities consistent with procedures and /or work instructions, as
required by the Quality Assurance Program.

16.0   SECURITY

20



--------------------------------------------------------------------------------



 



  16.1   Objective

Security plans shall be developed and implemented to protect national security
interests other than nuclear material (NM), including classified information and
material and sensitive unclassified information and material (e.g., Export
Controlled Information) at the Corporation facilities covered by this agreement.
The DOE Orders, Manuals and Guides shall apply only to the extent of the
security interest present at the facility. Hazards and hazard mitigation are not
covered by Security. Specific safeguards and security measures are documented in
approved plans as appropriate.

  16.2   Implementation Requirements

  16.2.1   Measures to ensure effective management and implementation of the
security plans shall be developed and implemented. These include:

  16.2.1.1   Documented security plans: DOE O 470.4, and DOE M470.4-2, Chg 1.  
  16.2.1.2   Utilization of a protective force as appropriate, the armed,
uniformed members of which are trained and qualified under a DOE certified
program: DOE/USEC Arming and Arrest Authority Security Plan, as amended.    
16.2.1.3   Conformance to measures to control the issuance and use of security
badges, credentials, and shields: DOE O 470.4-2, Chg 1.     16.2.1.4   Program
of security systems performance testing: DOE O 470.4 and DOE O 473.2. Program
for the inquiry and reporting to DOE of incidents of security concern: DOE O
470.4.     16.2.1.5   Changes to the GCEP leased premises/equipment that could
directly/indirectly affect Safeguards and Security shall require a Decreased
Effectiveness Evaluation (DEE) of the affected security plan(s). Safeguards and
security plan changes shall be evaluated to ensure that the personnel safety is
unaffected.

  16.2.2   Documented measures to protect classified information and materials
from loss or unauthorized disclosure shall be developed and implemented. These
include:

  16.2.2.1   Programs for facility clearances and registration of safeguards and
security activities. (DOE O 470.4)

21



--------------------------------------------------------------------------------



 



  16.2.2.2   Program ensuring timely submittal of information for Foreign
Ownership, Control or Influence (FOCI) determinations. (DOE O 470.4)    
16.2.2.3   Measures to identify classified information: DOE O 200.1, DOE M
475.1-1A.     16.2.2.4   Controls of classified documents and information: DOE M
470.4-4.     16.2.2.5   Physical protection measures for classified information
and material: DOE M 470.4-4.     16.2.2.6   Controls for hand carrying of
classified matter on air carriers: DOE M 470.4-4.     16.2.2.7   Personnel
security program to limit access to classified information and materials to
appropriately cleared individuals with a need to know: DOE M 470.4-5, DOE M
472.1-1B.     16.2.2.8   Security education and awareness program: DOE O 470.4.
    16.2.2.9   Communications security program: DOE O 200.1, DOE M 200.1-1, DOE
G 200.1-1.     16.2.2.10   Classified computer security program: DOE M 470.4-4,
DOE M 471.2-2.     16.2.2.11   Controls on classified visits: DOE O 470.4.    
16.2.2.12   Technical surveillance countermeasures program: DOE M 470.4-4 and
DOE TSCM Procedural Manual.

  16.2.3   Documented measures to protect unclassified sensitive information and
materials from loss or unauthorized disclosure shall be developed and
implemented. These include:

  16.2.3.1   Operations security program: DOE M 470.4-4.     16.2.3.2  
Information security program: DOE M 470.4-4.     16.2.3.3   Counterintelligence
program, provided by the Oak Ridge Office of Counterintelligence: DOE O 475.1.  
  16.2.3.4   Guidelines on Export Control and Nonproliferation, July 1999, U.S.
Department of Energy.

22



--------------------------------------------------------------------------------



 



  16.2.3.5   Measures to identify, control, and protect unclassified controlled
nuclear information (UCNI): DOE O 471.1A, DOE M 471.1-1, Chg 1.     16.2.3.6  
The Corporation will submit an unclassified computer security plan for DOE’s
approval. Upon approval, this plan will represent the unclassified computer
security standards to which the Corporation will conform (DOE O 205.1, DOE N
205.2, DOE P 205.1, DOE N 205.3, DOE N 205.8, DOE N 205.9, DOE G 205.1-1, DOE M
205.1.1).     16.2.3.7   Program to control unclassified visits and assignments
by foreign nationals: DOE O 142.3.     16.2.3.8   Measures to identify, control,
and protect Official Use Only (OUO) information, as appropriate: DOE O 471.3,
DOE G 471.3-1, DOE M 471.3-1.

  16.2.4   A documented program shall be implemented to ensure that those
individuals requiring a DOE-issued Weapons Authorization Card have met the
necessary requirements for a Security Police Officer.4 The program for issuance
of Weapons Authorization Cards shall include the following elements:

  16.2.4.1   A documented program providing the level of information mandated by
the Code of Federal Regulations and DOE Orders and Directives for the issuance
of Weapons Authorization Cards. (10 CFR 1046, 10 CFR 1047, DOE O 473.2, DOE M
470.4-3, Chg 1)5     16.2.4.2   A documented program for medical, physical
fitness training, and firearms that certifies each individual for a Weapons
Authorization Card. (10 CFR 1046.12, 10 CFR 1046.13, 10 CFR 1046.16, DOE O
473.2, DOE M 470.4-3, Chg 1)     16.2.4.3   Access authorization commensurate
with the level of classified matter access. (10 CFR 1046.14, DOE O 473.2, DOE M
470.4-3, Chg 1)

 

4   Within 60 days after issuance of any new DOE orders addressing DOE security
interest at Portsmouth, the DOE Regulatory Oversight Manager will inform USEC of
the issuance of the new order(s). This notification shall be considered to be a
modification the Regulatory Oversight Agreement (ROA). USEC shall come into
compliance with such modifications to the ROA within the time specified and
directed by DOE.
  5   The citation of specific DOE orders in Section 16.2.1 is applicable to the
date of this revision to the ROA. Compliance with current DOE orders shall be
maintained as indicated in Note 4 to Section 16.2.

23



--------------------------------------------------------------------------------



 



  16.2.4.4   A documented continuing physical fitness training program. (DOE
Medical and Fitness Implementation Guide, dated March 1991, 10 CFR Part 1046)  
  16.2.4.5   A documented program on the use of limited arrest authority and use
of force by a Security Police Officer. (10 CFR Part 1047, DOE O 473.2, DOE M
470.4-3, Chg 1)     16.2.4.6   A documented program that prohibits any
individual convicted in any court of a misdemeanor crime of domestic violence,
or discharged under dishonorable conditions from being issued a Weapons
Authorization Card. [Omnibus Consolidated Appropriations Act of 1997, Pub. L.
No. 104-208, Paragraph 658, (1996); Gun Control Act of 1968, 18 U. S. C.
Paragraphs 922 (g) (6) and (g) (9), (1997); 27 CFR Part 178]     16.2.4.7   A
documented program to ensure that safety policies and procedures are in place
for firearms safety (DOE O 440.1A, DOE O 473.2, DOE-STD-1091-96)     16.2.4.8  
A documented to ensure uniform qualifications and requalification of a Security
Police Officer. (DOE O 473.2, DOE M 470.4-3, Chg 1)     16.2.4.9   Measures to
control the issuance and use of security badges, credentials, and shields. (DOE
M 470.4-2, Chg 1)

17.0   CHEMICAL SAFETY

  17.1   Objective

Chemical safety practices in performing the activities subject to DOE regulation
shall be such as to prevent or minimize chemical releases and provide for
personnel protection.

  17.2   Implementation Requirements

Chemical safety programs shall be established and implemented to:

  17.2.1   Provide for the adequate storage of chemicals and other hazardous
materials.     17.2.2   Provide proper personal protective equipment for
personnel handling hazardous materials.

24



--------------------------------------------------------------------------------



 



  17.2.3   Ensure hazardous chemicals are adequately identified and communicated
to personnel.     17.2.4   Ensure that the levels of air contaminants within the
GCEP Leased Premises are within the established standards of OSHA.     17.2.5  
Provide for chemical related medical emergency response.

18.0   PACKAGING AND TRANSPORTATION

  18.1   Objective

The Packaging and Transportation program shall maintain compliance with the
various USDOT, EPA, and State of Ohio requirements.

  18.1.1   An individual shall be designated to implement a packaging and
transportation program.     18.1.2   Coordinate with PORTS site personnel on
movements of UF6.

  18.2   Implementation Requirements

  18.2.1   Packaging and Transportation procedures shall be established and
implemented to:

  18.2.1.1   Implement the USDOT and 49 CFR Parts 100-180 requirements for the
offsite transportation of hazardous materials (including environmental samples),
substances and wastes.     18.2.1.2   Ensure the USDOT and 49 CFR Parts 350-399
requirements for the offsite operation of vehicles with a GVWR of 10,000 lbs or
greater.     18.2.1.3   Implement the USDOT, International Civil Aviation
Organization (ICAO), International Air Transport Association (IATA) and 49 CFR
Parts 100-180 requirements for the off-site transportation of hazardous
materials (including environmental samples), substances and wastes via aircraft.
    18.2.1.4   Ensure that transfers of hazardous materials (other than UF6) are
to be in USDOT required packaging.

25



--------------------------------------------------------------------------------



 



  18.2.1.5   Onsite handling procedures and packaging criteria for UF6 shall be
in accordance with USEC-651, Good Handling Practices for Uranium Hexafluoride,
or ANSI N14.1.

26



--------------------------------------------------------------------------------



 



Appendix B to Exhibit M
Enforcement Process

 



--------------------------------------------------------------------------------



 



APPENDIX B — ENFORCEMENT PROCESS
GENERAL APPROACH TO ENFORCEMENT PROCESS
The Atomic Energy Act of 1954, as amended, requires DOE to protect the public
health and safety, as well as the safety of workers at DOE-owned facilities, and
to provide for the common defense and security in conducting its nuclear
activities, and grants DOE broad authority to achieve these goals. DOE will
exercise its oversight authority both by contract (lease) and by DOE
regulations.
DOE provides for nuclear safety management, including quality assurance, under
10 CFR Part 830 and “DOE Nuclear Safety Requirements” for worker radiation
protection under 10 CFR Part 835. USEC requested and has been granted an
exemption to the requirements of 10 CFR Parts 830 and 835. As such, the
Corporation shall perform the gas centrifuge activities related to quality
assurance and worker radiation protection, not under the regulation of NRC, in
accordance with the conditions specified in the 10 CFR Part 830 and 10 CFR
Part 835 Exemption Decisions dated February 2, 2004, as amended, and February 3,
2004, as amended, respectively and the requirements established in this ROA.
The enforcement procedures of 10 CFR Part 820, Appendix A and relevant OPAE
Enforcement Guidance Supplements will apply to any potential OPAE violations
related to the requirements of the 10 CFR Parts 830 and 835 exemptions
decisions. The enforcement process established in this Appendix will apply to
any potential ROA violations to the contract (lease) requirements of Appendix A,
except any CI violations relating to the security or safeguarding of Classified
Information, which will be enforced in accordance with 10 CFR Part 824
“Procedural Rules for the Assessment of Civil Penalties for Classified
Information Security Violations”.
Consistent with this responsibility, DOE will take prompt and vigorous
enforcement actions when dealing with the Corporation when it does not comply
with applicable DOE requirements contained in Chapter 3 of the Plan. This
Appendix establishes the procedures for (a) investigating the nature and extent
of alleged ROA violations of the Nuclear Safety and Safeguards and Security
Requirements set forth in Chapter 3 of Appendix A, entitled “Safety Basis and
Framework for DOE Oversight of the Gaseous Diffusion Plants;” (b) determining
whether a ROA Violation has occurred; and (c) if a ROA violation has occurred,
imposing an appropriate remedy, for the contract (lease) requirements of
Appendix A.
1. ROA ENFORCEMENT ACTIONS

  A.   Shutdown Authority

  1.   Clear and Present Danger

Whenever a DOE Inspector or the DOE Regulatory Oversight Manager in carrying out
his or her responsibilities, determines that the nuclear safety or safeguards
and security conditions at any GCEP Leased Facility constitute a Clear and
Present Danger, he or she shall immediately notify the cognizant operations
supervisor. If the supervisor fails to take what

 



--------------------------------------------------------------------------------



 



the DOE Inspector/site safety representative believes is appropriate and timely
action to curtail or suspend the activity or operation, or to mitigate the
identified Clear and Present Danger by other means, the DOE Inspector shall
notify the plant shift superintendent. The DOE Inspector shall explain the
situation and request that the plant shift superintendent take appropriate
action to curtail or suspend the activity or operation, or to mitigate the
danger by other means. The Corporation agrees that the plant shift
superintendent shall take timely action to curtail or suspend the operation, or
to mitigate the danger by other means, when so requested by the DOE Inspector
when said DOE representative perceives a Clear and Present Danger to exist. The
plant shift superintendent shall inform the DOE Inspector of the actions taken
to curtail or suspend the activity or operation, or to mitigate the identified
Clear and Present Danger by other means. If the DOE Inspector believes that
these actions are not sufficient, he or she shall notify the DOE Regulatory
Oversight Manager, informing him or her of the details of the situation. If the
DOE Regulatory Oversight Manager agrees that the action taken is not sufficient,
he or she shall contact the plant superintendent and direct that he or she take
specific actions to curtail or suspend the activity or operation, or to mitigate
the danger by other means. When so directed by the DOE Regulatory Oversight
Manager, the Corporation agrees to take, or cause the operating contractor to
take, these specific actions. DOE and the Corporation agree that no written
notice is required for DOE to exercise its shutdown authority pursuant to this
paragraph.

  2.   Unreviewed Safety Questions

The DOE Regulatory Oversight Manager may also order an activity or operation
curtailed or suspended, in the absence of a Clear and Present Danger, when he or
she concludes that continued operation would involve an Unreviewed Safety
Question, as defined in this Agreement.

  B.   ROA Notice of Violation

In the event of an alleged ROA Violation, the DOE Regulatory Oversight Manager
shall provide USEC with a written ROA Notice of Violation. The written ROA
Notice of Violation shall concisely describe the alleged failure of the
Corporation to meet one or more of the Nuclear Safety and Safeguards and
Security Requirements in effect at the time of the alleged ROA Violation. In
particular, the ROA Notice of Violation shall specify the date or dates, facts,
and the nature of the alleged acts or omissions constituting the ROA Violation,
and shall identify specifically the particular provision or provisions of the
Nuclear Safety and Safeguards and Security Requirements involved in the alleged
ROA Violation. Within 30 days of the date of the notice or other time period
specified in the notice, USEC will submit a written reply. USEC may admit or
deny the alleged ROA Violation and state the reasons for the ROA Violation, if
admitted. In the event the alleged ROA Violation is admitted, this reply shall
also contain an explanation or statement including: (1) corrective steps that
have been taken by USEC or others and the results that have been achieved;
(2) corrective steps that will be taken; (3) the date when full

2



--------------------------------------------------------------------------------



 



conformance with the Nuclear Safety and Safeguards and Security Requirements in
the identified area will be achieved.

  C.   ROA Civil Penalties

  1.   Prior to imposing any ROA Civil Penalty on the Corporation, the DOE
Regulatory Oversight Manager shall provide to USEC a written ROA Notice of
Violation, as described above, and a Notice of Proposed Imposition of ROA Civil
Penalty and shall state that the ROA Civil Penalty may be paid in the amount
specified therein or the proposed imposition of the ROA Civil Penalty may be
protested in its entirety or in part, by a written answer either denying the ROA
Violation or showing extenuating circumstances. The Corporation agrees to either
pay the ROA Civil Penalty in the amount proposed or answer the Notice Of
Proposed Imposition of ROA Civil Penalty within 30 days of the date of a Notice
Of Proposed Imposition of ROA Civil Penalty or other time specified in that
notice. The answer to the Notice of Proposed Imposition of ROA Civil Penalty
shall state any facts, explanations, and arguments, denying the alleged ROA
Violation, or demonstrating any extenuating circumstances, error in the ROA
Notice Of Violation or other reason why the Proposed ROA Civil Penalty should
not be imposed and may request remission or mitigation of the proposed ROA Civil
Penalty. If the Corporation files an answer to the Notice of Proposed Imposition
of ROA Civil Penalty, the DOE Regulatory Oversight Manager, upon consideration
of the answer, will issue a revised Notice of Proposed Imposition of ROA Civil
Penalty imposing, mitigating, or remitting the ROA Civil Penalty. The
Corporation agrees to either pay the ROA Civil Penalty in the amount specified
or appeal the decision to the DOE ORO Manager within 30 days of the issuance of
that revised Notice of Proposed Imposition of ROA Civil Penalty. Any appeal
shall be presented in writing, with an opportunity for the Corporation to be
heard, if so requested.     2.   The amount of the ROA Civil Penalty imposed
shall be based upon the severity of the ROA Violation, including the potential
for the ROA Violation to affect the public health and safety or the common
defense and security and whether it was a repeat ROA Violation, the actions
taken to respond to the ROA Violation, and any extenuating circumstances. ROA
violations of contract (lease) requirements, except the safeguarding and
security of Classified Information, and any ROA civil penalties for these ROA
violations shall be assigned by the DOE Regulatory Oversight Manager, in
accordance with the severity level guidance provided in Appendix A of 10 CFR
Part 820. CI violations and CI civil penalties regarding the safeguarding and
security of Classified Information will be assigned in accordance with the
requirements of 10 CFR Part 824.

3



--------------------------------------------------------------------------------



 



  3.   ROA Civil Penalties imposed on the Corporation pursuant to this Agreement
shall not be subject to reimbursement under Sections 5.3 of ARTICLE V, entitled
“Allocation of Liabilities,” or ARTICLE X, entitled “Price-Anderson
Indemnification”, of the GCEP Lease.

  D.   Failure to Take Agreed upon Actions

In the event of the failure of the Corporation to take the actions in accordance
with this Agreement, the DOE ORO Manager shall take such actions as he or she
deems appropriate, consistent with the terms of this Agreement and the GCEP
Lease, including, but not limited to, a recommendation to the DOE Lease
Administrator that he or she take steps to initiate an orderly termination of
the GCEP Lease, to provide adequate assurance that the Corporation’s operation
of the GCEP Leased Premises does not pose undue risk to the public health and
safety or result in failure to provide for the common defense and security.
Notification of the actions taken under such circumstances will be provided to
USEC in the form of directives issued by the DOE ORO Manager.

4



--------------------------------------------------------------------------------



 



EXHIBIT N
ACTIVITIES REQUIRED BY THE CORPORATION FOR THE DEPARTMENT
TO ACHIEVE TARGETED TURNOVER DATES IN EXHIBIT A





--------------------------------------------------------------------------------



 



EXHIBIT N
Activities Required by the Corporation for the Department to Achieve Targeted
Turnover Dates in Exhibit A Relocation of X-3000 and X-7725 Personnel
The X-720 has been identified as the area for relocation of the Department’s
contractor personnel from the X-3000 as well as the X-7725. Based on the actions
historically performed at the X-720 facility, Beryllium sampling will be
conducted by the Department. In the event that the sampling results identify
significant Beryllium concerns in the facility, decontamination will be required
or an alternative location will have to be identified. (Either scenario will
require a schedule extension.) In order to support the Targeted Lease Dates
identified in Exhibit A, the areas identified in attachment A-1 and A-2 within
the X-720 will be made available for occupancy by the Department’s contractor
personnel by March 31, 2006. The Corporation shall consolidate personnel in
contiguous areas in the X-720 Mezzanine and avoid intermingling Corporation and
Department contractor personnel. This will allow work to be performed in these
areas and the actual relocation of personnel to take place to support the
desired Targeted Turnover Dates. Areas outlined in attachment A-2 will be
returned to the Department by the Corporation to support the Department’s
contractor activities.
In support of the Targeted Lease Dates contained in Exhibit A, the Corporation
will perform and/or pay up to $150,000 (using non-Government funds without
reimbursement by the Department under any contract, agreement, etc.) for the
relocation of personnel to X-720 and reconnection of equipment/telephone, and
the following repairs in the X-720 Mezzanine associated with the movement of the
Department’s contractor personnel:
Excess Material:
The abandoned files, boxes and material need to be removed so the offices can be
occupied. There is approximately 2627 ft3 of excess material.
Carpet:
The carpet in the Mezzanine area which is torn, ripped, or with the backing
showing through needs to be replaced. The balance of the carpet needs to be
cleaned to remove stains. (Approximately 100 yards needs to be replaced and 300
yards needs to be cleaned.)
Tile:
All floor tiles are in acceptable physical condition and needs only stripped and
polished. The area requiring cleaning and polishing is approximately 5040 ft2.

1



--------------------------------------------------------------------------------



 



Walls:
The walls exhibit dings, scrapes, holes, and scratches, which should be repaired
prior to painting. There are no major repairs (e.g. large holes) required and
the majority of the surfaces appear in acceptable condition. This equates to
approximately 3500 ft2 of wall space requiring preparation and painting.
Repair/replace and clean light fixtures:
Numerous light fixtures, a total of 158, are not working and need to be
re-lamped. It does not appear that any light fixtures need to be replaced.
Cubicle Panels
All of the 24 cubicles need inspected and roughly one third will require
painting of inside surfaces. The hallway surfaces appear to be in acceptable
condition. None of them need to be replaced.
Ceiling Panels:
Broken or badly stained ceiling panels need to be replaced. There are 188
ceiling panels in this condition. All of the translucent ceiling panels need to
be cleaned of accumulated dust.
Vents:
Accumulated heavy dust needs to be cleaned from 58 vents.
Turnover of X-3002
The lease of X-3002 is critical in support of centrifuge deployment and the
lease of this facility is subject to the Corporation continuing to provide
heating for the X-1000. In order to accommodate the Corporation’s needs, the
following Targeted Lease Dates of X-3002 have been updated in Exhibit A:
South Half Turnover 09/06
North Half Turnover 03/07
Prior to the leasing of either or both halves of Building X-3002, the
Corporation acknowledges that the Department and its contractors have a
non-exclusive use of and access to the restrooms and break areas located in the
X-3012 and that the central aisle-way in Building X-3002 will remain designated
as a Common Area until all of Building X-3002 is leased to the Corporation. In
addition, a condition of the lease of the South Half of X-3002 is that the
Corporation will comply with the Department’s approved security plan in X-3002
while the Department’s activities are performed in the X-3002 North Half.
The lease of the Building X-3002 to the Corporation includes all fixtures,
including the boilers located in the North Half. The Parties have not reached
agreement on any movement of the boilers or who would be responsible for paying
the costs associated with any movement of the boilers; however, it is

2



--------------------------------------------------------------------------------



 



agreed that any movement or relocation of the boilers will be coordinated
through the Shared Site Agreement. The Corporation agrees to furnish heat to
Building X-1000 and may bill the Department in accordance with the Services
Agreement for it’s pro rata share of reasonable charges associated with
providing heat to the X-1000. The Corporation is responsible for providing
alternate heat to the Department for Building X-1000 during any movement or
replacement of the boilers.

3



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w30578w3057804.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w30578w3057803.gif]

 